SEPTEMBER 1999

COMMISSlON DECISIONS AND ORDERS
09-07-99 Sec. Labor on behalf of Leonard Bemardyn v.
Reading Anthracite Company
09-13-99 Sec. Labor on behalf of Clay Baier v.
Durango Gravel
09-21-99 Associated Electric Cooperative, Inc.
09-24-99 Sec. Labor on behalf of L. Bowling, et al. v.
Mountain Top Trucking Co., etc.
09-29-99 Warrior Investment Co., Inc.
09-30-99 Louis Dykhoff, Jr. v. U.S. Borax Inc.
09-30-99 East Arkansas Contractors, Inc.
09-30-99 Sec. Labor on behalf of Donald Zecco v.
Consolidation Coal Company
09-30-99 Windsor Coal Company

PENN 99-129-D

Pg.947

WEST 97-96-DM
CENT 97-164-R

Pg.953
Pg.964

KENT 95-604-D
99-220
SE
WEST 99-26-DM
CENT 99-329-M

Pg.967
Pg. 971
Pg. 976
Pg.981

WEVA 97-82-D
WEVA 97-95

Pg.985
Pg.997

PENN 99-73
KENT 98-313

Pg. 1017
Pg. 1024

PENN 99-110-C
CENT 98-199-M
PENN97-170

Pg. 1026
Pg. 1028
Pg. 1031

LAKE 99-88-DM
LAKE 98-253-M

Pg. 1063
Pg. 1065

ADMINISTRATIVE LAW JUDGE DECISIONS
09-03-99 Rostosky Coal Company
09-09-99 Island Creek Coal Company
09-14-99 UMWA, Local 1571 v. Lehigh Coal
and Navigation Co.
09-22-99 Valley Caliche Products, Inc.
09-23-99 Target Industries, Inc.
09-24-99 Sec. Labor on behalf of Steven Shaffer v.
Sproule Construction Co.
09-30-99 Millington Gravel Company

i

SEPTEMBER 1999

Review was granted in the following case during the month of September:
Secretary of Labor, MSHA, on behalf of Walter Jackson v. Mountain Top Trucking
Company, et al., Docket No. KENT 95-613-D. [lead Docket No. is Kent 95-604-D]
(Judge Feldman, August 18, 1999)

Review was denied in the following case during the month of September:
Louis W. Dykhoff, Jr. v. U.S. Borax Incorporated, Docket No. WEST 99-26-DM.
(Judge Feldman, July 7, 1999)

ii

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

September 7, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of LEONARD BERNARDYN
Docket Nos. PENN 99-129-D
PENN 99-158-D

V.

READING ANTHRACITE COMPANY

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), the Secretary of Labor has
challenged, inter alia, Administrative Law Judge Avram Weisberger's order dissolving his
previously issued order granting the temporary reinstatement of Leonard Bemardyn. For the
reasons that follow, we vacate the judge's dissolution order.

On November 12, 1998, Bemardyn filed a discrimination complaint with the Department
of Labor's Mine Safety and Health Administration alleging that he had been discharged by
Reading Anthracite Company ("Reading") in violation of section l 05(c) of the Mine Act, 30
U.S.C. § 815(c). Mot. at 3-4. On March 19, 1999, the judge issued an order granting the
Secretary's application to temporarily reinstate Bernardyn as a haulage truck driver, the position
he held prior to his tennination. Id. at 4; 21 FMSHRC 339, 342 (Mar. 1999) (ALJ). On July 26,
the judge issued a decision dismissing the Secretary' s complaint against Reading. 21 FMSHRC
819, 824 (July 1999) (ALJ). In his decision, the judge also "ordered that the Order of Temporary
Reinstatement, issued on March 19, 1999, ... is hereby dissolved." Id. (emphases removed).
Reading discharged Bemardyn on August 2, 1999. Mot. at 4.
On August 24, 1999, the Secretary filed with the Commission a petition for discretionary
review of the judge's decision vacating Bemardyn' s complaint together with a "Motion to Vacate
Portion of Judge's Decision Dissolving Order of Temporary Reinstatement or, in the Alternative,
947

for Stay of Judge's Decision Dissolving Order of Temporary Reinstatement." The Secretary
submits that the judge's order dissolving the order of temporary reinstatement is legally invalid.
Mot. at 5. She explains that the judge did not have authority under the Mine Act to issue such an
order because there has not yet been a final determination by the Commission on the merits of
Bemardyn's complaint. Id. at 5-8. Alternatively, the Secretary argues that, under criteria the
Commission has established, a stay of the judge's order dissolving the order of temporary
reinstatement pending the Commission's review of the underlying discrimination complaint is
appropriate. Id. at 8-16.
On August 26, 1999, Reading filed an opposition to the Secretary's motion for relief from
the judge's dissolution order. Reading asserts that, to the extent the Secretary's motion should be
construed as the equivalent of a request for an order granting or denying temporary reinstatement,
such a request is time-barred under Commission Procedural Rule 45(f). R. Reply at 2. Reading
also submits that none of the Commission's criteria for evaluating stay requests supports the
Secretary's motion to stay the judge's order dissolving the temporary reinstatement order. Id. at
7-8. The operator also argues that the result should not be harsher for Reading under the present
circumstances than it would be when a temporary reinstatement order is dissolved pursuant to
Commission Procedural Rule 45(g) due to the Secretary's decision not to proceed with a
complaint. Id. at 5. Reading also filed an opposition to the Secretary's petition for discretionary
review. R. Br. in Resp. to PDR. The Commission granted review of the judge's decision on
August 27, 1999.
Section 113(d)(2)(A) specifies that review of a judge's decision may be obtained by filing
a petition for discretionary review, which must set forth the issues being appealed. 30 U.S.C.
§ 823(d)(2)(A). We note at the outset that the Secretary's motion to vacate or stay the judge's
dissolution order was filed on the same day as the petition for discretionary review of the judge's
determination on the merits of the discrimination complaint. Furthermore, the motion makes
explicit reference to the petition. Mot. at 4, 9. Thus, since the Secretary's motion challenges that
portion of the judge's decision dissolving his temporaty reinstatement order, we treat it as part of
the Secretary's granted petition for discretionary review. 1 See Walter Kuhl & Son, 16 FMSHRC
1405 (July 1994) (construing motion filed by Secretary as petition for discretionary review).
Accordingly, the iss1:1e of the dissolution of the temporary reinstatement order is properly before
us. See Rock of Ages Corp., 20 FMSHRC 106, 115 n.11 (Feb. 1998) (broadly construing petition
for discretionary review), af!'d in part on other grounds, 170 F.3d 148 (2d Cir. 1998); Fort Scott
Fertilizer-Cullar, Inc., 19 FMSHRC 1511, 1514 & n.4 (Sept. 1997) (same).
Regarding Reading's suggestion that the Secretary's challenge to the judge's dissolution
order should be rejected as untimely under Commission Procedural Rule 45(f), 29 C.F.R.

1

The decision issued by the judge which is the subject of the Secretary's PDR affected
both the temporary reinstatement previously granted by the judge in Docket No. PENN 99-129-D
and the underlying discrimination issue in Docket No. PENN 99-158-D, effectively consolidating
those dockets.
948

§ 2700.45(f), 2 we note that Rule 45(f) covers only Commission review of a judge's initial grant or
denial of a temporary reinstatement application. By contrast, in the instant matter, the temporary
reinstatement application was already granted by order dated March 19. The issue presently
before us is the Secretary's challenge to the judge's dissolution of his previously issued
reinstatement order, a subject not covered by Rule 45(f). The current matter falls outside the
scope of Rule 45(f), and we therefore reject Reading's timeliness argument.
Section 105(c )(2) of the Mine Act states that, once it has been determined that an
application for temporary reinstatement has not been frivolously brought, the Commission, "shall
order the immediate reinstatement of the [complaining] miner pendingfinal order on the
complaint." 30 U.S.C. § 815(c)(2) (emphasis added). Section 113(d)(l) of the Act states: "The
decision of the adm inistrative law judge ... shall become the final decision of the Comm ission 40
days after its issuance unless within such period the Comm ission has directed that such decision
shall be reviewed .... " 30 U.S.C. § 824(d)(l) (emphasis added). Therefore, the language of the
Mine Act requires that a temporary reinstatement order remain in effect while the Commission
reviews the judge's decision.

In the instant matter, when the judge purportedly dissolved the temporary reinstatement
order, the time had not yet passed for the Commission to review the judge's decision on the
merits of Bemardyn's discrimination complaint. Accordingly, the judge's decision had not yet
become a final Commission decision. 30 U.S.C. § 824(d)(l). Thus, the judge lacked statutory
authority to dissolve the temporary reinstatement order concurrently with his discrimination
decision or at any time before we could direct review. Since we have granted the Secretary's
petition for review of the judge's determination on the merits, the judge's dismissal of the
complaint will not become a final decision under section 113(d)(l) of the Act until we review and
issue a decision upon that matter. Accordingly, the judge's purported dissolution of the
temporary reinstatement order is legally invalid.
We also find unpersuasive Reading's suggestion that it would be inequitable to reinstate
Bemardyn following the judge's dissolution order, when Commission Procedural Rule 45(g), 29
C.F.R. § 2700.45(g)3, permits dissolution of a temporary reinstatement order upon the Secretary's
decision not to proceed on the complaint. Rule 45(g) provides for the judge's dissolution of a
temporary reinstatement order if the Secretary determines that no discrimination occurred. 29

2

Commission Procedural Rule 45(f) provides that "[r]eview by the Commission of a
Judge's written order granting or denying an application for temporary reinstatement may be
sought by filing with the Commission a petition for review with supporting arguments within 5
days following receipt of the Judge's written order." 29 C.F.R. § 2700.45(f).
3

Commission Procedural Rule 45(g) provides, in pertinent part: "If, following an order
of temporary reinstatement, the Secretary determines that the provisions of section 105(c)(1 ), 30
U.S.C. 815(c)(l), have not been violated, the Judge shall be so notified and shall enter an order
dissolving the order of reinstatement." 29 C.F.R. § 2700.45(g).
949

C.F.R. § 2700.45(g). This is a "gap filling" provision designed to deal with a situation not
addressed by the statute - the status of a temporary reinstatement order following a
determination by the Secretary that there has been no violation of section 105(c). In the instant
matter, the Secretary determined that discrimination had occurred and filed a complaint on behalf
ofBemardyn. Under these circumstances, the statutory language of section 105(c)(2), which
provides for maintenance of the temporary reinstatement order pending final determination on the
merits of the complaint, must be followed. 4
We find the facts and circumstances that led the Secretary to move for the dissolution or
stay of the judge's order unusual. Indeed, the issue of the propriety of such an order is one of
first impression. Unlike an appeal of a temporary reinstatement order taken when the order is first
issued, see 29 C.F.R. § 2700.45(f), at issue in this case is the ultimate fate of such a temporary
reinstatement order at the close of proceedings before one of our judges. Although we dispose of
this issue in our ruling today, we recognize that Bernardyn's reinstatement imposes additional
obligations on the parties. Therefore, we will order expedited briefing in this case according to
the following schedule: the Secretary's brief shall be filed no later than
September 21, 1999. Reading's response brief shall be filed no later than 25 days after service of
the Secretary's brief. The Secretary may file a reply brief within 5 days of service of Reading's
response brief. All briefs shall be filed and served by facsimile. 5

4

In light of our disposition based on the statutory language of sections 105(c)(2) and
113(d)(l), we need not address the Secretary's alternative argument requesting a stay of the
judge's order.
5

Commissioner Beatty agrees in principle with his colleagues regarding the need to
expedite briefing in this case. He would, however, expand this principle to direct expedited
briefing on review of a judge's decision on the merits before the Commission in all cases in which
there is an underlying temporary reinstatement order. He also believes that the Commission
should issue its ruling no later than 60 days after the close of briefing in such cases.
950

For the foregoing reasons, we vacate the judge's order dissolving his previously issued
temporary reinstatement order ofBemardyn, and order the immediate temporary reinstatement of
the complainant pending a final Commission decision on the complaint.

Marc Lincoln Marl< ,

951

Distribution
By facsimile and first class mail

Martin J. Cerullo, Esq.
Cerullo, Datte & Wallbillich, P.C.
P.O. Box 450
Pottsvile, PA 17901
Colleen Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

952

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 13, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of CLAY BAIER
WEST 97-96-DM

v.

DURANGO GRAVEL

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DECISION

BY THE COMMISSION:
In this discrimination proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Administrative Law Judge Richard
W. Manning concluded that Durango Gravel ("Durango") violated section 105(c) of the Mine
Act, 30 U.S.C. § 815(c), when it terminated employee Clay Baier on August 1, 1996. 20
FMSHRC 59, 60, 71 (Jan. 1998) (ALJ). The Commission granted Durango's petition for
discretionary review challenging the judge's determination. For the reasons that follow, we affirm
the judge.
I.

Factual and Procedural Background
Durango owns and operates the J & J pit, a sand and gravel pit in La Plata County,
Colorado. 20 FMSHRC at 59; Tr. 25. Durango is owned by James Helmericks and his family,
and generally employs two individuals in addition to Helmericks. 20 FMSHRC at 59; Tr. 248.
All Durango employees perform a variety of tasks, as directed by Helmericks. 20 FMSHRC at
60. The mine facility consists of a pit and a crusher. Id. at 59.
In April 1996, Baier began working for Durango as a truck driver. Id. at 60. Among
other duties, Baier operated the loader and repaired equipment, including the crusher. Id. Also in
April, the Department of Labor's Mine Safety and Health Administration ("MSHA") received a
953

complaint from William Elvidge, a former employee at the J & J pit, concerning hazardous
conditions at the mine, including the operator's alleged undercutting of the highwall by removing
material from the "toe"' of the highwall. 20 FMSHRC at 60, 64. 2 On or about July 17, 1996,
MSHA inspectors Royal Williams and George Renton inspected the mine in response to Elvidge's
complaint. Id. at 60; Tr. 314. During the inspection, Baier informed Inspector Williams that he
had been cutting into the toe of the highwall to get material. Tr. 19-20, 215. The inspectors
talked with Helmericks and Baier about the dangers of mining the toe of the highwall. 20
FMSHRC at 60. Inspector Williams told Baier not to dig into the face of the highwall because
the highwall could fail and seriously injure or kill him. Id. Williams also advised Baier that if rock
was needed to feed the crusher, material should be pushed down from the top of the highwall and
scooped up with the loader. Id.
The parties dispute the circumstances surrounding Baier's discharge. Id. Baier testified
that, in the weeks between the mid-July inspection and the August 1 discharge, he pushed material
down from the top of the highwall with the loader, but that Helmericks told him not to go on top
of the highwall. Id.; Tr. 17. Baier added that, on the Monday before the termination, Helmericks
observed him pushing material off the top of the highwall, and that Helmericks berated him for
doing so. 20 FMSHRC at 60; Tr. 65. Baier testified that, on Thursday, August 1, he arrived at
work at 7:00 a.m. 20 FMSHRC at 60; Tr. 70. He stated that he had started all of the equipment
in preparation for operations, and that the crusher was not down for repairs. Tr. 38, 41-42. Baier
said that Helmericks and his son ("Jim, Jr.") arrived soon after, and that Helmericks fired Baier
immediately. 20 FMSHRC at 60. Baier testified that Helmericks then verbally berated him, but
that Helmericks did not give him a reason for the termination. Id.; Tr. 23.
Helmericks, however, testified that he did not observe Baier on the highwall during the
two weeks preceding the August 1 termination. Tr. 273. Helmericks testified that he told Baier
that only Helmericks was permitted to push material from the top of the highwall. Tr. 264, 267.
Helmericks also testified that, upon his arrival at the property on August 1, he assigned Baier and
Jim, Jr. to repair the crusher, which was inoperative. 20 FMSHRC at 60. Helmericks stated that
he left the property and traveled to Farmington, New Mexico, to get parts and that, upon his
return at approximately 10:30 or 11 :00 a.m., Baier was on the highwall pushing material down
with the loader. Id.; Tr. 250. Helmericks testified that he terminated Baier for disobeying two

1

The "toe" is the bottom part of the highwall face, and does not include the loose fallen
material deposited near the highwall. 20 FMSHRC at 67 & n.1 (judge distinguishing between
digging at toe and scooping loose material); Tr. 16-17, 19, 166-67; see also American Geological
Institute, Dictionary ofMining, Mineral, and Related Terms 576 (2d ed. 1997) (defining "toe" as
the "lowest part of a slope or cliff').
2

In 1993, MSHA issued Durango an imminent danger order because an inspector
observed an employee digging at the toe of a highwall with a loader. 20 FMSHRC 60; Ex. P-3.
954

direct orders: assist Jim, Jr. with the crusher repairs and refrain from pushing material down from
the top of the highwall with the loader. 20 FMSHRC at 60-61.
On March 5, 1997, the Secretary of Labor filed a complaint with the Commission on
Baier's behalf alleging that Baier's termination constituted discrimination under section 105(c) of
the Mine Act. 3 Compl. at 1. On October 8, the matter proceeded to hearing before Judge
Manning.
The judge found that Baier's conversation with MSHA inspectors and his refusal to dig
into the toe of the highwall constituted protected activity. 20 FMSHRC at 62, 65. He concluded
that the Secretary established her prima facie case of discrimination. Id. at 66. The judge found
that Helmericks knew that Baier had discussed safety issues with an MSHA inspector, and that
Helmericks disapproved of the fact that Baier raised these issues with the inspector. Id. The
judge further found that Helmericks expressed animus towards MSHA in general. Id. The judge
observed that the termination occurred two weeks after the July 1996 inspection. Id. The judge
acknowledged that Baier's action of pushing material off the highwall was not protected but
recognized that "it was related to the safety concerns Baier raised with Inspector Williams." Id.
He found that Durango did not rebut the Secretary's prima facie case. Id. at 66, 71 . The judge
further concluded that Durango did not prove its affirmative defense, because it "did not establish
that it would have terminated Baier for being on top of the highwall on_August 1 if his activities
did not spring from his safety complaints to MSHA." Id. at 69.
The judge subsequently issued a supplemental decision awarding Baier $1,634 in back
pay. 20 FMSHRC 268, 270, 272 (Mar. 1998) (ALJ). After considering the section 11 O(i) civil
penalty criteria -particularly Durango's very small size and its ability to continue in business the judge reduced the $2,500 civil penalty proposed by the Secretary to $100. Id. at 271-72.

3

Section 105(c)(2) provides, in pertinent part:
Any miner ... who believes that he has been discharged ... in
violation of this subsection may, within 60 days after such violation
occurs, file a complaint with the Secretary alleging such
discrimination . ... If upon such investigation, the Secretary
determines that the provisions of this subsection have been violated,
he shall immediately file a complaint with the Commission ....

30 U.S.C. § 815(c)(2).
955

II.
Disposition
Durango challenges the judge's conclusion that Baier's termination was motivated in part
by his conversation with an MSHA inspector, and the reasoning upon which this conclusion is
based. PDR at 1. 4 Durango argues that the period of time between Baier's conversations with
MSHA and his termination is too long to establish a coincidence in time, especially considering
the judge's finding that Helmericks was not the type of individual to wait to take adverse action
against an employee. Id. Durango also denies having harbored any hostility towards MSHA prior
to MSHA's investigation ofBaier's complaint of discrimination. Id. at 1-2. Durango further
contends that the judge erred in analyzing this case as one involving work refusal because Baier
could not reasonably and in good faith have believed that he was required to dig into the toe of
the highwall to get material on August 1. Id. at 2, 4. The operator asserts that Baier's
insubordination on August 1 constitutes a legitimate reason for his termination. Id. at 3.
Durango also maintains that, following prior incidents that led it to regard Baier's work record as
unsatisfactory, his insubordinate action on August 1 constituted the "straw that broke the camel's
back." Id.
The Secretary argues that substantial evidence supports the judge's finding that Baier's
termination was motivated at least in part by his protected activities. S. Br. at 7-13, 20. She
contends that the 11 business days which passed between the July 17 inspection and the August 1
termination provide the requisite temporal relationship to permit a reasonable inference of
improper motivation through circumstantial evidence. Id. at 8. She also maintains that the record
contains evidence supporting the judge's finding that Helmericks harbored hostility towards
MSHA in general as well as fowards Baier's protected activity, and that such hostility played a
part in Helmericks' decision to terminate Baier. Id. at 8-12. The Secretary submits that the judge
correctly found that Baier's refusal to dig into the highwall was protected and that his August 1
activity was closely related to his earlier refusals and his discussions with the inspector and
Helmericks about his concerns regarding mining the toe of the highwall. Id. at 12-13. The
Secretary asserts that none of the grounds given by Durango to support its assertion that it would
have terminated Baier for his unprotected activities alone provides a basis for reversing the
judge's finding that the operator failed to establish an affirmative defense. Id. at 13-17. 5

4

Durango is represented on appeal, as it was below, by Helmericks. PDR at 5; 20
FMSHRC at 69. Pursuant to Commission Procedural Rule 75(a), 29 C.F.R. § 2700.75(a),
Durango designated its PDR as its brief
5

The parties focus partly on whether the judge properly analyzed the case as one
presenting a work refusal and whether he correctly determined that Baier's termination was
discriminatory based on Baier's work refusal. PDR at 2, 4; S. Br. at 12-13. However, the judge
found that the Secretary established a prima facie case of discrimination with respect to Baier's
safety complaint without reference to his alleged work refusal, and determined that "Durango
956

Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Act. A miner alleging discrimination under the Mine Act establishes a
prima facie case of prohibited discrimination by presenting evidence sufficient to support a
conclusion that the individual engaged in protected activity and that the adverse action
complained of was motivated in any part by that activity. Secretary ofLabor on behalfof Pasula
v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev 'don other grounds sub
nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981 ); Secretary ofLabor on
behalf ofRobinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The
operator may rebut the prima facie case by showing either that no protected activity occurred or
that the adverse action was in no part motivated by protected activity. See Robinette, 3
FMSHRC at 818 n.20. If the operator cannot rebut the prima facie case in this manner, it
nevertheless may defend affirmatively by proving that it also.was motivated by the miner's
unprotected activity and would have taken the adverse action for the unprotected activity alone.
See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also Eastern Assoc. Coal Corp. v.
FMSHRC, 813 F.2d 639, 642-43 (4th Cir. 1987).
A.

Prima Facie Case

We have acknowledged the difficulty in establishing a motivational nexus between
protected activity and the adverse action that is the subject of the complaint. "Direct evidence of
motivation is rarely encountered; more typically, the only available evidence is indirect. ...
'Intent is subjective and in many cases the discrimination can be proven only by the use of
circumstantial evidence."' Secretary of Labor on behalfof Chacon v. Phelps Dodge Corp., 3
FMSHRC 2508, 2510 (Nov. 1981), rev'd on other grounds, 709 F.2d 86 (D.C. Cir. 1983)
(quoting NLRB v. Melrose Processing Co., 351F.2d693, 698 (8th Cir. 1965)). In Chacon, we
listed some of the circumstantial indicia of discriminatory intent, including (1) knowledge of the
protected activity; (2) hostility or animus towards the protected activity; and (3) coincidence in
time between the protected activity and the ·adverse action. Id. We also have held that an
"operator's knowledge of the miner's protected activity is probably the single most important
aspect of a circumstantial case" and that "knowledge . .. can be proved by circumstantial
evidence and reasonable inferences." Id.
The judge found that "Helmericks knew that Clay Baier had discussed safety issues with
MSHA inspectors." 20 FMSHRC at 66. On review, Durango does not appear to dispute the
judge's finding that Helmericks knew Baier's discussion with Inspector Williams was safetyrelated. PDR at 1. However, to the extent Durango's challenge to "the reasoning upon which the

Gravel did not establish that it would have terminated Baier for being on top of the highwall on
August 1 if his activities did not spring from his safety complaints to MSHA." 20 FMSHRC at
66, 69. Because the judge relied on Baier's complaint to MSHA as a factor motivating his
termination, and because we find that substantial evidence supports the judge's conclusion that
Durango violated section 105(c) based on his protected conversations with the MSHA inspector,
we need not reach the work refusal issue.
957

[judge's] conclusion [that the Secretary established a prima facie case of discrimination] is based"
(PDR at 1) can be construed to raise the issue of knowledge, we address it. See Haines v.
Kerner, 404 U.S. 519, 520 (1972) (prose complainant's pleadings held to less stringent standards
than pleadings drafted by attorneys). In finding that Helmericks knew ofBaier's safety-related
discussion with Inspector Williams, the judge implicitly rejected Helmericks' claim at the hearing
that he did not understand this discussion to be safety-related. Tr. 320-22, 444. The judge's
finding of knowledge is supported by Helmericks' knowledge that the discussion involved an
MSHA safety inspector, that Inspector Williams suggested to Baier a method of mining the
highwall, and that the discussion coincided with an MSHA inspection of the mine site. Tr. 212,
320-22. We see no reason to disturb the judge's implicit rejection of Helmericks' claim that he
was unaware that Baier's discussion with Inspector Williams was safety-related. See, e.g., Fort
Scott Fertilizer-Cul/or, Inc., 19 FMSHRC 1511, 1516 (Sept. 1997) (finding no circumstances
warranting overturning judge's implicit credibility determinations). Accordingly, we find that
substantial evidence6 in the record supports the judge's finding that Helmericks knew that Baier's
discussion with Inspector Williams related to safety.
We previously have found improper motivation where the complainant proved that the
operator knew of the protected activities and that only a short period of time elapsed between the
protected activity and the discharge. Secretary ofLabor on behalf of Knotts v. Tanglewood
Energy, Inc., 19 FMSHRC 833, 837(May1997); Bradley v. Belva Coal Co., 4 FMSHRC 982
(June 1982). The Commission applies no hard and fast criteria in determining coincidence in time
between protected activity and subsequent adverse action when assessing whether an illegal
motive can be inferred. See Hicks v. Cobra Mining, Inc., 13 FMSHRC 523, 531 (Apr. 1991).
Surrounding factors and circumstances may influence the effect to be given to such coincidence in
time. Id. In Chacon, for example, complaints ranging from four days to one and one-half months
before the adverse action were deemed sufficiently coincidental in time to establish illegal motive.
Chacon, 3 FMSHRC at 2511. In Donovan on behalfofAnderson v. Stafford Cons tr. Co., 732
F.2d 954 (D.C. Cir. 1984), the court, noting that two weeks had elapsed between the alleged
protected activity and the miner's dismissal, held that "[t]he fact that the Company's adverse
action against [the miner] so closely followed the protected activity is itself evidence of an illicit
motive." Id. at 960.

6

When reviewing an administrative law judge's factual determinations, we are bound by
the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C. § 823(d)(2)(A)(ii)(I).
"Substantial evidence" means '"such relevant evidence as a reasonable mind might accept as
adequate to support [the judge's] conclusion."' Rochester & Pittsburgh Coal Co., 11 FMSHRC
2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
"The possibility of drawing two inconsistent conclusions from the evidence does not prevent an
administrative agency's finding from being supported by substantial evidence." Secretary of
Labor on behalf of Wamsley v. Mutual Mining, Inc., 80 F.3d 110, 113 (4th Cir. 1996) (citation
omitted).
958

Helmericks' discharge of Baier occurred approximately two weeks.after Baier's discussion
with Inspector Williams. 20 FMSHRC at 60; Tr. 314. The proximity in time between these
events ~upports the judge's finding of a discriminatory motive on the part of Helmericks. See
Donovan, 732 F.2d at 960. Moreover, the close relationship between Baier's discussion with
Inspector Williams, concerning a safe method of mining the highwall, and the action which
prompted Baier's termination also supports the judge's finding of improper motive by
Helmericks. 7 The judge's conclusion of unlawful motivation is further supported by evidence that
none ofBaier's alleged insubordinate or disrespectful unprotected activities occurring prior to his
complaint to MSHA - including damaging a loader, taunting Helmericks in front of his wife,
being rude to female customers, disobeying Helmericks by bringing his dog to work, and the
destruction of equipment at the mine by Baier's dog (20 FMSHRC at 69-70; Tr. 134-35, 140,
160-62, 182, 246-47, 372) - resulted in any discipline for Baier.
Additionally, we note that the judge found that Helmericks was hostile towards MSHA in
general, as well as Baier's conversation with Inspector Williams. 20 FMSHRC at 66. Substantial
evidence in the record supports the judge's finding of hostility. Helmericks appears to have
viewed MSHA's decision on July 17 to talk to Baier rather than his son as an unwelcome threat
to his authority over the mine. Id. at 62, 69; Tr. 129-30, 360-63. Furthermore, Baier testified
that Helmericks told him that MSHA inspectors "don't know what they are talking about" and
that MSHA inspectors "give [him] a hard time and want [his] money." Tr. 17. Finally,
Helmericks' hostility towards safety complaints is evidenced by Elvidge's testimony that, when he
expressed to Helmericks his safety concerns and took photographs of what he considered
dangerous conditions, Helmericks told him to "shut up and get off his property and if [Elvidge]
ever came back [he) would be arrested." Tr. 169, 173. At the hearing, Helmericks expressed
hostility towards Elvidge for taking these photographs. Tr. 323. Accordingly, we find that
substantial evidence supports the judge's finding that Helmericks harbored animus towards
Baier's safety-related conversation with MSHA.
In sum, based on the factors enunciated in Chacon, substantial evidence in the record
supports the judge's conclusion that Baier's protected conversation with an MSHA inspector
contributed to Durango's decision to terminate Baier's employment.
7

We are not persuaded by Durango's argument that the two-week period between
MSHA's inspection and the termination is too long to establish a coincidence in time .in light of
the judge's finding that Helmericks was not the kind of person to wait to take adverse action
against an employee. PDR at l. The judge found that Baier's unprotected activity was closely
intertwined with his protected discussion with MSHA during the inspection. 20 FMSHRC at 69.
According to Helmericks' version of events, the day Helmericks terminated Baier was the first
time Helmericks had observed Baier on the highwall since the MSHA inspection. Tr. 273, 319.
Helmericks fired Baier immediately thereafter. 20 FMSHRC at 65. Accordingly, the two-week
period between the inspection and the termination supports the judge's finding that the
termination was motivated in part by the MSHA inspection, and is not inconsistent with his
finding that Helmericks was "volatile." Id.
959

B.

Affinnative Defense

The raising of an affirmative defense necessitates an inquiry into whether the proffered
business justification was reason "enough to have legitimately moved that operator to have
disciplined the miner." Chacon, 3 FMSHRC at 2517. We have explained that this affirmative
defense should not be "examined superficially or be approved automatically once offered." Haro
v. Magma Copper Co., 4 FMSHRC 1935, 1938 (Nov. 1982). In reviewing affirmative defenses,
the judge must "determine whether they are credible and, if so, whether they would have
motivated the particular operator as claimed." Id. (citation omitted). In Bradley, 4 FMSHRC
982, we enunciated several indicia of non-discriminatory reasons for an employer's adverse
actions. Id. at 993. These include evidence of past discipline consistent with that meted out to
the complainant, the miner's unsatisfactory past work record, prior warnings to the miner, and
personnel rules or practices forbidding the conduct in question. Id. We also have stated: "It is
not sufficient for the employer to show that the miner deserved to have been fired for engaging in
the unprotected activity; if the unprotected conduct did not originally concern the employer
enough to have resulted in the same adverse action, we will not consider it." Pasula, 2 FMSHRC
at 2800.
The judge found that Durango had a personnel rule forbidding employees other than
Helrnericks from mining from the highwall. 20 FMSHRC at 65. 8 However, Helmericks did not
discipline Baier following his prior violations of the highwall rule or warn him that any adverse
action, let alone termination, would result from a violation of the highwall rule. Tr. 60, 63, 65-66,
273, 319. To the extent the operator argues that the violation of a work rule warrants immediate
termination (PDR at 3-4), such an argument is inconsistent with Durango's treatment of Baier
following his previous violations of the highwall rule. While the judge made no findings related to
Durango's discipline of its employees, Durango's treatment of Baier is inconsistent with nearly all
the record evidence of its prior treatment of allegedly insubordinate employees.9 Moreover, the

8

Although Durango introduced no evidence of any written work rules or personnel
handbook of any kind, it is uncontroverted that, prior to August I, Helrnericks told Baier that no
one but Helrnericks was permitted to operate equipment on top of the highwall. 20 FMSHRC at
65; Tr. 60.
9

The evidence presented by Durango regarding James Johnson and William Elvidge does
not support a claim of consistent past discipline. In Durango's answer to the complaint of
discrimination, Helmericks stated that he "discharged" Johnson for refusing to accept a pay
reduction after violating the no-smoking rule and for failing to complete repairs, but admits that
Johnson walked off the job prior to the "discharge." Ex. P-5 at 3. Furthermore, Durango's
admission that it did not terminate Johnson for his failure to obey an order to repair equipment or
for his violation of a work rule undermines any claim of consistent past discipline. Id. In
Durango's answer to the complaint of discrimination, the operator also claimed that it terminated
Elvidge for "not return[ing] to work as ordered because he had to ride home with James Johnson"
on the day Johnson was terminated. Id. Not only is this asserted reason for the termination
960

scant record evidence of past discipline (Tr. 171, 378) claimed to be consistent with that meted
out to the complainant involved the violation of a different work rule and therefore is insufficient
to warrant a remand to the judge. See Virginia Crews Coal Co., 15 FMSHRC 2103, 2106 (Oct.
1993) (holding that judge's error in failing to comment on evidence was harmless where such
evidence would not have altered judge's determination).
Durango alleges that Baier's prior unsatisfactory work record rendered his insubordination
on August 1 the "straw that broke the camel's back" justifying his termination. PDR at 3. The
judge made no findings regarding whether the alleged previous incidents occurred but, after
considering the evidenc~, he found that "[u]ntil Baier raised safety concerns following MSHA's
inspection, ... none of the alleged insubordinate and disrespectful actions Helmericks
refers to caused him to terminate Baier's employment with Durango Gravel." 20 FMSHRC at 70.
Durango's "straw that broke the camel's back" argument was presented before the judge
and implicitly rejected. Id. at 69-70; see Fort Scott, 19 FMSHRC at 1516. The complete absence
of prior warnings and discipline for Baier's alleged prior bad behavior supports the judge's finding
that Durango failed to establish that the cumulative effect of Baier's prior work record rendered
his unprotected activity on August 1 the fatal "straw." Contrary to Durango's suggestion, we do
not read the judge's decision as an indication that he considered the alleged incidents of poor
workplace behavior in isolation. Rather, his analysis reflects a reading of the entire record, and
complies with Commission Procedural Rule 69(a), 29 C.F.R.
§ 700.69(a), 10 and Commission precedent. See Bradley, 4 FMSHRC at 993 (affirming judge's
finding that operator failed to establish affirmative defense, despite the fact that operator
presented "some reasonable arguments"). We find nothing in the record warranting reversal of
the judge's rejection of Durango's argument. Accordingly, we find that substantial evidence
supports the judge's conclusion that Durango failed to carry its burden of establishing that it
would have terminated Baier's employment for unprotected reasons alone.

unrelated to insubordination, but, at the hearing, Helmericks equivocated and testified that he
terminated Elvidge for violating Durango's no-smoking rule. Tr. 171, 378. We also note that
Elvidge testified that he quit because of safety concerns. Tr. 168-70, 173, 193.

°

1

Commission Procedural Rule 69(a) states, in pertinent part, that "[t]he Uudge's]
decision shall be in writing and shall include all findings of fact and conclusions of law, and the
reasons or bases for them, on all the material issues of fact, law or discretion presented by the
record." 29 C.F.R. § 2700.69(a).
961

III.
Conclusion
For the foregoing reasons, we affirm the judge's finding that Durango Gravel's
termination of Baier violated section 105(c) of the Mine Act.

•
Marc Lincoln Marks, Commissioner

James C. Riley, Commissioner

pa

Theodore F. Verheggen, Co

962

Distribution

Jim Helmericks
Durango Gravel
995 Highway 3
Durango, CO 81301
Stephen D. Turow, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Richard Manning
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
1244 Speer Blvd., Suite 280
Denver, CO 80204

963

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, STH FLOOR
WASHINGTON, D.C. 20006

September 21, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. CENT 97-164-R
CENT 97-165-R

ASSOCIATED ELECTRIC
COOPERATIVE, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners
ORDER
BY THE COMMISSION:
Pending before the Commission is a joint motion filed by Associated Electric Cooperative,
Inc. ("Associated Electric") and the Department of Labor's Mine Safety and Health
Administration ("MSHA") to dismiss as moot the petition for discretionary review filed in this
matter. The parties argue that the petition is moot because, on August 30, 1999, MSHA issued a
notice vacating the citation and order at issue in the case. Jt. Mot. at 1. The parties explain that
MSHA issued the notice because, in Herman v. Associated Electric Cooperative, Inc., 172 F.3d
1078 (8th Cir. 1999), the United States Court of Appeals for the Eighth Circuit determined that
the area which is the subject of the citation and order in question in this case is not a "mine"
within the meaning of section 3(h)(i) of the Mine Act, 30 U.S.C. § 802(h)(i). Id. The parties
further state that the Secretary does not intend to appeal the decision of the Eighth Circuit. Id. at
1-2. The Secretary and Associated Electric specify that each party will bear its own costs, fees,
and expenses in this case before the Commission. Id. at 2.

964

Upon consideration of the joint motion by the Secretary and Associated Electric for
voluntary dismissal, we grant the parties' motion. Accordingly, the Commission's direction for
review in this matter is vacated and Associated Electric's appeal is dismissed.

'
Marc Lincoln Marks, Commissioner

es C. Riley, Commissioner

Robert H. Beatty, Jr., Conunis ·oner

965

•

Distribution

Rodric A. Widger, Esq.
Andereck, Evans, Milne, Peace & Baumhoer
1111 South Glenstone Avenue
P.O. Box 4929
Springfield, MO 65808
W. Christian Schumann, Esq.
Stephen Turow, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Jerold Feldman
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

966

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 24, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of LONNIE BOWLING,
EVERETT DARRELL BALL,
and WALTER JACKSON
Docket Nos. KENT 95-604-D
KENT 95-605-D
KENT 95-613-D

v.
MOUNTAIN TOP TRUCK.ING
COMPANY, INC., ELMO MAYES,
WILLIAM DAVID RILEY, ANTHONY
CURTIS MAYES, and MAYES
TRUCKING COMPANY, INC.
ORDER

On August 18, 1999, Administrative Law Judge Jerold Feldman issued his decision on
remand in this matter. In his decision, he ordered the respondents, Mountain Top Trucking
Company, Inc., Elmo Mayes, William David Riley, Anthony Curtis Mayes, and Mayes Trucking
Company, Inc. (collectively referred to as ''Mountain Top"), to pay back wages to the
complainants, Walter Jackson, Lonnie Bowling, and Everett Darrell Ball. 21 FMSHRC _,slip
op. at 6-7, Nos. KENT 95-604-D, et al. (Aug. 18, 1999).
On August 30, 1999, Mountain Top filed a pleading titled "Motion for Relief from the
Final 'Order of Decision on Remand' Issued by the Administrative Law Judge in this Action on
August 18, 1999." The motion seeks relief from the award ofbackpay to Jackson in Docket No.
KENT 95-613-D. We construe this motion for relief as a timely filed petition for discretionary
review ("PDR"). Mountain Top also filed a separate PDR on September 17, 1999. This PDR
challenges the finding in Docket Nos. KENT 95-604-D and KENT 95-605-D that Mountain Top
unlawfully discriminated against Bowling and Ball. The Secretary of Labor and the complainants
filed responses in opposition to both submissions and the Secretary moved to sever the Jackson
docket. The Commission today has granted the August 30 PDR involving Jackson's backpay,
and denied the September 17 PDR involving discrimination claims of Bowling and Ball. 1

1

This PDR also requested review of aspects of the judge's decision involving Jackson's
claims. Review of these claims was also denied.
967

The claims of Bowling and Ball have been fully tried, and the Commission has ruled that
Bowling and Ball were constructively discharged. 21FMSHRC265 (Mar. 1999). The judge's
August 18, 1999 decision on remand sets forth the amount ofbackpay owed these two
complainants. We have declined to review that decision. The effect of our denial of the
September 17 PDR is a final adjudication of Bowling's and Ball's claims of discrimination before
the Commission. Accordingly, nothing remains to be litigated before the Commission between
Mountain Top and Bowling and Ball. On the other hand, pursuant to our direction for review in
Docket No. KENT 95-613-D, no final determination in the Jackson case has been achieved.
Thus, the claims between some but not all of the parties have been finally resolved.
The Commission has applied Rule 54(b) of the Federal Rules of Civil Procedure to
adjudications such as this one, involving multiple parties.2 See, e.g., Emery Mining Corp., 11
FMSHRC 1, 2 (Jan. 1989). Rule 54(b) states in part:
Judgment Upon Multiple Claims or Involving Multiple
Parties. When more than one claim for relief is presented in an
action ... or when multiple parties are involved, the court may
direct the entry of a final judgment as to one or more but fewer than
all of the claims or parties only upon an express determination that
there is no just reason for delay and upon an express direction for
the entry ofjudgment.
We conclude that there is no just reason for delay in entering a final judgment with respect
to Bowling and Ball. The decided issues in this case (the liability of Mountain Top for
discrimination against Bowling and Ball, and damages owed to them) bear no significant factual
relationship to the remaining claim (backpay owed to Jackson). See Fitigu.es, Inc. v. Varat
Enters., Inc., 813 F.Supp. 1336, 1338-39 (N.D. Ill. 1992) (granting motion for entry of final
judgement under Rule 54(b) where there was little factual overlap between the issues). Even
Jackson's underlying liability claim is factually distinct from those of Bowling and Ball, as the
judge recognized. 3 In addition, providing timely and complete relief to miners who are the victims
of discrimination is a central goal of the Mine Act. See, e.g. 30 U.S.C. § 815(c)(2) ("Proceedings
under this section shall be expedited by the Secretary and the Commission"); Secretary ofLabor
on behalfof Bailey v. Arkansas-Carbona Co., 5 FMSHRC 2042, 2049 (Dec. 1983) ("[T]he full
measure of relief should be granted to [an improperly] discharged employee") (citations omitted).

2

Rule l(b) of the Commission's Procedural Rules provides that the Federal Rules of Civil
Procedure apply "so far as practicable" in the absence of applicable Commission rules. 29 C.F.R.
§ 2700.l(b).

3

The judge noted that "[t]he the discrimination complaints of Bowling and Ball are
factually similar and involve contemporaneous events. The alleged discrimination suffered by
Jackson occurred at a different time and involves circumstances and issues that are distinguishable
from the Bowling and Ball cases." 19 FMSHRC 166, 169 (Jan. 1997) (ALJ).
968

The acts of discrimination against Bowling and Ban-occurred in March 1995. 21
FMSHRC at 271, 281. Litigation has been ongoing since July 1995, when the Secretary filed her
complaint. Given that the Commission has ruled that Bowling and Ball are entitled to backpay, it
would contravene the goals of the Mine Act to further delay provision of that relief to them in this
matter. In sum, we .determine that there is no just reason for delay.
For the foregoing reasons, we direct entry of final judgement under Rule 54(b) in favor of
Bowling and Ball in Docket Nos. KENT 95-604-D and KENT 95-605-D, and we grant the
Secretary's motion to sever Docket No. KENT 95-613-D.

--

969

Distribution
Jerald S . Feldman, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Stephen A. Sanders, Esq.
Mine Safety Project of the Appalachian Research
& Defense Fund of Kentucky, Inc.
28 North Front Street
Prestonsburg, KY 41653
Edward M. Dooley, Esq.
P.O. Box 97
Harrogate, TN 37752
Administrative Law Judge Jerold Feldman
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

970

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 29, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. SE 99-220
A.C. No. 01-03002-03515

V.

WARRIOR INVESTMENT CO., INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER

BY: Jordan, Chairman; Riley and Beatty, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On July 12, 1999, the Commission received from
Warrior Investment a request to reopen a penalty assessment that had become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a). It has been
administratively determined that the Secretary of Labor does not oppose the motion for relief filed
by Warrior Investment.
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, Warrior Investment asserts that it did not receive a copy of the original
proposed penalty assessment. Mot. Warrior Investment states that it was first informed of the
proposed penalty on June 28, 1999, when the Department of Labor's Mine Safety and !lealth
Administration ("MSHA") informed it that the payment of the penalty assessment in the amount
of $12, 166 was past due. Id. It is unclear from the record why service upon Warrior Investment
was unsuccessful, and why the operator did not receive the proposed penalty assessment.
Warrior Investment requests the Commission to reopen this matter.
971

We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). See, e.g., Harvey Trucking, 21 FMSHRC 567 (June 1999) (remanding where two
notices sent to operator at its address where returned undeliverable to MSHA and operator
claimed that it never received notice of the proposed penalty assessment); Gary Klinefelter, 19
FMSHRC 827, 828 (May 1997) (remanding for determination of whether relief from final order
warranted where unclear why subject of section 110(c) investigation did not receive proposed
penalty); Waste Coal Management, Inc., 14 FMSHRC 423, 423-24 (Mar. 1992) (remanding
where default order sent by certified mail may not have been received by operator). We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
adequate or good cause for the failure to timely respond, the case may be reopened and
appropriate proceedings on the merits permitted. See Coal Preparation Servs., Inc., 17
FMSHRC 1529, 1530 (Sept. 1995). In accordance with Rule 60(b)(l), we have previously
afforded a party relief from a final order of the Commission on the basis of inadvertence or
mistake. See National Lime & Stone, Inc., 20 FMSHRC 923, 925 (Sept. 1998); Peabody Coal
Co. , 19 FMSHRC 1613, 1614-15 (Oct. 1997); Stillwater Mining Co., 19 FMSHRC 1021, 102223 (June 1997); Kinross Delamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996).

972

On the basis of the present record, we are unable to evaluate the merits of Warrior
Investment's position. 1 In the interest ofjustice, we remand the matter for assignment to a judge
to determine whether Warrior Investment has met the criteria for relief under Rule 60(b). If the
judge determines that such relief is appropriate, this case shall proceed pursuant to the Mine Act
·and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

1

Unlike our dissenting colleagues (slip op. at 4), we find this case to be distinguishable
from Roger Richardson, 20 FMSHRC 1259, 1260 (Nov. 1998). See Harvey Trucking, 21
FMSHRC 567, 569 n. l (June 1999) (distinguishing Roger Richardson). In Richardson, the
Commission concluded that an individual did not "receive" the Secretary's penalty proposal
within the meaning of section 105(a) of the Act under circumstances in which the penalty
proposal was sent to Richardson's former address and Richardson was not required to inform the
Department of Labor, Mine Safety and Health Administration ("MSHA"), of his change of
address under 30 C.F.R. § 41.12. Id. at 1260. In contrast, Warrior Investment is required to
inform MSHA of any change of address under section 4 1.12. The Commission has previously
denied an operator's request to reopen a final order where the operator failed in that
responsibility. Pit, 16 FMSHRC 2033, 2034 (Oct. 1994). Here, we are unable to evaluate from
the record whether Warrior Investment maintained its correct address with MSHA or whether
MSHA mailed the Secretary's penalty proposal to the address submitted by Warrior frlvestment
pursuant to section 41.12.
973

Commissioners Marks and Verheggen, dissenting:
Warrior Investment Co. has alleged that it "did not receive a copy of the original
assessment for the violations." Motion at 1. The Secretary has not disputed any of the facts set
forth in Warrior Investment's motion, and, in fact, does not oppose the motion.
We conclude that Warrior Investment did not "receive" the Secretary's penalty proposal
within the meaning of section 105(a) of the Mine Act and the Commission's Procedural Rules
before he received the final order. Roger Richardson, 20 FMSHRC 1259, 1260 (Nov. 1998).
Under these circumstances, remanding this matter to the judge for considering whether Warrior
Investment has met the criteria for relief under Rule 60(b) is not necessary. We would reopen the
matter, and remand it for assignment to a judge so that the case could proceed pursuant to the
Mine Act and the Commission's Procedural Rules, 29 C.F.R., Part 2700.

Marc Lincoln Marks, Commissioner

Theodore F. Verheggen, Co

974

Distribution
Jeffrey E. Jenkins. President
Warrior Investment Company, Inc.
P.O. Box 2888
Jasper, AL 35502
Sheila Cronan, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Boulevard, Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety and Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

975

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1999
LOUIS W. DYKHOFF, JR.,
Docket No. WEST 99-26-DM

v.
U.S. BORAX INCORPORATED

BEFORE: Jordan, Chainnan; Marks, Riley, Verheggen, and Beatty, Commissioners
ORDER
BY: Jordan, Chainnan; Riley, and Verheggen, Commissioners
This discrimination proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On August 16, 1999, the Commission's
Office of Administrative Law Judges received from Louis W. Dykhoff, Jr. a petition for
discretionary review of a decision issued by Administrative Law Judge Jerold Feldman on July 7,
1999. In his decision, Judge Feldman dismissed a discrimination complaint brought by Dykhoff
under section 105(c)(3) of the Mine Act, 30 U.S.C. § 815(c)(3). 21 FMSHRC 791 (July 1999)
(ALJ). Dykhoff's petition was forwarded and received by the Commission's Docket Office on
August 17.
The judge's jurisdiction over these cases tenninated when his decision was issued on July
7, 1999. 29 C.F.R. § 2700.69(b). Relief from a judge's decision may be sought by filing a
petition for discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a). If the Commission does not direct review within 40 days of a decision's issuance, it
becomes a final decision of the Commission. 30 U.S.C. § 823(d)(l). Dykhoff's petition was
received by the Commission's Office of Administrative Law Judge's on the fortieth day, August
16, past the 30-day deadline. Because the Commission did not sua sponte direct review of the
case, Judge Feldman's decision became a final order of the Commission.
The Commission has entertained late-filed petitions for discretionary review where good
cause has been shown. See, e.g., De Atley Co., 18 FMSHRC 491, 492 (Apr. 1996) (excusing late
filing of petition for discretionary review where operator's predecessor failed to infonn operator
of unconsummated settlement agreement). Typically, in such cases, a default order has been
entered against a party, depriving the party of any opportunity to defend against the enforcement
action taken by the Secretary. Relief from a final Commission judgment or order is available to a
party under Fed. R. Civ. P. 60(b)(1) in circumstances such as mistake, inadvertence, or excusable

976

neglect. 29 C.F.R. § 2700.l(b) (Federal Rules of Civil Procedure apply "so far as practicable" in
the absence of applicable Commission rules); see, e.g., Lloyd Logging, Inc., 13 FMSHRC 781,
782 (May 1991 ). Rule 60(b) motions are committed to the sound discretion of the judicial
tribunal in which relief is sought. Randall v. Merrill Lynch, 820 F.2d 1317, 1320 (D.C. Cir.
1987), cert. denied, 484 U.S. 1027 (1988); see Green Coal Co., 18 FMSHRC 1594, 1595 (Sept.
1996).
Here, Dykhoff has availed himself of the opportunity to bring his case before a judge.
Dykhoff offers no explanation for his failure to timely submit a petition for discretionary review.'
Thus, Dykhoff has failed to set forth grounds establishing that Fed. R. Civ. P. 60(b) relief is
appropriate. See Knack's Building Supplies, 21FMSHRC483, 484 (May 1999) (denying motion
to reopen when no explanation for late filing of petition for discretionary review offered); Jim
Walter Resources, Inc., 9 FMSHRC 388 (March 1987) (dismissing petition for discretionary
review where no explanation for late filing offered).

1

We are unwilling to speculate that Dykhoff "appears to have thought that he had 40, not
30, days in which to file his petition for discretionary review." Slip op. at 4. Dykhoff attached to
his petition for discretionary review a copy of section 113(d)(2) of the Mine Act, 30 U.S.C.
§ 823(d)(2), which sets forth the 30-day deadline for filing a petition for discretionary review. We
also note that Dykhoff was represented by counsel at one point in these proceedings. 21
FMSHRC at 791 (noting "Neil M. Herring, Esq., on the brief ... for the Complainant"). Under
these circumstances, and because no possibility of default exists, we conclude that the
Commission need not invite Dykhoff to provide an explanation for the late-filing.
977

For the foregoing reasons, Dykhoffs petition for discretionary review is denied as
untimely filed.

978

Commissioners Marks and Beatty, dissenting:
Commissioners Marks and Beatty dissent from the majority's order dismissing Dykhoffs
petition for discretionary review on timeliness grounds. Dykhoff is an unrepresented, pro se
miner who appears to have thought that he had 40, not 30, days in which to file his petition for
discretionary review. Because Dykhoff was apparently not aware that his petition was untimely,
he did not submit a separate motion for permission to excuse the late filing or provide any
explanation of the circumstances surrounding the filing of his petition. 2 Under these
circumstances, we would issue an order directing Dykhoff to provide a justification for his late
filing, and allowing the parties an opportunity to address whether this case should be reopened.
See Turner v. New World Mining, Inc., 14 FMSHRC 76, 77 (Jan. 1992) (affording parties
opportunity to address whether petition for discretionary review was timely filed and whether case
should be reopened where petition was filed two days late and not treated as a PDR by
Commission's docket office).

Marc Lincoln Marks, Commissioner

Robert H. Beatty, Jr., Commiss·

2

The majority's approach has a serious impact on this prose miner. Compare Boone v.
Rebel Coal Co., 4 FMSHRC 1232 (July 1982) (proceeding opened when counsel for operator
delayed filing petition nearly four months). It is clear that Dykhoff is not represented at this stage
of the proceedings. Accordingly, we believe that he should at least be afforded the opportunity to
explain the reason for his minimal delay. See 29 C.F.R. § 2700.l(c); Commission Procedural Rule
1(c) ("These Rules shall be construed to ... encourage the participation of miners.").
979

Distribution

Mr. Louis Dykoff, Jr.
16786 Monterey Avenue
N. Edwards, CA 93523
Andrew T. Kugler, Esq.
O'Melveny & Myers, LLP
400 South Hope Street
Los Angeles, CA 90071
Administrative Law Judge Jerold Feldman
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

980

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. CENT 99-329-M

EAST ARKANSAS CONTRACTORS, INC.

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY: .Jordan, Chairman; Riley and Beatty, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On September 7, 1999, the Commission received from East
Arkansas Contractors, Inc. ("EAC") a request to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
The Secretary of Labor does not oppose the motion for relief filed by EAC.
Under section lOS(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In the request, James Norman, president of EAC, asserts that EAC's failure to file a
hearing request to contest the proposed penalty assessment was due to a change in personnel,
resulting in mishandling of the notice of proposed penalty assessment. Mot. at 1. Norman
submits that after EAC received the notice on July 10, 1999, it gave the notice to a technician
from Environmental Data Services, a company which handles such matters for EAC. Id. Norman
explains that the technician was terminated a few days later, and that EAC never recovered the
original notice of proposed penalty assessment. Id. Norman further states that he called Harry
Verdier, presumably, an MSHA official, explained the mishandling of the document to him, and
was advised to request "proper documents" from the Civil Penalties Office with the Department

981

of Labor's Mine Safety and Health Administration ("MSHA"). Id. He claims he sent such a
request to MSHA via facsimile on August 19, mailing a hard copy by registered mail. 1 Id.
Nonnan requests that EAC be permitted to contest the violations in this case.
We have held that, in appropriate circumstances and pursuant to Fed. R. Civ. P. 60(b), we
possess jurisdiction to reopen uncontested assessments that have become final by operation of
section 105(a). Jim Walters Resources, Inc., 15 FMSHRC 782, 786-89 (May 1993); see also
Rocky Hollow Coal Co. , Inc., 16 FMSHRC 1931, 1932(September1994) (remanding to an
administrative law judge where counsel for operator failed to timely submit notice of contest due
to his misplacement of the file). We have also observed that default is a harsh remedy and that, if
the defaulting party can make a showing of adequate or good cause for the failure to timely
respond, the case may be reopened and appropriate proceedings on the merits pennitted. See
Coal Preparation Services, Inc., 17 FMSHRC 1529, 1530 (September 1995). In accordance
with Rule 60(b)( 1), we have previously afforded a party relief from a final order of the
Commission on the basis of inadvertence or mistake. See Del Rio, Inc. , 19 FMSHRC 467, 46768 (March 1997) (remanding for judge' s consideration of operator's request to reopen penalty
assessment after green card was misfiled in accounts payable file); Eastern Associated Coal
Corp., 19 FMSHRC 494, 494-95 (March 1997) (remanding operator's request to reopen final
order when substitute mailroom employee failed to refer proposed assessment to legal
department); RB Coal Co., Inc., 17 FMSHRC 1110, 1110-11 (July 1995) (remanding for judge' s
consideration of operator' s request to reopen penalty assessment after green card was misplaced
among other penalty assessments that operator intended to pay).

1

Although Nonnan states that he enclosed a copy of his August 19 request to MSHA, no
such copy was included with EAC's request to repoen.
982

On the basis of the present record, we are unable to evaluate the merits of EAC's
position. 2 In the interest of justice, we remand the matter for assignment to a judge to determine
whether EAC has met the criteria for relief under Rule 60(b). If the judge determines that such
relief is appropriate, this case shall proceed pursuant to the Mine Act and the Commission's
Procedural Rules, 29 C.F.R. Part 2700.

2

In view of the fact that the Secretary does not oppose EAC's motion to reopen this
matter for a hearing on the merits, Commissioners Marks and Verheggen conclude that the
motion should be granted.
983

Distribution
James W. Norman, President
East Arkansas Contractors, Inc.
Hwy. 49, Box 2513
West Helena, AR 72390
Tamara Nelson
Office of Civil Penalty Compliance
U.S. Department of Labor, MSHA
4015 Wilson Boulevard
Arlington, VA 22203
Sheila Cronan, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Boulevard, Suite
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety and Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

984

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf of DONALD E. ZECCO
Docket No. WEVA 97-82-D

V.

CONSOLIDATION COAL COMPANY

BEFORE: Jordan, Chairman; Marks, Riley, and Verheggen, Commissioners 1
DECISION
BY: Jordan, Chairman; Riley and Verheggen, Commissioners
In this discrimination proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), Administrative Law Judge Gary
Melick determined that Consolidation Coal Company ("Consol") did not violate section 105(c) of
the Act,2 30 U.S.C. § 815(c), when it reassigned Donald Zecco from a production section where
he operated a continuous miner to a construction project where he did general inside laborer
duties. 20 FMSHRC 497 (May 1998) (ALJ). The Commission granted the Secretary of Labor's
·petition for discretionary review filed on behalf of Zecco challenging the judge's decision. For the
reasons that follow, we affirm the judge in result.

1

Commissioner Beatty recused himself in this matter and took no part in its
consideration.
2

Section 105(c)(l) provides in pertinent part:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights of any
miner, [or] representative of miners ... because of the exercise by
such miner, [or] representative of miners . . . of any statutory right
afforded by this Act.
985

I.
Factual and Procedural Background
Zecco worked for Consol at its Robinson Run No. 95 Mine in Marion County, West
Virginia, and had 15 years experience as a continuous miner operator. 20 FMSHRC at 498; Tr.
26; Am. Compl. at 2. In October 1995, he was assigned as a continuous miner operator to the
midnight shift on the 6D section. 20 FMSHRC at 498. The mining conditions on the 6D section
were unfavorable due to high levels of methane, sulfur in the coal seam, water, and roof problems.
Id. The methane level was so high that the 1 percent warning light on Zecco's continuous miner
came on almost every time he started cutting coal. Id.; Tr. 33. When this occurred, he was
required by 30 C.F.R. § 75.323(b)3 to deenergize the miner and check the methane level until it
fell below 1 percent. 20 FMSHRC at 498. The sulfur in the seam caused sparks to fly off the
barrel of the continuous miner, damaging cutting bits and, at times, causing a ring of fire at the
head of the miner. Id.
According to Zecco, the combination of high methane levels, sparks caused by the sulfur,
and dusty conditions created a serious risk of an explosion. Id.; Tr. 34-35. From October to midDecember 1995, he and his crew took additional safety measures to reduce the risk, including
testing for methane with a handheld monitor more frequently than required by Department of
Labor Mine Safety and Health Administration ("MSHA") safety standards (see 30 C.F.R. §
75.362(d)(l)(iii)); doing frequent ventilation tubing checks; hanging additional ventilation curtain
to improve the air at the face; stopping to rock dust more frequently than required by MSHA
safety standards (see 30 C.F.R. § 75.402); and washing down the continuous miner to minimize
float coal dust. 20 FMSHRC at 498; Tr. 35-37, 599.
Zecco claimed that these additional safety precautions, and the maintenance delays caused
by sulfur damage to the bits, slowed down the mining cycle. 20 FMSHRC at 498. The three
shifts on the 6D section produced an average of 46.3 feet per shift in October 1995, while the 7D
and 8D sections produced an average of 72.4 and 69.4 feet per shift, respectively. Id. at 498-99.
During October through December 1995, Zecco's midnight shift on the 6D section produced an
average of from 3 .4 to 10 feet less per shift than the day or afternoon shifts working in the same
location and using the same equipment. Id. at 499; Poland Tr. 39, 122; Tr. 354.

3

Section 75.323(b) provides in pertinent part:
(b) Working places and intake air courses. (1) When 1.0
percent or more methane is present in a working place ...
electrically powered equipment in the affected area shall be
deenergized, and other mechanized equipment shall be shut off ...
[and n]o other work shall be permitted in the affected area until the
methane concentration is less than 1.0 percent.
986

In early October 1995, Zecco checked the auxiliary fan in the 6D section because he

believed it was not pulling enough air into the section. 20 FMSHRC at 499. He found that it was
rated at 40 horsepower, whereas the other sections had 50 horsepower fans. Id. Zecco
complained 10 to 12 times to mine management, including to assistant mine superintendent
Rodney Poland, about the inadequate fan as well as methane and sulfur conditions on the 6D
section. Id. at 499-500; Tr. 66.4 In mid-November, he told Poland that, as required by law, he
would not run the continuous miner when the methane warning light was activated. 20 FMSHRC
at 499.
In mid-December, there was a major workforce reduction and "realignment" at the mine

due to the completion of a conveyor belt haulage system. Id. at 501. From a total of 450 miners,
75 were laid off and approximately 125 were reassigned to different shifts, portal assignments,
and job classifications. Id. The portal assignment of many miners, was changed from the Oakdale
Portal to the Robinson Run Portal or vice versa. Id. Around this time, a construction project (the
"seal construction project") was started to seal off parts of the mine. Id.
At the same time, Consol decided to set up a longwall in the 6D section and needed to
maximize mining progress in the section in order to begin installing the longwall on schedule. Id.
at 502. Poland also wanted to improve production on the midnight shift on the 6D section. Id.
At the time, Zecco, Rick Garcia, Jennings O'Dell, and John Belcastro were the continuous miner
operators on the midnight shift at the mine. Poland Tr. 55. According to Poland, Garcia was an
excellent continuous miner operator and he decided to replace Zecco and his crew on the
midnight shift in the 6D section with Garcia and his crew in order to improve production. 20
FMSHRC at 502; Poland Tr. 67-68.
In December 1995, the mine was using two kinds of continuous miners at the Oakdale
Portal: 12CM miners in the 6D section and 14CM satellite miners in the 7D and 8D sections. 20
FMSHRC at 502; Poland Tr. 39-40. The satellite miners were larger and harder to operate than
the 12 CM miners, and it was difficult to move them between sections. 20 FMSHRC at 502.
O'Dell, considered to be the best available satellite miner operator, was retained as the 7D section
satellite miner operator. Id.; Tr. 602. Belcastro was reassigned from the Robinson Run Portal to
the Oakdale Portal as the 8D section satellite miner operator because, according to Consol, he
was a better satellite miner operator than Zecco. 20 FMSHRC at 500, 502. Zecco was
reassigned to the seal construction project at the Robinson Run Portal as a continuous miner
operator. Id. at 500.

Belcastro was the least senior and Zecco was the most senior continuous miner operator
on the midnight shift. Id. On December 16, Zecco protested his reassignment to Poland. Id.

4

The fan was upgraded to 50 horsepower in January 1996, after Zecco had been
transferred off the section, and 70 horsepower fans were later installed on all the sections. 20
FMSHRC at 500.
987

When his reassignment was not canceled, Zecco filed a grievance pursuant to Article 23(c) of the
National Bituminous Coal Wage Agreement of 1993 (the "Contract"). 20 FMSHRC at 500, 502.
Zecco claimed that he was being improperly reassigned because he had a seniority right under the
Contract to remain as a continuous miner operator on an active production section. Id.; Tr. 105,
116, 128-29. After Zecco filed his grievance, Poland told him that he was reassigned because of
his low productivity. Tr. 103-04.
Although Zecco was transferred to the Robinson Run Portal as a continuous miner
operator, he did not operate a miner during his time there. 20 FMSHRC at 500-01; Tr. 129.
Instead, he performed general inside laborer duties, including building cribs, shoveling belt
spillage, carrying belt structure, dragging and setting posts, shoveling snow out of the mine
entrance, and pumping water out of the seals. 20 FMSHRC at 500; Tr. 129-32. Zecco described
this work as "a lot more physical" than his work at the Oakdale Portal and testified that it
sometimes required bending and walking under low top for up to four miles, crawling and
working in areas under two feet high, and working while standing in water. Tr. 129-32.
On January 11, 1996, Zecco fil.e d the instant discrimination complaint with MSHA,
claiming that he was reassigned to the Robinson Run Portal because he made protected safety
complaints to Consol and because he shut down his continuous miner when the methane warning
light was activated. 20 FMSHRC at 503; Am. Compl., Attach. A. In February 1996, when
Consol realized it lacked enough miners at the Oakdale Portal to move the longwall to the 6D
section, it transfe~ed the seal construction project crews, including Zecco and his continuous
miner crew, back to the Oakdale Portal to help with the move. 20 FMSHRC at 503; Poland Tr.
44. From February 20, 1996, when he returned to the Oakdale Portal, until October 1996, Zecco
worked as a floater, substituting for other continuous miner operators, building cribs, helping with
the longwall move, and operating other mining equipment. 20 FMSHRC at 501; Tr. 133.
Zecco's grievance was resolved in October 1996 when he was assigned full-time to a continuous
niiner and was paid for 75 hours of overtime lost as a result of not working exclusively on
continuous miners. 20 FMSHRC at 501. Zecco's discrimination claim subsequently proceeded to
hearing before Judge Melick.
The judge found that Consol did not discriminate against Zecco in violation of section
105(c) of the Mine Act. Id. at 507. Although he found that Consol knew about Zecco's
protected safety complaints and assumed that adverse action (the transfer to the seal construction
project) had occurred, id. at 503-04, he found that the Secretary had failed to show that the
adverse action was motivated in any part by Zecco's protected activity. Id. at 504. The judge
held that no inference of improper motive could be drawn because there was a rational, objective,
non-protected business rationale for Zecco's transfer (his crew's low productivity and his
inadequate operation of the satellite miner). Id. at 506. He also determined that Zecco did not
suffer disparate treatment when he was transferred because Consol planned to use him as a
continuous miner operator on the seal construction project and because other continuous miner
operators were also transferred to the project. Id. Alternatively, the judge found that, even if
Consol was motivated in part by Zecco's protected activity, Consol could have defended

988

affirmatively because it would have transferred Zecco based solely on his unprotected activity (his
lower production and inadequate operation of the satellite miner). 20 FMSHRC at 507.

IL
Disposition

The Secretary argues that the judge erred in holding that Consol proved that it relied on
rational, objective business reasons for Zecco's transfer. S. Br. at 32-34. She contends that the
judge's finding that Zecco was a less capable satellite miner operator than Belcastro is not
supported by substantial evidence. Id. at 33-38. She also argues that, because Zecco's lower
production resulted directly from his protected safety measures, the judge should not have viewed
Zecco's lower production as an objective business reason for the reassignment. Id. at 32-33.
Consol claims that substantial evidence supports the judge's finding that Zecco was not
transferred in retaliation for his protected activities. C. Resp. Br. at 18-23. It argues that he was
transferred because he was less able to operate the satellite miner than Belcastro, and because his
crew had the lowest productivity of the three shifts on the 6D section. Id. at 23-26.
A complainant alleging discrimination under the Mine Act establishes a prima facie case of
prohibited discrimination by presenting evidence sufficient to support a conclusion that the
individual engaged in protected activity and that the adverse action complained of was motivated
in any part by that activity. See Driessen v. Nevada Go/dfie/ds, Inc., 20 FMSHRC 324, 328
(Apr. 1998); Secretary ofLabor on behalfof Pasula v. Consolidation Coal Co., 2 FMSHRC
2786, 2799 (Oct. 1980), rev 'don other grounds sub nom. Consolidation Coal Co. v. Marshal/,
663 F.2d 1211 (3d Cir. 1981); Secretary ofLabor on behalfof Robinette v. United Castle Coal
Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may rebut the prima facie case by
showing either that no protected activity occurred or that the adverse action was in no part
motivated by protected activity. See Robinette, 3 FMSHRC at 818 n.20. If the operator cannot
rebut the prima facie case in this manner, it nevertheless may defend affirmatively by proving that
it also was motivated by the miner's unprotected activity and would have taken the adverse action
for the unprotected activity alone. See id. at 817-18; Pasula, 2 FMSHRC at 2799-800; see also
Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642-43 (4th Cir. 1987) (applying PasulaRobinette test).
It is undisputed that Zecco engaged in protected activity and that the transfer to the seal
construction project subjected Zecco to more physically demanding work which was performed
under harsher conditions. Assuming this transfer constituted adverse action sufficient to prevail

989

under section 105(c),5 the only issue raised in this case is whether Zecco's transfer was motivated
in any part by his protected activity, or whether instead it was due to legitimate business reasons.
The judge found that the transfer was not motivated by Zecco's protected activity because his
complaints were not the kind to typically elicit hostility and retaliation from management. 20
FMSHRC at 505. The judge also noted that Consol replaced the 40 horsepower fan with a 50
horsepower fan after Zecco was transferred, and subsequently replaced all the 50 horsepower fans
with 70 horsepower fans. Id. In addition, he took into account the fact that other miners
complained about the fan and suffered no adverse action. Id. at 505-06. The judge also
concluded that "even assuming, arguendo, that Zecco's transfer was motivated in part by his
protected activity, ... Consol would nevertheless have successfully defended affirmatively by
proving that it would have transferred Zecco in any event, based on his unprotected activity
(lower productivity and inadequacy in operating the satellite miner) alone." Id. at 507. Although
we agree with the Secretary that the judge should have considered whether Consol's productivity
defense was intertwined with Zecco's protected activity, our review of the entire record leads us
to agree with the judge that there was no illegal motivation, and to affirm the judge's decision in
result.
A.

Zecco's relative lack of skill on the satellite miner

In reviewing the Secretary's claim of illegal motivation, we turn first to her assertion that
substantial evidence does not support the judge's finding that Consol transferred Zecco in part for
the legitimate, non-discriminatory business reason that he was a less able satellite miner operator
than Belcastro.6 Although several miners testified that Zecco was a very good satellite miner

5

Adverse action "is not simply any operator action that a miner does not like." Secretary
ofLabor on behalfofPrice & Vacha v. Jim Walter Resources, Inc., 12 FMSHRC 1521, 1533
(Aug. 1990). The judge did not directly discuss adverse action but implied in his decision that
Zecco's transfer to the seal construction project met that element of the Secretary's case. See 20
FMSHRC at 503-04. In addition, Consol did not dispute that Zecco's transfer constituted
adverse action.
6

The judge correctly declined to address the issue of whether the Contract precluded
Consol from reassigning Zecco, despite his seniority, to the seal construction project because he
was less experienced with the satellite miner than Belcastro. 20 FMSHRC 503 n.4. We have held
that "[t)he Commission and its judges have neither the statutory charter nor the specialized
expertise to sit as a super grievance or arbitration board meting out industrial equity." Secretary
ofLabor on behalfof Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2516 (Nov. i981),
rev'd on other grounds, 709 F.2d 86 (D.C. Cir. 1983). Even if the Secretary could demonstrate
that Consol violated the Contract when it transferred Zecco, that in itself would not show that it
discriminated against Zecco because Consol may apply the same contractual interpretation to all
similar miner transfers. fudeed, as the judge noted, Consol claims to have a general right under

990

operator or at least as good as Belcastro {Tr. 431-32, 480-81, 569, 906-07), the judge accepted
Poland's testimony that "the general consensus of mine management [was] that Zecco had
struggled with the satellite miner and Belcastro had performed well on the satellite miner." 20
FMSHRC at 502. The judge also noted that "Zecco's own witness, Albert Titus, recognized that
Zecco was not as good at running the satellite miner as" Belcastro. Id.; Tr. 606. Even Zecco
testified that, at the time of his reassignment, Belcastro was "[p]robably a little more" experienced
than he at operating satellite miners. Tr. 227. We find that there is substantial evidence in the
record to support the judge's conclusion that Zecco was a less able satellite miner operator than
Belcastro, and that Consol in part based its decision to transfer him on this legitimate, nondiscriminatory business reason.
B.

Zecco's lower productivity

The Secretary also asserts that Consol's decision to transfer Zecco was motivated in part
by the fact that he took certain safety measures which resulted in reduced production. S. Br. at
17-18. There is no dispute that Consol transferred Zecco out of the 6D section, at least in part,
because of his lower productivity compared to the other shifts. 20 FMSHRC at 502, 505; Poland
Tr. 58, 187-88. The Secretary contends that the judge erred in treating Zecco's low productivity
as a neutral business justification because the low productivity resulted from Zecco's protected
activity. S. Br. at 32-33.
The Commission has held that the Secretary may establish unlawful motivation through
evidence that the operator took action based on an ostensibly neutral factor which was itself
inextricably linked with the protected activity. See Secretary of Labor on behalf of Glover v.
Consolidation Coal Co., 19 FMSHRC 1529, 1535-36 (Sept. 1997). In Glover, the Commission
ruled that Consol could not rebut the prima facie case with evidence that its transfer of
complainants to a more dangerous job assignment was based on their absences, when the absences
were themselves the direct result of the complainants' exercise of their protected activities (their
walkaround rights). Id. at 1537. The Commission noted that Senate legislative history states that
a finding of discrimination should be made whenever protected activities contribute "in any
manner" to adverse action. Id. at 1535-36. We agree with the Secretary, therefore, that
productivity loses its status as an objective business rationale if it is inextricably linked with
protected activity. We must therefore determine if the record could reasonably allow one to
conclude that such a link existed in this case.
The protected activity allegedly related to Zecco's productivity falls into two categories:
(1) Zecco's refusal to operate the continuous miner while the methane warning light was on and
(2) additional safety precautions taken by Zecco and his crew, which were over and above those
required by MSHA's regulations. We address each of these categories separately.

the Contract to transfer miners to different mine locations, irrespective of seniority. 20 FMSHRC
at 506 n.5; Poland Tr. 50-51.
991

1.

Continuous Miner Shutdown

Section 75 .323(b) requires deenergizing electrically powered equipment and shutting
down other mechanized equipment when 1.0 percent or more methane is present. Zecco made it
clear to mine management, including Poland, that he would not mine with the methane warning
light activated. 7 20 FMSHRC at 499. The Secretary argues correctly that such refusal is
protected. S. Br. at 14-15. Heeding the command of a mandatory safety standard promulgated
pursuant to the Mine Act is clearly the exercise of a protected right. An operator may not
retaliate against a miner for invoking such a right (and in fact, Consol does not argue otherwise).
IfZecco had demonstrated that his shiffs lower productivity was a result of his compliance with
the mandate of § 75 .323(b), we agree with the Secretary that Consol could not rely on
productivity levels to rebut the Secretary's prima facie case. In such circumstances, productivity
would no longer be viewed as a legitimate business justification for Zecco 's transfer.
We recognize that the judge did not utilize this analytical framework when he pronounced
Zecco's low productivity to be a "rational, objective, non-protected business reason for Zecco's
transfer .... " 20 FMSHRC at 506. While we would normally remand in such a case, our review
of the record leads us to conclude that there is no need to do so here.
In order for Zecco to prove that his compliance with section 75.323(b) was the reason
productivity suffered on the midnight shift, he had to either prove that more methane was emitted
on his shift, and that therefore more shutdowns were necessary, or he had to prove that the miners
on the other shifts were not always deenergizing their machines when the methane warning light
was activated.

Zecco did not even allege, much less prove that the miners on the other shifts were failing
to deenergize equipment as required by the regulation. Indeed when questioned on this point,
Zecco asserted that he had no reason to believe that the miners on the other shifts were failing to
deenergize the equipment as required. Tr. 261-62. Zecco attempted instead to prove that more
methane was emitted on the midnight shift because of lower barometric pressure. 20 FMSHRC at
507. The judge considered this argument but concluded that the evidence failed to support it.
"While Complainant maintains that lower productivity on the midnight shift may have been the
result of lower barometric pressure there is no evidence that the actual barometric pressures were
lower nor of the actual correlation between such pressure and methane emissions on the 6D
Section." Id. We see nothing in the record that causes us to disturb the judge's findings on this
issue.
Given the fact, therefore, that the record contains no evidence that methane levels for the
6D Section were different on any of the three shifts, and given the fact that the miners on all three

7

We note that Poland agreed that if the warning light came on, Zecco was to stop the
miner. Poland Tr. 125-27.
992

shifts were presumably deenergizing their equipment when the methane warning light came on,
our review of the record compels the conclusion that Zecco failed to demonstrate that his low
productivity was inextricably linked to his protected refusal to operate equipment when the
methane levels exceeded I percent.
2.

Additional Safety Measures

Zecco also contends that the conditions in 6D necessitated his taking additional safety
precautions and that these measures adversely affected production on the midnight shift. Tr. 3237, 72-73, 120. These safety measures included: testing for methane with a hand held monitor
every 10 minutes rather than every 20 minutes as required by MSHA, doing frequent ventilation
tubing checks, hanging additional ventilation curtains to improve air at the face, stopping to rock
dust every 20 feet rather than every 40 feet as required by MSHA standards, and washing down
the continuous miner to minimize float coal dust. 20 FMSHRC at 498; Tr. 35-37, 599.
The question of whether these actions constitute protected activity is complicated by the
fact that some of these additional safety measures involved precautions that were beyond the
requirements ofMSHA's regulations. For example, Zecco and his crew tested for methane and
stopped to rock dust more frequently than required under MSHA standards. We recognize that at
some point there is a line beyond which additional precautions over and above the regulations
cease to be protected. Just where this line is drawn depends on the particular facts and
circumstances of each case. The general principle, however, is that extra precautions should be
protected when, like a protected work refusal, they are based on a miner's "good faith, reasonable
belief' that such precautions are needed, and when the precautions themselves are reasonable. Cf
Robinette, 3 FMSHRC at 812 (enunciating the Commission's work refusal standard).
It would appear that the precautions taken by Zecco and his crew were conceded by
Consol to be reasonable in light of the extremely hazardous conditions present in 60. Zecco does
not allege that Consol ever instructed him to cease taking these precautions. Indeed, as the judge
observed, "management was well aware of the sulfur and methane problems on the 6D Section
causing a recognized slowdown of production." 20 FMSHRC at 505. The judge also noted that
"neither Zecco's foreman Albert Titus, who he called as his own witness, nor Zecco himself, ever
testified that anyone ever suggested they mine unsafely or with the warning light activated." Id.
Accordingly, we treat these activities as protected.

Even if these precautions are deemed protected, however, Zecco has failed to submit
evidence from which one could conclude that these precautions were inextricably linked to his
shift's relatively lower productivity. As is the case with his protected shutdowns, discussed
above, Zecco does not allege that his coworkers on the other shifts in 6D were failing to take
similar additional precautions over and above what might be required by MSHA's regulations.
Consol's witnesses attributed the lower production levels on the midnight shift to poor
management by the section foreman. Id. at 502; Tr. 860-61. One witness explained that Poland

993

"thought the midnight crew could bring its productivity up to the level of the other shifts on the
6D Section by such things as staggering lunch breaks and not pennitting the crew to stay in the
dinner hole too long." 20 FMSHRC at 505. Zecco's witness, mechanic Michael Smith,
confirmed this and "noted the efforts by Zecco's foreman to increase productivity took such
forms as prompting the crew to get to the dinner hole earlier." Id. In sum, we find that the judge
was correct in finding that no inference of an illegal motive could be drawn in the face of the
reduced productivity, which constituted a legitimate business motivation.

ill.
Conclusion
For the foregoing reasons, we affirm the judge in result.

Theodore F. Verheggen, Comrni

994

Commissioner Marks, dissenting:
I would vacate the judge's determination that Consol did not discriminate against Zecco
and remand so that the judge, who is the proper fact-finder, can apply the analytical framework
announced by the Commission in its opinion. Therefore, I dissent.
While I agree with the Commission that "productivity loses its status as an objective
business rationale if it is inextricably linked with protected activity" (slip op. at 7), and that
Zecco's shutdown of the continuous miner and additional safety precautions were protected
activities under the Mine Act (slip op. at 7-10), I strongly believe that the judge should have the
first opportunity to pass on whether Zecco's protected activities diminished his productivity such
that his productivity could not be used as a legitimate affirmative defense by Consol. The judge
never even considered the Secretary's contention that Zecco's refusals to operate the continuous
miner in unsafe conditions and the additional safety measures he performed constituted protected
activity. 20 FMSHRC 497, 498 n.2. Here, the majority properly determines that the contention
should have been considered, but instead of remanding for the judge to apply the analysis to the
record, the majority improperly performs the analysis itself.
What makes the majority's error even more untenable is that the majority relies on slim
record support to incorrectly conclude that Zecco's protected activity was not tied to his lower
productivity. See Secretary ofLabor on behalf of Glover v. Consolidation Coal Co., 19
FMSHRC 1529, 1535-36 (Sept. 1997) (noting that a finding of discrimination should be made
whenever protected activities contribute "in any manner" to adverse action). For example, the
majority makes assumptions about the other shifts, such as "the miners on all three shifts were
presumably deenergizing their equipment when the methane warning light came on" (slip op. at 89). This is pure imagination on the majority's part. The judge simply did not make this finding.
The majority also overlooks evidence that supports Zecco's contention that he was a highly
productive miner prior to encountering the very dangerous conditions on the 6D section midnight
shift. Tr. 342, 413-14. The evidence should have been parsed by the judge, not the Commission.
For these reasons, I believe that the majority is wrong in affirming the judge and would
instead vacate and remand.

•
Marc Lincoln Marks, Commissioner

995

Distribution

Stephen D. Turow, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Elizabeth Chamberlin, Esq.
Consolidation Coal Company
1800 Washington Road
Pittsburgh, PA 15241
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

996

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 30, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 97-95

V.

WINDSOR COAL COMPANY

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DECISION

BY: Jordan, Chairman; Marks, Riley, and Beatty, Commissioners
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"). At issue is whether substantial evidence
supports Administrative Law Judge George A. Koutras' determination that a violation by
W indsor Coal Company ("Windsor") of30 C.F.R. § 75.400 1 was not the result of its
unwarrantable fai lure to comply with the standard. 19 FMSHRC 1694, 1726-28 (Oct. 1997)
(ALJ). The Commission granted the Secretary of Labor's petition for discretionary review
challenging the judge's determination of no unwarrantable failure. For the reasons that follow, we
vacate the judge's unwarrantable fai lure determination and remand for further consideration.

I.
Factual and Procedural Background
Windsor operates the Windsor Mine, an underground coal mine near Wheeling, West
Virginia. Id. at 1695; W. Post-Hearing Br. at 2-3. On September 19, 1996, Inspectors Lyle
Tipton and James Jeffers of the Department of Labor's Mine Safety and Health Administration
("MSHA") completed a four day inspection of 12 of Windsor Mine's 14 belts, which measure a

1

Section 75.400 provides, in pertinent part: "Coal dust, including float coal dust
deposited on rock-dusted surfaces, loose coal, and other combustible materials, shall be cleaned
up and not be permitted to accumulate in active workings .... " 30 C.F.R. § 75.400.
997

total of approximately 14 miles. 19 FMSHRC at 1724-25. Prior to the inspection, Inspector
Tipton reviewed the September 18 to September 19 preshift and onshift reports for the mine's
main No. 10 belt. Id. at 1698, 1725. He observed entries describing accumulations that were
noted as reported and uncorrected. Id. at 1698. Inspector Tipton then inspected the No. 10 belt
beginning at the belt's conveyor belt drive, and walked towards the No. 11 belt. Id. Company
representative Jim Fodor and United Mine Workers of America safety committeeman Bill Cox
accompanied Tipton on his inspection. Id. Tipton observed an "accumulation of combustible
material consisting of float coal dust, . . . loose coal spillage, spillage of fine dry loose coal and
coal dust in contact with the conveyor belt and bottom roller structure[.]" Id. at 1697. Tipton's
order states that the "total distance of this 6,000 foot entry containing float coal dust was 3,600
feet" and that spillage of "coal and fine dry loose coal was present under the majority of the
bottom belt and in contact with the bottom rollers." Id. The order indicates that Inspector Tipton
observed accumulations of float coal dust from the belt drive (227 crosscut) to the 260 crosscut;
accumulations ofloose coal beneath the majority of the bottom belt and in contact with the
bottom rollers; spillage in contact with rollers and visual signs that a roller had heated up at the
254 stopping; an 80-foot long, I-foot wide, and 1-foot deep spillage at the 248 stopping; a 50foot long, 1-foot wide, and 1-foot deep spillage at the 268 stopping; a 20-foot long, 3-foot wide,
and 2-foot deep spillage at the 275 stopping; and a 10-foot long, 3-foot wide, and 2-foot deep
spillage at the 276 stopping.2 Ex. P-3 at 2. He concluded that the cited conditions "for the most
part were being carried as reported in the mine record books and would have taken days to
accumulate to the degree described in this action." 19 FMSHRC at 1698. The ensuing abatement
effort took between 15 and 20 miners approximately 10 hours to complete. Id. at 1724; Tr. 209,
311.
Based on his observations of the spillages and accumulations along the No. 10 belt and his
review of the preshift and onshift record books, Tipton issued Order Number 3501233 under
section 104(d)(l) of the Mine Act, 30 U.S.C. § 814(d)(l), alleging a significant and substantial
("S&S")3 violation of 30 C.F.R. § 75.400, and that the violation resulted from Windsor's
unwarrantable failure to comply with the standard. 19 FMSHRC at 1699; Ex. P-3 at 1. Windsor
contested the order and the matter proceeded to hearing before Judge Koutras.
The judge concluded that Windsor's uncontested violation of section 7 5.400 was S&S,
but that it did not result from the operator's unwarrantable failure to comply with the standard.
19 FMSHRC at 17 16, 1727-28. He found that the "cited coal accumulations ... covered a rather

2

Inspector Tipton observed and cited two types of accumulations: several individual
areas of coal spillage, and float coal dust accumulations beneath the belt, which he termed coal
"fines." Ex. P-3 at 1; Tr. 26-28. Fines accumulate when wet coal particles stick to the belt and
subsequently dry and fall beneath the belt. Tr. 143.
3

The S&S terminology is taken from section 104(d)(l) of the Mine Act, 30 U.S.C.

§ 814(d)(l), which distinguishes as more serious any violation that "could significantly and
substantially contribute to the cause and effect of a ... mine safety or health hazard."
998

extensive area of the No. 10 belt line." Id. at 1724. However, he also stated that, "[g]iven the
large scope of this mining operation," which he viewed as a mitigating circumstance, he could not
conclude ''that the respondent's compliance record of ninety-eight section 75.400(] violations
over a previous 24-month period[], is indicative of a 'special accumulations problem.'" Id. The
judge further stated that he was "not totally convinced that Inspector Tipton actually knew how
long the cited coal spillage conditions had existed" and that he was not convinced that the
inspector "knew with any degree [of] reasonable certainty that the preshift entries that he
reviewed prior to his inspection described the same spillage conditions at the same location that
he observed during his inspection." Id. at 1725. Finally, the judge found that, "while it may be
true that all of the cited coal accumulations may not have been cleaned up at the time of the
September 19, 1996, inspection, ... some of the conditions were corrected, and work was in
progress to correct the remaining conditions." Id. at 1727 (emphasis in original). He assessed a
penalty of $1,000. Id. at 1729.

II.
Disposition
The Secretary asserts that the total coal accumulation - loose coal spillage at the
stopping locations noted in the order and coal dust and float coal dust covering over half of the
length of the No. 10 belt - was extensive, and that this violation's extensiveness alone is
sufficient to support an unwarrantable failure finding. PDR at 8-10.4 She also contends that a
review of Windsor's preshift and onshift reports shows that accumulations were present for at
least an entire shift, and that the violation thus existed for a significant period of time. Id. at 1013. She submits that the conditions reported in the preshift and onshift reports and Windsor's 98
section 75.400 violations in the preceding 2 years put the operator on notice of an accumulations
problem at the mine. Id. at 13, 16-17. The Secretary maintains that the judge's reasons for
discounting Windsor's history of previous accumulation violations lack merit and are inconsistent
with Commission case law. Id. at 13-16. She argues that Windsor's fai lure to clean up a
dangerous condition exhibits "aggravated conduct." Id. at 17-19. Finally, the Secretary asserts
that Windsor's efforts to correct the violative condition were incomplete and ineffective. Id. at
19-2 l.
Windsor responds that the judge's determination that the section 75.400 violation was not
the result of Windsor's unwarrantable failure is supported by substantial evidence. W. Br. at 17. 5
The operator argues that the judge correctly considered all relevant factors, rather than making
the extensiveness of the violation determinative. Id. at 8. The operator further contends that a

4

Pursuant to Commission Procedural Rule 75(a), 29 C.F.R. § 2700.75(a), the Secretary
designated her PDR as her brief.
5

Windsor does not contest the judge's S&S designation. W. Br. at 1; 19 FMSHRC at
1716, 1728.
999

failure to entirely eliminate a reported condition within a shift does not mandate an unwarrantable
failure finding and that, in any event, not all the violative conditions had existed for a full shift
before the inspector arrived. Id. at 9-10. Windsor submits that its efforts to comply with section
75.400, undertaken despite two roof falls which hindered its ability to abate, and its assignment of
six miners to clean and rock dust along the No. 10 belt prior to the inspector's arrival, show that
it did not ignore the belt conditions. Id. at 10-13. Windsor also asserts that the relatively large
size of the Windsor mine; its recall of approximately 25 miners in 1996; the decrease in number of
accumulation violations in the months prior to the instant order's issuance; and the fact that the
Secretary designated only two of the 98 accumulation violations over the previous two years as
unwarrantable, all support the judge's conclusion that Windsor was not on notice of a special
accumulations problem. Id. at 13-15. The operator also maintains that, even if it was on notice
of an accumulations problem, it took measures to correct that problem. Id. at 15. Finally, the
operator contends that it did not fail to address a dangerous condition, and that the existence of a
dangerous condition alone does not establish unwarrantable failure. Id. at 15-16.
The unwarrantable failure terminology is taken from section 104(d) of the Act, 30 U.S.C.
§ 814(d), and refers to more serious conduct by an operator in connection with a violation. In
Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. Unwarrantable failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack of reasonable care." Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991); see also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure test).
The Commission has recognized that a number of factors are relevant in determining whether a
violation is the result of an operator's unwarrantable failure, such as the extensiveness of the
violative condition, the length of time that the violative condition has existed, the operator's
efforts to eliminate the violative condition, and whether an operator has been placed on notice
that greater efforts are necessary for compliance. Mullins & Sons Coal Co., 16 FMSHRC 192,
195 (Feb. 1994); Peabody Coal Co., 14 FMSHRC 1258, 1261 (Aug. 1992). The Commission
also considers whether the violative condition is obvious, or poses a high degree of danger.
BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug. 1992) (finding unwarrantable failure
where unsaddled beams "presented a danger" to miners entering area); Warren Steen Constr.,
Inc., 14 FMSHRC 1125, 1129 (July 1992) (finding violation aggravated and unwarrantable based
on "common knowledge that power lines are hazardous,
and ... that precautions are required when working near power lines with heavy equipment");
Quinland Coals, Inc., 10 FMSHRC 705, 709 (June 1988) (finding unwarrantable failure where
roof conditions were "highly dangerous"); Kitt Energy Corp., 6 FMSHRC 1596, 1603 (July
1984) (conspicuous nature of the violative condition supports unwarrantable failure finding).

1000

A.

Extensiveness

Windsor does not dispute that the cited accumulations were extensive (W. Br. at 7-8), and
we affirm the judge's finding in this regard. Although the extensiveness of these accumulations
merits significant consideration, we decline the Secretary's invitation to reverse the judge's
finding of no unwarrantable failure based solely on the extensiveness of the violation. PDR at 10.
The Seventh Circuit's decision in Buck Creek, 52 F.3d 133, relied on by the Secretary, does not
stand for the proposition that an unwarrantable failure findihg can be based solely on a finding that
the violation was extensive. In affirming an administrative law judge's unwarrantable failure
finding, the Buck Creek court found that, in addition to the accumulation's extensiveness, the
violation had existed for at least one shift, the operator had undertaken no abatement efforts
during the 90 minutes after the accumulation appeared in the preshift book on the day of the
order, and the operator had received nine section 75.400 citations in the same month, including
one citation for the cited area. Id. at 136. The court stated that, "contrary to Buck Creek's
suggestion, the extent of accumulation was not the sole basis for the ALJ's decision." Id.
Therefore, although we affirm the judge's finding that the violation was extensive, a determination
of whether Windsor's violation was unwarrantable requires analysis of the other pertinent factors
enunciated in Commission precedent. See, e.g., Mullins, 16 FMSHRC at 195.
B.

Duration

The judge rendered no explicit determination regarding the duration of the cited
accumulations. See 19 FMSHRC at 1725. Nonetheless, the preshift and onshift reports compel a
finding that at least two of the cited accumulations had existed for at least one shift. The preshift
reports identify accumulations that needed cleaning or dusting by the crosscut where each
accumulation was located. Ex. P-1. The preshift report for the September 19 midnight shift
reflects that the area between crosscuts 227 and 253 needed dusting and that the area between
crosscuts 230 and 257, under the rollers, needed cleaning. Id. The September 19 midnight shift
onshift report does not indicate that these reported accumulations had been cleaned or dusted. Id.
Belt coordinator Wayne Porter testified that an onshift report which shows no correction of an
accumulation indicates that the accumulation was not abated. Tr. 313, 334. Windsor's work
assignment sheets indicate that the accumulation between crosscuts 227 and 253 was worked on,
but not finished. Ex. R-17. The September 19 day shift preshift report states that the same areas
noted on the midnight shift preshift report still needed cleaning or dusting, although the notation
on the day shift preshift report does not specify whether the accumulation between crosscuts 230
and 257 was under the rollers or on the side of the belt. Ex. P-1. While Windsor observes that
the length of the cited accumulation beneath the belt is somewhat greater than the distance of the
same accumulations reflected in the preshift books (W. Br. at 10 n.4), the operator does not
dispute that the accumulation between crosscuts 227 and 253 had been present for at least one
shift. Id. at Attach. A (stating that the shift report notation that "253 to drive -- needs dusted
[sic] ... first appears in the preshift examiner's report for the midnight shift on September 19,
1996") (boldface in original). Windsor explains that it gave a work assignment for the

1001

September 19 midnight shift to dust between crosscuts 227 and 253, which was not finished. Id.
at 10 & Attach. A (citing Ex. R-17).
The record also compels a finding that the spillage on the left side of stopping 276 existed
for longer than one shift. The September 19 midnight preshift report lists an accumulation on
both sides of stopping 276 which needed cleaning. Ex. P-1. While the September 19 midnight
onshift report states that the right side of stopping 276 was cleaned, the left side of stopping 276
still needed cleaning by the time the day preshift report was written. Id. Windsor does not
dispute that this spillage had existed for longer than one shift. W. Br. at Attach. A at No. 4 ("The
first entry specifically referencing the walkway at cross-cut 276 is in the preshift exam for the
midnight shift on September 19 .... "). While the order does not specify at which side of
stopping 276 Tipton observed the cited spillage, the shift reports demonstrate that an
accumulation on the left side of stopping 276 existed for one shift prior to the order's entry.
In reviewing the whole record, an appellate tribunal must consider anything in the record
that "fairly detracts" from the weight of the evidence that supports a challenged finding. Midwest
Material Co., 19 FMSHRC 30, 34 n.5 (Jan. 1997) (quoting Universal Camera Corp. v. NLRB,
340 U.S. 474, 488 (1951)). 6 The evidence discussed above establishes that an accumulation and a
spillage of coal existed for longer than one shift and "fairly detracts" from the judge's negative
unwarrantable failure finding. Id; see also Buck Creek, 52 F .3d at 136 (finding unwarrantable
failure where cited accumulation must have been present since at least previous shift); Old Ben
Coal Co., 1FMSHRC1954, 1959 (Dec. 1979) (finding unwarrantable failure where accumulation
had existed for less than one shift). Because the record compels a finding that these two
accumulations existed for more than one shift, we need not remand the issue of the duration of
these accumulations to the judge. Self American Mine Servs., Inc., 15 FMSHRC 1830, 1834
(Sept. 1993) (remand unnecessary where judge's reconsideration of issue would serve no
purpose).
In addition to this type of direct evidence, the Commission has permitted duration to be
established through the use of circumstantial evidence. See, e.g., Enlow Fork Mining Co., 19
FMSHRC 5, 16 (Jan. 1997) (affirming judge's duration finding, which was based on judge's
"credit[ing of] the inspector's testimony that the accumulations had existed for more than one
shift"); Mullins, 16 FMSHRC at 196 (determining that cited accumulation had existed for at least
two days based, inter alia, on the inspector's testimony as to the "quantity and nature of the
accumulations"); Peabody, 14 FMSHRC at 1261-62 (affirming judge's duration finding which
was based on inspector's observation of cited area). Here, Inspector Tipton asserted that, based
6

When reviewing an administrative law judge's factual determinations, the Commission is
bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). "Substantial evidence" means '"such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion.'" Rochester & Pittsburgh
Coal Co., 11 FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB,
305 U.S. 197, 229 (1938)).
1002

on his experience and observations, all the cited accumulations took days to accumulate. Tr. 45,
52, 108, 116-17; Ex. P-3. Tipton also testified that the shift books supported his opinion that the
cited accumulations had been present for several days (Tr. 108-09, 117), and that it was not
possible that the accumulations he observed had amassed in one shift. Tr. 45. It is not evident
from the judge's decision whether he analyzed this testimony ofinspector Tipton regarding
duration. 7 In accordance with Commission precedent, he should do so explicitly on remand.
The dissent claims that the judge's statement that he was not convinced "Inspector Tipton
actually knew how long the cited coal spillage conditions had existed" (19 FMSHRC at 1725
(emphasis added)) served to discredit Inspector Tipton's testimony as to duration. Slip op. at 16.
In fact, Inspector Tipton never testified that he "actually knew" the duration of the violation, nor
was such testimony necessary because the Commission does not require an inspector to possess"actual knowledge" of the duration of a violation. See, e.g., Mullins, 16 FMSHRC at 196. It is
not clear to us what the judge meant when he ruled that he was "not totally convinced ...
Inspector Tipton actually knew how long the cited coal spillage conditions had existed." 20
FMSHRC at 1725 (emphasis added). We therefore remand for a more complete explanation of
the analysis of the circumstantial evidence regarding duration, including a clearer evaluation of
the inspector's testimony, in a manner consistent with Commission precedent. See Enlow Fork,
19 FMSHRC at 16; Mullins, 16 FMSHRC at 196; Peabody, 14 FMSHRC at 1261-62.
Furthermore, the judge should have analyzed the testimony of Cox and longwall helper
Jimmy Welch, both of whom corroborated Tipton's opinion as to the duration of the
accumulation. Tr. 144, 178-79, 187. Cox testified that the fines accumulated"[o ]ver a period of
shifts," (Tr. 141) and Welch stated that the accumulation would have developed over "a few
shifts." Tr. 187. Also, while the judge paraphrased the testimony of Porter that accumulations
under the belt can occur in a short period of time (Tr. 345-46), and quoted Welch's opinion that
the accumulations under the belt occurred ')ust coming back on the take-up; coming back on the
bottom rollers" (Tr. 184), he did not credit or discredit this testimony, nor did he reconcile
Porter's testimony with the contrary assertions of Tipton, Cox, and Welch. See 20 FMSHRC at
1725; Tr. 45, 141, 187, 313. Finally, the judge should have analyzed Tipton's testimony that he
observed rock dust beneath some of the cited accumulations. Tr. 31, 219. Tipton testified that

7

Commission Procedural Rule 69(a) requires that a Commission judge's decision
"include all findings of fact and conclusions of law, and the reasons or bases for them, on all the
material issues of fact, law or discretion presented by the record." 29 C.F.R. § 2700.69(a). See
also Mid-Continent Resources, Inc., 16 FMSHRC 1218, 1222 (June 1994). As the D.C. Circuit
has emphasized, "[p]erhaps the most essential purpose served by the requirement of an articulated
decision is the facilitation of judicial review." Harborlite Corp. v. ICC, 613 F.2d 1088, 1092
(D.C. Cir. 1979). Without findings of fact and some justification for the conclusions reached by a
judge, the Commission cannot perform its review function effectively. Anaconda Co., 3
FMSHRC 299, 299-300 (Feb. 1981). The Commission thus has held that a judge must analyze
and weigh all probative record evidence, make appropriate findings, and explain the reasons for
his decision. See Mid-Continent Resources, 16 FMSHRC at 1222.
1003

the presence of rock dust beneath accumulations is evidence that the coal spillage was not recent.
Tr. 218. The judge should have analyzed the abundant circumstantial evidence that the cited
accumulations had existed for longer than one shift.

In sum, we conclude that the record compels the conclusion that the accumulation from
. crosscut 227 to 257 and the spillage at crosscut 276 existed for longer than one shift, and we
remand for consideration and analysis of evidence relevant to a determination of how long the
other cited accumulations existed, and whether the duration of these accumulations, together with
the other unwarrantable factors, is sufficient to support an unwarrantable failure finding.
C.

Notice of Need for Greater Efforts For Compliance

The judge's finding that Windsor was not on notice that greater efforts were necessary for
compliance with section 75.400 is not supported by substantial evidence because it fails to
account for annotations in the preshift books for the No. 10 belt reflecting that coal accumulated
along the belt, and that some of the reported accumulations remained for several shifts without
abatement. For example, the preshift reports for the September 16 midnight shift through the
September 18 day shift establish that the No. 10 belt between crosscuts 241-249 and between
crosscuts 257-278 needed cleaning and dusting over a span of at least five shifts. Ex. P-1. Also,
an accumulation between crosscuts 274 and 287 which was noted in the September 17 midnight
preshift report was worked on once during the September 17 day shift, but was not corrected
until the September 18 day shift. Id. As we have previously held, shift book reports of
accumulations are "relevant in demonstrating that [the operator] had prior notice that a problem
with coal ... accumulations in the cited area, and that greater efforts were necessary to assure
compliance with section 75.400." Peabody, 14 FMS~C at 1262. Accordingly, we remand for
an evaluation of this evidence relevant to whether Windsor was on notice.

In addition, we are troubled by the judge's suggestion that 98 section 75.400 citations in a
2-year period was not enough to place Windsor on notice of a greater need for compliance. The
problem with this conclusion, however, is that it appears to assume that all 14 miles of the belt
lines were either being constantly monitored, or being inspected by MSHA each week, facts that
are not in evidence here. We are concerned by the reliance of the judge solely on the length of the
belt lines to conclude that such a high number of violations during this time period did not put
Windsor on notice of an accumulations problem. On remand, we direct that all the record
evidence concerning accumulation problems at the Windsor mine be considered to determine
whether Windsor was on notice that it had a recurring safety problem in need of correction. See
Peabody, 14 FMSHRC at 1263-64 ("A history of similar violations at a mine may put an operator
on notice that it has a recurring safety problem in need of correction."). 8

8

Commissioner Marks concludes that the 98 section 75.400 violations that Windsor
incurred in the 2-year period preceding the subject order placed Windsor on notice, as a matter of
law, that it had a problem with accumulations at its mine. It is beyond doubt that this extremely

1004

D.

Efforts to Eliminate the Violative Conditions

The judge described various efforts undertaken by Windsor to correct belt conditions on
the No. 8, 9, and 10 belts between September 3 and the September 19 inspection of the No. 10
belt. 19 FMSHRC at 1726-27. Some evidence in the record supports the judge's factual
findings.
The shift reports for the days preceding the September 19 order reflect that Windsor
corrected reported accumulations between crosscuts 274 and 287, 269 and 272, 262 and 270, 238
and 271, and 260 and 282, at crosscuts 276 and 278, and the belt tail, as well as a spillage at the
belt drive. Ex. P-1. Windsor superintendent Joseph Matkovich testified that during "the three .
days previous to the [19th], nine of our belt lines were walked by Mr. Tipton and Mr. Jeffers, and
any of the items that they found ... , we had to direct people in those directions and follow up on
everything that was pointed out to us there." Tr. 250. Windsor also introduced evidence of two
roof falls which hindered abatement efforts, and required belt employees to work to repair the
roof. Tr. 249-50, 257, 260-62, 296-99, 300. The record further shows that six miners were
assigned to correct various conditions along the No. 10 belt during the September 18 day shift
and the September 19 midnight shift - although those assignments are listed on the work
assignment sheet as incomplete. Tr. 321-22; Exs. R-16, R-17. Thus, the record contains
evidence of Windsor's abatement efforts on the No. 10 belt and elsewhere in the mine prior to the
order's issuance.
We nevertheless conclude that the judge erred in failing to determine whether Windsor's
abatement efforts were adequate in light of the extensive accumulations that existed prior to the
inspection. Id. In Peabody, we held that the operator did not take adequate measures to remedy
the spilling problems where the cited accumulation was extensive. Peabody, 14 FMSHRC at
1261, 1263-64; see also Jim Walter Resources, Inc., 19 FMSHRC 480, 489 (Mar. 1997) (stating
that the operator's abatement efforts "were inadequate because extensive combustible materials
were still allowed to accumulate").9 Here, the evidence is undisputed that an extensive area of
accumulation was present in the areas cited by Tipton. See 19 FMSHRC at 1724.

large number of section 75.400 violations put Windsor on notice that it had a recurring safety
problem in need of correction. See Peabody, 14 FMSHRC at 1263-64.
9

Contrary to the dissent's suggestion, our holding here does not imply that any efforts to
comply by an operator are irrelevant if a violation ultimately is found. SJip op. at 17 n.7. Rather,
in addressing the question of compliance efforts, we ask simply whether the operator's efforts to
comply with safety standards and to correct conditions that could lead to violations were taken
with sufficient care under the circumstances, even if ultimately unsuccessful in completely
preventing a violative condition. See Utah Power & Light Co., 11 FMSHRC 1926, 1933 (Oct.
1989).
1005

Porter testified that Windsor employs four belt workers per shift on each of the mine's
two sides, and assigned six miners to clean accumulations along the belt for the two shifts.prior to
the order's issuance. Tr. 315; Exs. R-16, R-17. Charles Kellam, Windsor's human resources
manager, testified that Windsor employed approximately 140 workers underground. Tr. 221,
224. The judge should have discussed whether, considering the accumulations along the No. 10
belt, Windsor placed sufficient priority on abating the condition by assigning four or six miners
per shift to the No. 10 belt.
The judge also failed to address Tipton's testimony regarding the four miners he observed
rock dusting on top of the accumulations. Tipton testified that manually spreading stripes of rock
dust several feet apart on top of accumulations - as the four miners he observed during his
inspection were doing - is not an effective method of abatement. Tr. 40-41. Tipton elaborated
that effective abatement would require the operator to shovel the accumulations away from the
rollers before the area is rock dusted. Tr. 41. In Mullins, we held that rock dusting is not an
alternative method of complying with the clean-up requirements of section 75.400. 16 FMSHRC
at 197. Thus, the judge's consideration of miners rock dusting on top of accumulations as abating
the operator's accumulation violation contravenes our precedent and constitutes error.
In sum, we remand for consideration of evidence concerning whether Windsor's
abatement efforts were adequate under the circumstances. See Peabody, 14 FMSHRC at 126364.
E.

Danger and Obviousness

The Commission has relied upon the obviousness of, and the high degree of danger posed
by, a violation to support an unwarrantable failure finding. See Jim Walter Resources, Inc., 19
FMSHRC 1377, 1379 (Aug. 1997) (in remanding whether accumulation violation resulted from
unwarrantable failure, Commission directed judge to consider, inter alia, whether the condition
posed a high degree of danger); Jim Walter, 19 FMSHRC at 486-89 (obviousness of
accumulation supports unwarrantable finding); Drummond Co., 13 FMSHRC 1362, 1365, 136869 (Sept. 1991) (visible nature of accumulations and evidence of belt running in accumulations
relevant to unwarrantable failure determination).
There is record evidence in this case that indicates the accumulations here were
dangerously high. While the operator introduced testimony that there were no hazardous
conditions along the No. 10 belt (Tr. 267, 326, 331 ), several witnesses testified to observing coal
in contact with rollers on the No. 10 belt on September 19. Tipton testified that "[t]he fines under
the belt were in contact with the bottom rollers .... The spillage along the belt would be in
contact with the ends of the bottom rollers." Tr. 30. Tipton further testified that "some of this
spillage had been ground up by the bottom rollers" (Tr. 27) and that "[with r]egular maintenance,
you would have had those [accumulations] shoveled away from there long before they had built
up to where they were in contact with the bottom belt and bottom rollers." Tr. 46. Cox testified

1006

that rollers "were frozen from fine coal being packed around them[.]" Tr. 142. Welch also
testified that accumulations under the belt were in contact with the bottom rollers. Tr. 184, 186.
Belts or rollers running in a coal accumulation present an ignition source. Amax Coal Co. ,
19 FMSHRC 846, 849, 851(May1997); Tr. 38 (Tipton testifying that there was enough
accumulated coal on the No. 10 belt to propagate a fire). We have recognized that "ignitions and
explosions are major causes of death and injury to miners." Black Diamond Coal Mining Co., 7
FMSHRC 1117, 1120 (Aug. 1985). Moreover, two weeks prior to the inspection, Kellam and
Cox observed evidence of a coal fire caused by a roller rolling in coal accumulations beneath the
No. 10 belt. Tr. 140, 175, 239. On remand, we direct the judge to determine whether any of the
cited accumulations were in contact with belt rollers and, if so, whether this supports an
unwarrantability finding.

In addition, the Secretary asserts that the extensive accumulations were in conspicuous
locations. S. Br. at 10 n.9. The judge should also have addressed whether the accumulations
were obvious. See Jim Walter, 19 FMSHRC at 486; Quin/and, 10 FMSHRC at 709. On remand,
we direct that this factor be analyzed as well. Jo
In sum, we remand for consideration of the possible danger presented by the coal
accumulations in contact with rollers as well as the obviousness of the accumulations at issue. 1J

Jo Our dissenting colleague's contention that our approach is inconsistent with our

decision in Lafarge Constr. Materials, 20 FMSHRC 1140, 1145-48 (Oct. 1998) misses the mark
on two counts. First, in Lafarge, rather than upholding an unwarrantability finding on the sole
basis of the danger factor, as the dissent claims (slip op. at 17), we acknowledged that the judge's
decision also reflected his view that the violation was obvious. 20 FMSHRC at 1147. In
addition, we found that the operator's failure to recognize the danger presented by loose overhead
rock and its failure to undertake adequate safety measures reflected a serious lack of reasonable
care and supported an unwarrantability finding. Id. at 1146-47. Second, our substantial evidence
analysis here does not resemble "heightened scrutiny," as the dissent claims (slip op. at 18), but
rather is faithful to our holding in LaFarge that "only those factors that are relevant to the facts of
this case" should be applied. Lafarge, 20 FMSHRC at 1147. Thus, while our analysis in Lafarge
focused substantially on the danger element because that element was highly salient under the
facts of that case, our analysis in the present matter focuses on extent, duration, notice,
abatement, danger and obviousness because these factors are relevant to the facts of this case.
J J Commissioner Beatty notes that Commissioner Verheggen also argues, citing Lafarge
Construction and Capitol Cement Corp., 21 FMSHRC 883 (Aug. 1999),petitionfor review
docketed, No. 99-2264 (4th Cir. Sept. 23, 1999), that the majority has "failed to consider
exculpatory evidence ... that was clearly relevant to determining the operator's degree of
negligence." Slip op. at 18. Commissioner Beatty believes that this statement is flawed for two
reasons. First, he notes that in Lafarge the Commission reaffirmed its well-established case law
concerning the factors that are relevant in determining whether a particular violation is the result

1007

m.
Conclusion
For the foregoing reasons, we vacate the judge's determination that Windsor's violation of
section 75.400 was not the result of its unwarrantable failure, and remand to the Chief
Administrative Law Judge for reassignment, 12 further analysis consistent with this opinion, and
reassessment of the civil penalty, if appropriate.

Marc Lincoln Marks, Commissioner

of unwarrantable failure on the part of the operator. Second, Commissioner Beatty notes that in
Capitol Cement, the only evidence that the majority arguably "failed to consider" was that
concerning safety training previously provided to miners which the operator attempted to
introduce into the unwarrantable failure analysis through application of the Nacco defense. In
Capitol Cement, the Commission specifically affirmed its established precedent that the
extensiveness of the violative condition, which would include the number of persons exposed to
resulting harm or injury, is relevant and entitled to consideration in determining whether a
violation is the result of an operator's unwarrantable failure. 21 FMSHRC at 891. While .
respecting Commissioner Verheggen's position on these matters, Commissioner Beatty takes
issue with his colleague's suggestion that we "pick and choose among the facts of a case for what
might be relevant to upholding a certain view." Slip op. at 18. To the contrary, he firmly believes
that the rulings of the Commission majority in these cases are the product of a well- reasoned
analysis predicated entirely on existing Commission case law with respect to the factors to be
utilized and the evidence that is relevant in the unwarrantable failure analysis.
12

Judge Koutras has retired.
1008

•

Commissioner Verheggen, dissenting:
I find that substantial evidence supports the judge's finding that Windsor's violation of
section 75.400 was not the result of its unwarrantable failure. I would affirm his decision, and
therefore respectfully dissent.
The record contains ample evidence, much of which the majority acknowledges, to
support the judge's decision. 1 In his consideration of the various factors analyzed to determine
whether an operator's conduct is unwarrantable, the judge made key findings that Windsor was
not on notice that greater efforts were necessary for compliance, and that the company had
undertaken extensive measures to eliminate the violative condition. These key findings led the
judge to conclude that Windsor's conduct was not aggravated. 2 19 FMSHRC at 1724-1727.
Both findings are supported by substantial evidence.
The judge found that, given the mine's extensive 14-mile belt system, Windsor's 98
section 75.400 violations in the prior 24-month period were not sufficient to place Windsor on
notice of any greater need for compliance. Id. at 1724-25. The majority expresses concern over
"the reliance of the judge ... solely on the length of the belt lines to conclude that [Windsor's
accumulations] violations during [the relevant] time period did not put Windsor on notice of an
accumulations problem." Slip op. at 8. The length of the belt lines is not, however, the sole piece
of record evidence that supports the judge's conclusion. The majority fails to mention Windsor's
improved compliance w1th section 75.400 in the months prior to the issuance of the citations,
which I find further supports the judge's conclusion that Windsor was not on notice that greater
compliance efforts were needed. MSHA 's Assessed Violation History Report for the Windsor
Mine reflects a marked improvement in compliance with section 75.400 for July through
September 1996. See Ex. P-12. That report shows that Windsor was received only five section
75.400 violations in that period, a quarterly number comparable to that of a nearby mine that
MSHA Inspector Tipton testified had "one of our best compliance records on 75.400 of any of
our local mines." Tr. 351; see Tr. 347, 350; Ex. P-12.

1

The Commission is statutorily bound to apply the substantial evidence test when
reviewing a judge's findings of fact. 30 U.S.C. § 823(d)(2)(A)(ii)(I); Wyoming Fuel Co., 16
FMSHRC 1618, 1627 (Aug. 1994). When reciting this test, the Commission customarily states
merely that "substantial evidence" means "'such relevant evidence as a reasonable mind might
accept as adequate to support [the judge's] conclusion."' See, e.g., Jim Walter Resources, Inc.,
19 FMSHRC 1761, 1767 n.8 (Nov. 1997) (citations omitted). But in practice, the test involves
more than this simple formulation conveys. It means that the Commission may not "substitute a
competing view of the facts for the view [an] ALJ reasonably reached." Donovan ex rel. Chacon
v. Phelps Dodge Corp., 709 F.2d 86, 92 (D.C. Cir. 1983).
2

The judge also found that the cited accumulations were extensive. 19 FMSHRC at
1724. The judge noted he was "not totally convinced" by the Secretary's evidence on the
duration of the accumulations. Id. at 1725.
1009

Windsor's improvement in compliance is analogous to that of the operator's compliance
with the dust standard involved in Peabody Coal Co., 18 FMSHRC 494 (Apr. 1996). In
Peabody, the Commission noted that the operator had been in compliance with the applicable dust
standard for the several months preceding issuance of the citation at issue, and concluded that the
operator's "remedial measures clearly demonstrate a good faith, reasonable belief that it was
talcing the steps necessary to solve its dust problems." Id. at 499. Here, the significant decrease
in the incidence of section 75.400 violations at the Windsor Mine shows that the company had
substantially alleviated the extent of the accumulation problems it may previously have had along
its belts, and further supports the judge's finding that the operator was not on notice of a special
accumulations problem necessitating greater efforts for compliance with section 75.400.
Regarding abatement efforts, the judge describes at some length Windsor's efforts to
address belt conditions at the mine prior to the September 19 inspection of the No. 10 belt,
findings which are amply supported by the record. On September 3, 1996, a union "safety run"
was performed on the No. 8, 9, and 10 belts in response to the safety committee's letter
concerning the condition of these belts. 19 FMSHRC at 1703-04, 1708; Tr. 148, 197-98; Ex. Pl 0. After that, Windsor employees Matkovich and Cox met daily to discuss work that needed to
be finished on the belts up until the day the order was issued. 19 FMSHRC at 1704, 1709-10,
1726; Tr. 151, 203-04. The meetings specifically addressed the No. 10 belt, resulting in
corrective action, including cleaning and rock dusting, that continued up until September 19. 19
FMSHRC at 1726; Tr. 151-152; Ex. P-10. The letter which prompted the safety run was later
rescinded. 19 FMSHRC at 1726; Tr. 197. As my colleagues themselves acknowledge:
The shift reports for the days preceding the September 19
order reflect that Windsor corrected reported accumulations
between crosscuts 274 and 287, 269 and 272, 262 and 270, 238
and 271, and 260 and 282, at crosscuts 276 and 278, and the belt
tail, as well as a spillage at the belt drive. Ex. P-1. Windsor
superintendent Joseph Matkovich testified that during "the three
days previous to the [19th], nine of our belt lines were walked by
Mr. Tipton and Mr. Jeffers, and any of the items that they found
along those belt lines, we had to direct people in those directions
and follow up on everything that was pointed out to us there." Tr.
250. Windsor also introduced evidence of two roof falls which
hindered abatement efforts, and required belt employees to work to
repair the roof. Tr. 249-50, 260-62, 257, 296-99, 300.
Slip op. at 9 (alteration in original).
My colleagues further acknowledge that six miners were assigned to correct various
conditions along the No. 10 belt during the afternoon shift on September 18 and the midnight shift
on September 19. Id. The record also shows that four miners were spreading rock dust manually
at the time the inspector arrived. Tr. 35, 321-22; Exs. R-16, R-17. Finally, as the judge noted, a

1010

bulk duster assigned to dust along the No. 10 belt never arrived due to its derailment.
19 FMSHRC at 1727; Tr. 278-79, 318; Ex. R-19. 3 Thus, the record contains abundant evidence
supportive of the judge's finding and shows that Windsor undertook a variety of abatement efforts
on the No. 10 belt and elsewhere in the mine.
Based on the judge's findings as to Windsor's lack of notice and their abatement efforts,
both of which have ample record support, I find that a reasonable trier of fact could conclude that
the Secretary failed to meet her burden in proving Windsor engaged in aggravated conduct. 4 Put
another way, given Windsor's continuing improvement in compliance with section 75.400 and the
company's considerable and ongoing corrective action, it was not unreasonable for the judge to
conclude that Windsor did not exhibit reckless disregard, indifference, or a serious lack of
reasonable care5 with respect to the accumulations on the No. 10 belt.
My colleagues, however, subject the judge's opinion to the most exacting and detailed
scrutiny, then ascribe to him a variety of errors. Their exercise in faultfinding is without merit.
First, my colleagues criticize the judge for failing to "analyze" various pieces of evidence in the
record, evidence that both tends to.support and contradict the judge's decision. See, e.g., slip op.
at 7-8, 10. In general, I believe this criticism is misplaced. I agree with my colleagues that a
judge must render "a decision that constitutes [a] final disposition of the proceedings," and that
his or her decision must be "in writing" and must include "all findings of fact and conclusions of
law, and the reasons or bases for them, on all material issues of fact, law or discretion presented
by the record." 29 C.F.R. § 2700.69(a); see slip op. at 7 n.7. But it does not follow from this
that a judge must discuss each and every bit of evidence - in a case such as this, the judge need
not make an explicit finding in his opinion with respect to every piece of evidence or every aspect

3

Additional evidence cited by the judge in support of Windsor's efforts include a report
prepared by Windsor based on work assignment sheets and foremen's reports showing additional
cleaning and dusting of a number of areas along the No. 10 belt line between September 10 and
the midnight shift on September 19. Ex. R-4; see Tr. 234-35.
4

I believe this to be the case notwithstanding the extensiveness of the accumulations or
the fact, as my colleagues maintain, that certain of the accumulations may have existed for longer
than one shift. Slip op. at 5-8. The standard is not whether the judge could have reached a
different conclusion under these facts, but whether there is sufficient evidence in the record to
support the judge's conclusion. See Wellmore Coal Corp. v. FMSHRC, No. 97-1280, 1997 WL
794132 at *3 (4th Cir. Dec. 30, 1997) ("[T]he Commission's review [is] statutorily limited to
whether the ALJ's findings of fact [are] supported by substantial evidence. The 'possibility of
drawing two inconsistent conclusions from the evidence does not prevent an administrative
agency's finding from being supported by substantial evidence.'" (citation omitted)).
5

Unwarrantable failure is characterized by such conduct as "reckless disregard,"
"indifference," or a "serious lack of reasonable care." Rochester & Pittsburgh Coal Co., 13
FMSHRC 189, 194 (Feb. 1991).
1011

of the testimony of every witness. He need only make findings necessary to support his decision,
and explain his reasons therefor. Here, the judge has done so.
More importantly, the judge did in fact analyze much of the contrary evidence the majority
claims he ignored. For example, although the majority states that it is not clear whether the judge
analyzed circumstantial evidence regarding the duration of the accumulation6 (slip op. at 7), in
fact, he did consider this evidence - and essentially discredited the Secretary's key witness,
Tipton. 19 FMSHRC at 1725; see also id. at 1698-1702, 1704, 1706, 1719-21 (points injudge's
decision where he discusses at some length the evidence adduced by the Secretary on the duration
of the accumulation). The judge specifically found that he was not convinced that "Inspector
Tipton actually knew how long the cited coal spillage conditions had existed." 19 FMSHRC at
1725. This is as close as a judge can get to discrediting a witness's testimony without being
explicit, and we have found implied credibility determinations where judges have said far less. See
Fort Scott Fertilizer- Cul/or, Inc., 19 FMSHRC 1511, 1516 (Sept. 1997) (recognizing implicit
credibility finding of judge); Sunny Ridge Mining Co., 19 FMSHRC 254, 261, 265, 267 (Feb.
1997) (same).
The majority also concludes that "the judge erred in failing to determine whether
Windsor's abatement efforts were adequate in light of the extensive accumulations that existed
prior to the inspection." Slip op. at 9. I regard this statement as something of a legal non
sequitur. Of course Windsor's efforts were not "adequate" - had they been, there would have
been no violation. The question is rather whether Windsor's efforts were so inadequate that the
company's conduct rose to a reckless, aggravated level of negligence. The judge concluded they
were not, and substantial evidence supports this conclusion.
Moreover, contrary to the majority's assertion that the judge failed "to determine whether
Windsor's abatement efforts were adequate" (slip op. at 9), the judge did, in fact, analyze the
operator's efforts. Any fair reading of the judge's opinion, given his extensive description of
Windsor's efforts to address and correct the cited conditions, followed immediately by his
conclusion that Windsor's conduct was not aggravated (19 FMSHRC at 1726-1727), leads to the
conclusion that he found Windsor's efforts not so inadequate that the company's conduct rose to
a reckless, aggravated level of negligence:
On the facts of the case at hand, while it may be true that all of the
cited coal accumulations may not have been cleaned up at the time
of the September 19, 1996, inspection, the respondent's credible
evidence establishes that the belt conditions were not ignored and
that the men were assigned to take corrective action, men were
6

Even if certain accumulations existed for longer than one shift, Windsor offered
evidence explaining why it was unable to complete all of its intended corrective actions. See, e.g.,
Tr. 249-50, 257, 260-62, 278-79, 296-99, 300, 318 (testimony regarding a roof fall and rock
duster derailment that interfered with Windsor's corrective actions).
1012

working rock-dusting the belt, some of the conditions were
corrected, and work was in progress to correct the remaining
conditions. Under all of these circumstances, I ... cannot conclude
that the petitioner has established a case of aggravated conduct
supporting the inspector's unwarrantable failure finding.
Id. at 1727-28 (emphasis in original). Rather than explicitly find Windsor's efforts "adequate," he
more appropriately found that, given Windsor's efforts, the Secretary failed to prove Windsor
conduct was aggravated.7

My colleagues also fault the judge for failing to consider the high degree of danger and
obviousness of the accumulations in reaching his unwarrantable failure determination. 8 While the
Commission generally considers a variety of factors in determining whether an operator's conduct
is aggravated, including danger and obviousness, explicit consideration of all the factors is not
required. Jim Walter Resources, Inc., 19 FMSHRC 1377, 1379 (Aug. 1997) ("[t]hejudge is to
consider these accumulations ... in light of the other factors that the Commission may examine in
determining whether a violation is unwarrantable," emphasis added); Lafarge Construction
Materials, 20 FMSHRC 1140, 1147 (Oct. 1998).
The majority's numerous findings of various purported errors in the judge's decision in
this case stands in stark contrast to the Commission's majority decision in Lafarge, from which I
also dissented. In Lafarge, the judge's finding of unwarrantable failure was based upon his
consideration of but a single factor which he treated as dispositive- danger. A majority of my
colleagues affirmed this finding despite the fact that the record contained substantial probative
evidence relating to other factors, including potentially exculpatory evidence. But where the
Lafarge majority affirmed a judge's finding of unwarrantable failure based on but a single factor,

7

In support of their conclusion that the judge needed to determine the adequacy of
Windsor's abatement efforts, the majority cites Jim Walter Resources, Inc., 19 FMSHRC 480,
489 (Mar. 1997). Slip op. at 9. In that case, however, the judge made no finding whatsoever
with regard to abatement efforts, and the Commission explicitly declined to reach the issue:
"[The operator] asserts that it took appropriate steps to prevent accumulations because one or
two miners were assigned to clean up the area. The judge makes no finding on this issue, nor do
we." 19 FMSHRC at 489 (citations omitted, emphasis added). The passage the majority relies
upon is thus dicta. See slip op. at 9 (quoting from the following passage, 19 FMSHRC at 489:
"even if [the operator] had assigned miners to the area, the record established that such efforts
were inadequate because extensive combustible materials were still permitted to accumulate"). I
find this dicta troubling, since it appears to suggest that no matter what efforts are undertaken to
avoid a violation, any such efforts are irrelevant for purposes of determining unwarrantable failure
if a violation is ultimately found to have existed.
8

In fact, the judge amply considered the danger posed by the cited conditions in
concluding that the violation was S&S. 19 FMSHRC at 1714-1716.

1013

here, a similar majority subjects a finding of no unwarrantable failure to heightened scrutiny.
They find fault where a judge has failed, in their view, to do what the judge clearly failed to do in
Lafarge. Here, my colleagues state that their decision "is faithful to our holding in Lafarge that
'only those factors that are relevant to the facts of this case' should be applied." Slip op. at 11
n. l 0. But as I point out, one of the problems in Lafarge was that the judge and the majority
ignored evidence relevant to determining the operator's negligence. See 20 FMSHRC at 1155-58
(Comm'r Verheggen, dissenting). This was also the problem in the recent case Capitol Cement
Corp., 21 FMSHRC 883 (Aug. 1999), petition for review docketed, No. 99-2264 (4th Cir. Sept.
23, 1999), a case in which I also dissented. There, the majority failed to consider exculpatory
evidence introduced by the operator, evidence that was clearly relevant to determining the
operator's degree of negligence. 21 FMSHRC at 899-900 (Comm' r Verheggen, dissenting) ("the
operator introduced exculpatory evidence as to (1) the extent of the violative condition by
alleging that [a supervisor's violative] actions placed no one else in harm's way, and (2) Capitol's
good faith efforts to be in constant compliance and to avoid the sort of accident that occurred
here, as evidenced by what the judge found to be their 'responsible training program,' as well as
the company's work rules and measures taken to discipline (the supervisor]"). There, too, the
majority cited Lafarge for the proposition that we may pick and choose among the facts of a case
for what might be relevant to upholding a certain view, as opposed to weighing all the facts and
circumstances relevant to the particular issue at hand. Id. at 893 n.13. I reject the former
proposition because it represents a double standard, the net effect of which is to make it more
difficult for operators to prove their innocence, an approach that is inconsistent with the
established allocation of the burden of proof. Peabody, 18 FMSHRC at 499 ("Commission
precedent has established that the Secretary bears the burden of proving that an operator's
conduct, as it relates to a violation, is unwarrantable.").
For the foregoing reasons, I would affirm the judge's finding that Windsor's violation was
·
not unwarrantable.9 •

9

I also note that, given the retirement of Judge Koutras, a new judge must be appointed
to consid~r the majority's remand order. Assignment of a new judge raises two problems: first, if
no new trial is called, the new judge must make factual findings solely on the basis of a cold
record with no opportunity to acquaint him or herself with the demeanor of the witnesses on
whose testimony he or she must base his or her findings; and second, if a new trial is held,
witnesses will be forced to recollect events that occurred three years ago. I find both of these
scenarios unfair to both parties.
1014

:

Distribution

David A. Laing, Esq.
Porter, Wright, Morris & Arthur
41 South High Street
Columbus, OH 43215
Rebecca J. Zulesk.i, Esq.
Furbee, Amos, Webb & Critchfield
5000 Hampton Center, Suite 4
Morgantown, WV 26505
Jack Powasnik, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1015

1016

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 3, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. PENN 99-73
A.C. No. 36-01555-03507

v.
Stiteler Strip
ROSTOSKY COAL COMPANY,
Respondent

DECISION
Appearances: Donald K. Neely, Esq., Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania for Respondent;
Mr. Joseph Rostosky, Rostosky Coal Company, Monongahela, Pennsylvania,

prose.
Before:

Judge Bulluck

This proceeding is before me upon a Petition for Assessment of Penalty filed by the
Secretary of Labor, through the Mine Safety and Health Administration ("MSHA"), against
Rostosky Coal Company ("Rostosky Coal"), pursuant to section 105(d) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 815.
A hearing was held in Washington, Pennsylvania in which Joseph Rostosky represented
himself, assisted by his son, Peter Rostosky, who is co-owner. The Secretary's post-hearing brief
is of record. For the reasons set forth below, the citation and order at issue shall be AFFIRMED.

I. Stipulations
The parties stipulated to the following facts:
1. Stiteler Strip is leased and operated by the Respondent in this case, Rostosky Coal
Company.

1017

2. Stiteler Strip is subject to the jurisdiction of the Federal Mine Safety and Health Act of
1977.

3. The presiding administrative law judge has jurisdiction over the proceedings, pursuant
to section 105 of the Act.
4. The citations and terminations were properly served by a duly authorized
representative of the Secretary of Labor upon an agent of the Respondent at the date and place
stated therein and may be admitted into evidence for the purpose of establishing their issuance.

5. The parties stipulate to the authenticity of their exhibits, but not to the relevance or the
truth of the matters asserted therein.
6. The operator had one (1) assessed violation for the twenty-four month period prior to
issuance of the subject citation.
7. The imposition of the proposed civil penalty will have no effect on the Respondent's
ability to remain in business.
8. Rostosky Coal Company produces approximately 17 ,628 tons of coal annually in all of
its operations.
9. Stiteler Strip produces 17,628 tons of coal annually.

II. Factual Background
Rostosky Coal operates and leases the Stiteler Strip, a surface coal mine, in which father
and son co-owners, Joseph and Peter Rostosky, are the primary working employees, with some
aspects of the mining process, such as blasting and "gopher" duties, subcontracted to other
individuals (Tr. 85, 183, 190, 195-98, 203-04, 211).
The record establishes that MSHA Inspector Randy Myers, assigned to the Kittanning
Field Office, was "lent" to the Waynesburg Field Office to inspect the Stiteler Strip, in order for
Waynesburg to .complete mandatory inspections of the mines under its jurisdiction by March 31,
1998 (Tr. 23-25, 46, 49, 62-63).
On March 17, 1998, Inspector Myers arrived at the Stiteler Strip at 6:00 a.m. to conduct a
Triple A inspection of the mine, including noise and dust sampling (Tr. 23-31). When the
Rostoskys arrived some forty minutes later, Peter Rostosky remained in the truck while bis father
opened up the mine (Tr. 26-28). When Inspector Myers approached Joseph Rostosky at the mine
entrance, identifying himself and his mission, Rostosky became visibly agitated and argumentative
and, joined by his son who, in like fashion but lesser in degree, supported his father's position,

1018

denied the inspector entry to the mine (Tr. 28-31 ). It is undisputed that the Rostoskys did not ask
to see Myers' credentials and believed him to be an MSHA inspector, despite the fact that they
had never met him before (Tr. 141-42). Consequently, without issuing a citation or order, Myers
left the mine at approximately 7:00 a.m. (Tr. 32).
Inspector Myers proceeded to the Washington Field Office, reported the incident to
Supervisory Inspector Robert Newhouse, and was instructed by Newhouse to return to
Kittanning to write his field notes and a memorandum of what had transpired that morning (Tr.
33; Exs. G-1, G-2).
On instructions from MSHA District Manager Joseph Garcia, Inspector Newhouse,
accompanied by Inspector William Wilson, arrived at the Stiteler Strip around 9:15 the same
morning, for the purpose of investigating the earlier incident and proceeding with an inspection by
Wilson, operator permitting (Tr. 121-23). Upon entering the pit, the inspectors were met by
Joseph Rostosky, very angry to the point of screaming and poking Inspector Newhouse in his
chest, who asserted, among other things, that MSHA should have assigned an inspector, known
to the Rostoskys, from the neighboring Washington Field Office (Tr. 76-78, 86-87, 127-28, 18790). As a consequence of being denied access to inspect the mine, Inspector Wilson issued 104
(a) Citation No. 3681379 to Joseph Rostosky, alleging a non-significant and substantial violation
of section 103(a) of the Act, describing the conduct as· follows:
On Tuesday, March 17, 1998, Joseph Rostosky, operator, refused to allow
Randy Myers, an authorized representative of the Secretary, entry into the Stiteler
Strip Mine for the purpose of conducting an inspection of the mine, pursuant to
Section 103(a) of the Act. Mr. Rostosky stated that the Federal Inspector could
not enter the mine to conduct his inspection
(Tr. 79-81; Ex. G-4). Joseph Rostosky, in tum, tore up the citation and threw it to the ground
(Tr. 82). Peter Rostosky then called District Manager Garcia from the pit, and despite Garcia's
explanation to him that MSHA was shorthanded and that the Rostoskys were required by law to
permit inspection, irrespective of their level of comfort with MSHA 's choice of inspector, the
Rostoskys remained steadfast in their refusal to allow the inspectors access to the mine (Tr. 9293, 202-03). After retreating from the property to their government vehicle and allowing the
Rostoskys thirty minutes to cool off and reconsider their position, Inspectors Newhouse and
Wilson returned to the pit and renewed their request to conduct an inspection (Tr. 93). Upon the
Rostoskys' continued refusal, Inspector Wilson issued 104 (b) Order No. 3681380, for failure to
abate the citation, describing the conduct in 'the following manner:
Joseph Rostosky, operator, continued to deny an authorized representative
of the Secretary the right of entry into the Stiteler Strip for the purpose of
conducting an inspection of the mine in accordance with the requirements of
section 103(a) of the Act on 3/ 17/98, after a reasonable time allowed for Mr.
Rostosky to comply
1019

(Ex. G-5; Tr. 94-99). Thereafter, Inspectors Newhouse and Wilson left the mine.

Subsequently, on March 24, 1998, pursuant to civil injunction, Inspector Myers,
accompanied by another inspector, inspected the Stiteler Strip Mine and terminated the order (Ex.
G-3; Tr. 37-39).

III. Findings of Fact and Conclusions of Law
A. Fact of Violation
The instant citation and order charge a non-significant and substantial violation of section
103(a) of the Act, which provides in pertinent part:
Authorized representatives of the Secretary ... shall make frequent
inspections and investigations in coal or other mines each year for the purpose of .
. . (4) determining whether there is compliance with the mandatory health or safety
standards or with any citation, order, or decision issued under this title or other
requirements of this Act. In carrying out the requirements of this subsection, no
advance notice of an inspection shall be provided to any persons . . . . In
carrying out the requirements ... of this subsection, the Secretary shall make
inspections of each ... surface coal or other mine in its entirety at least two times
a year. The Secretary shall develop guidelines for additional inspections of mines
based on criteria including, but not limited to, the hazards found in mines subject
to this Act, and his experience under this Act and other health and safety laws. For
the purpose of making any inspection or investigation under this Act, the Secretary
... with respect to fulfilling his responsibilities under this Act, or any authorized
representative of the Secretary ... shall have the right of entry to, upon, or
through any coal or other mine.
It is well settled that Congress intended section 103(a) of the Act to give "a broad rightof-entry to the Secretaries or their authorized representatives to make inspections and
investigations of all mines under" the Act. S. Rep. No. 95-181, 95 1h Cong., 15' Sess. 27 (1977),
reprinted in Legislative History of the Federal Mine Safety and Health Act of 1977, at 615
(1978). Furthermore, the Secretary's broad right-of-entry under this standard, including the
prohibition of advance notice to operators prior to inspection, has passed constitutional muster.
Donovan v. Dewey, 452 U.S. 594, 598-608 (1981). Consistent with Dewey, the Commission has
held that the failure of an operator to permit entry for inspection constitutes a violation of section
103(a). Waukesha Lime and Stone Co., Inc.. , 3 FMSHRC 1702, 1703-04 (July 1981); United
States Steel Corp., 6 FMSHRC 1423, 1430-31(June1984). In so holding, the Commission has
rejected the argument that injunctive relief under section 108(a)(l) is the sole remedy available to
the Secretary. Waukesha, 3 FMSHRC at 1704. Moreover, the Commission has emphasized that

1020

denial of access is at the operator's legal peril and "is an action not to be taken lightly." Tracey
and Partners, Randy Rothermel, Tracey Partners, 11FMSHRC1457, 1464 (August 1989).
The Commission has directly spoken to the circumstances surrounding the instant matter
in Calvin Black Enterprises, 7 FMSHRC 1151 (August 1985). In that case, the Commission
found that, upon arrival at the mines, the inspectors properly identifying themselves, informed
management of their purpose and the inspection requirements of the Act and, thereafter, were told
that they were trespassing and needed the operator's written permission before inspecting. fu
affirming a violation of section 103(a), the Commission concluded that "MSHA inspectors are not
required to force entry or to subject themselves to possible confrontation or physical harm in
order to inspect." Id. at 1157.
I credit Inspector Myers' testimony that he properly identified himself, explained his
purpose for coming to the Stiteler Strip and discussed with the Rostoskys MSHA's responsibility
to conduct two inspections annually. Indeed, the Rostoskys' rendition of the incident is
essentially the same. I find Inspector Myers' premature departure from the mine reasonable,
given his apprehension that conducting the inspection could possibly result in an altercation, given
the Rostoskys' display of animus toward MSHA in general, and their antagonism toward him, in
particular. I also credit the testimony of Inspectors Newhouse and Wilson that Joseph Rostosky
displayed extremely aggressive, threatening behavior, including screaming, poking his finger in
Newhouse's chest, and tearing up and throwing away the citation. I also credit the inspectors'
assertions that they made numerous attempts to reason with the Rostoskys and persuade ~hem to
permit an inspection. Moreover, in the telephone conversation between Peter Rostosky and
District Manager Garcia, the Rostoskys were given an explanation for the inspection and
assignment of Myers by higher authority, warned that they were in serious violation of the law,
and urged to permit inspection by the Wilson-Newhouse team.

The Rostoskys simply chose not to believe that MSHA was shorthanded. Their
cumulative testimony amounted to discomfort with inspectors that "didn't know their job
operation," and displeasure that they had been denied advance notice. Furthermore, the
Rostoskys expressed their opinion that MSHA is harassing them by conducting inspections, since
the Act does not apply to a two-man operation, and since their surface operation, as opposed to
an underground mine, does not come under the definition of "mine." While I find the Rostoskys
to be sincere, although incorrect, in their beliefs, I also find them totally lacking in deference to
MSHA's authority and, therefore, closed to all suggestion of conduct that would have brought
them into compliance with the law. Moreover, the Act does not exempt Rostosky Coal from
inspection, or entitle the company to advance notice or "inspector shopping."
There was no confusion by the Rostoskys that Myers, Newhouse and Wison were MSHA
inspectors. They were given a full explanation, repeatedly, as to why inspection was required, as
well as why Myers had been assigned to their operation. They were provided a copy of section
103(a) of the Act, explained the consequences of non-compliance, and referred to the district
manager, who explained the mission of all three inspectors and advised the Rostoskys of their
1021

duty to comply with the law. I credit the testimony of Newhouse and Wilson that the Rostoskys
were put on notice that they had one-half hour to calm down and reconsider their position before
the failure to abate order was issued, primarily because this rendition of events is consistent with
the overall evidence of the inspectors' efforts to resolve any problems that may have existed and
accomplish inspection. Moreover, the Rostoskys' testimony, that they would have permitted
Newhouse and Wilson to inspect had they been asked, suggests a spirit of cooperation that the
weight of the evidence does not support. In any event, it is evident that Joseph's Rostosky's level
of and hostility and aggression, together with his son's lesser but, nevertheless, antagonistic
posture, required the course that the inspectors ultimately took--abandoning the mission and
accomplishing inspection at a later date through civil injunctive relief. It is also abundantly clear
that the Rostoskys are lacking in understanding of the protective purposes of the Act and the
duties required of them as mine operators, thereunder. Accordingly, based on the totality of the
evidence, I find that the Rostoskys denied the inspectors access to the Stiteler Strip Mine and,
therefore, violated section 103(a) of the Act, as alleged.

B. Penalty
While the Secretary has proposed a civil penalty of $3, 000.00, the judge must
independently determine the appropriate assessment by proper consideration of the six penalty
criteria set forth in section l lO(i) of the Act, 30 U.S.C. §820(j). See Sellersburg Co.,
5 FMSHRC 287, 291-92 (March 1993), ajf'd, 763 F.2d 1147 (7th Cir. 1984).
Rostosky Coal is a very small operator, with only one assessed violation for the twentyfour month period prior to the issuance of the subject citation, not for the standard at issue in this
case (Ex. G-7). As stipulated by the parties, the proposed penalty will not affect Rostosky Coal's
ability to continue in business.
The remaining criteria involve consideration of the gravity of the violation and the
negligence ofRostosky Coal in causing it. I find the gravity to be very serious. Lack of regard
for the Secretary's authority to inspect the mines without interference and intimidation, if
tolerated, would undercut the very purpose of the Act, by disabling the mechanism by which it is
enforced. Considering that, multiple times, the Rostoskys disregarded warnings by Inspectors
Myers, Newhouse, Wilson and Garcia that denial of access by federal inspectors to conduct
inspections is an egregious violation of the Act, and unreasonably continued to deny access in a
hostile and intimidating manner until the court's intervention, I find this conduct intentional and
tantamount to an aggravated lack of care that is more than ordinary negligence. Consequently, I
ascribe high negligence to Rostpsky Coal. It is also my finding that the Rostoskys' hostile,
combative behavior is rooted in misconceptions of the Act, and that good faith communication
between the Rostoskys and MSHA, intended to foster a professional working relationship, is
necessary. Having duly considered Rostosky Coal's very small size, good history of prior
violations, seriousness of the violation, high degree of negligence, failure to abate in good faith
and no other mitigating factors, I find that a penalty of $2,000.00 is appropriate for a company the

1022

size ofRostosky Coal, with the caveat that any future violation of this nature would suggest an
unconscionable disregard for the Act and MSHA's enforcement authority that may result in
significant escalation in penalty.

ORDER

Accordingly, it is ORDERED that Citation No. 3681379 and Order No. 3681380 are
AFFIRMED, and Rostosky Coal Company is ORDERED to pay a civil penalty of $2,000.00
within 30 days of the date of this decision. Upon receipt of payment, this case is DISMISSED.

~~i~4~
Administrative Law Judge

Distribution:
Donald K. Neely, Esq., Office of the Solicitor, U.S. Department of Labor, 14480 Gateway Bldg.,
3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Joseph Rostosky, Owner, Rostosky Coal Company, RD. #3, Box 112, Monongahela, PA 15063
(Certified Mail)

Int

1023

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 9, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CNIL PENALTY PROCEEDING
Docket No. KENT 98-313
A. C. No. 15-03178-03894
Ohio No. 11 Mine

ISLAND CREEK COAL COMPANY,
Respondent
DECISION

Appearances: Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor,
Nashville, Tennessee for Petitioner;
Elizabeth S. Chamberlin, Esq., Consol Inc., Pittsburgh, Pennsylvania for
Respondent.
Before:

Judge Bulluck

This case is before me upon a Petition for Assessment of Penalty filed by the Secretary of
Labor, through the Mine Safety and Health Administration ("MSHA"), against Island Creek Coal
Company ("Island Creek"), pursuant to section 105(d) of the Federal Mine Safety and Health Act
of 1977 ("the Act''), 30 U.S.C. §815. The Petition seeks a civil penalty of $8,000.00 for an
alleged violation of section 75.220(a)(l), 30 U.S.C. §75.220(a)(l).
A hearing on the merits was convened on July 28, 1999, in Henderson, Kentucky, during
which MSHA Inspector Archie Coburn testified. Based on conclusions drawn from the
inspector's testimony, the Parties entered into a discussion and negotiated a settlement, whereby
Petitioner agreed to modify 104(d)(l) Citation No. 4274887 to a 104(a) citation, to reduce the
level of gravity to "unlikely," and to delete the "significant and substantial" designation, and
Respondent agreed to pay a reduced penalty of $3,000.00. The settlement was approved at
hearing, and that determination is hereby confirmed.
I have considered the representations and documentation submitted in this case, and I
conclude that the proffered settlement is appropriate under the criteria set forth in section 1lO(i)
of the Act.
1024

ORDER

The settlement is approriate and in the public interest. WHEREFORE, the approval of
settlement is GRANTED, and it is ordered that the Secretary modify Citation No. 4274887 to a
l 04(a) citation, reduce the level of gravity to "unlikely," and delete the "significant and
substantial" designation, and that Respondent pay a penalty of $3,000.00 with thirty (30) days of
this Decision. Upon receipt of payment, this case is DISMISSED.

~~·-12~~

eline R. Bulluck
Administrative Law Judge

Distribution:
Joseph B. Luckett, Esq., Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Road, Suite B-201, Nashville, TN 37215 (Certified Mail)
Elizabeth S. Chamberlin, Esq., Consol Inc., Consol Plaza, 1800 Washington Road, Pittsburgh, PA
15241-1421 (Certified Mail)
/nt

1025

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 14, 1999

UNITED MINE WORKERS OF AMERICA:
LOCAL 1571, on behalf of miners,
Applicant

COMPENSATION PROCEEDING
Docket No. PENN 99-110-C

V.

Springdale, Greenwood & Little Italy
LEIDGH COAL & NAVIGATION CO.,
Respondent

Mine ID 36-01761

DECISION
Appearances: James P. Lamont, United Mine Workers of America,
Washington, D.C., for Applicant;
W. Atlee Davis III, Esq., Lehigh Coal and Navigation Company,
Pottsville, Pennsylvania, for Respondent.
Before:

Judge Bulluck

This Compensation Proceeding is before me pursuant to section 111 of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §801 et. seq. ("the Act"), upon application filed by the
United Mine Workers of America, Local 1571 ("UMWA"), against Lehigh Coal and Navigation
Company ("Lehigh"). The UMWA seeks compensation for 25 of its members employed at
Lehigh's No.14 Preparation Plant, who were allegedly idled by a withdrawal order issued by the
Secretary of Labor, pursuant to section 107(a) of the Act.
A hearing on the merits was convened on August 19, 1999, in Reading, Pennsylvania. At
the hearing, the parties negotiated and entered into a settlement agreement, whereby Lehigh
agreed to pay compensation to the members ofUMWA Local 1571, laid-off from the No. 14
Preparation Plant during the period November 19 through 23, 1998, at their usual rate of pay for
1998. The settlement was approved at hearing, and that determination is hereby confirmed.

I have considered the representations and documentation submitted in this case, and I
conclude that the proffered settlement is appropriate under the criteria set forth in section 11 O(i)
of the Act.

1026

ORDER

The settlement is appropriate and in the public interest. WHEREFORE, the approval of
settlement is GRANTED, and it is ordered that Respondent pay compensation to the affected
UMWA members, in accordance with the terms of the settlement agreement, within 30 days of
this Decision. Upon full payment of compensation, this case is DISMISSED.

Administrative Law Judge
Distribution:
James P. Lamont, Esq., United Mine Workers of America, Legal Department, 900 151h Street,
N.W., Washington, DC 20005 (Certified Mail)
W. Atlee Davis III, Esq., Lehigh Coal and Navigation Company, 101 N. Centre Street, P.O. Box
1040, Pottsville, PA 17901 (Certified Mail)
/nt

1027

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH , VIRGINIA 22041

September 22, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 98-199-M
A. C. No. 41-01477-05533

v.
Beck Quarry
VALLEY CALICHE PRODUCTS, INC .•.
Respondent

DECISION
Appearances: Ernest A. Burford, Esq., Office of the Solicitor, U.S. Department of Labor,
Dallas, Texas, for the Secretary;
Hector J. Torres, Esq., Atlas & Hall, L.L.P., McAllen, Texas, for the Respondent.
Before:

Judge Weisberger

Statement of the Case
This case is before me based on a Petition for Assessment of penalty filed by the Secretary
of Labor ("Secretary") alleging that Valley Caliche Products, Inc. ("Valley Caliche") violated
30 C.F.R. §§ 56.14107(a), and 56.20003(a).
Subsequent to a notice, this matter was set for hearing, and was heard on March 23-25,
1999. Subsequent to the hearing, the Parties engaged in extensive discussions regarding
settlement. On September 15, 1999, pursuant to a previously issued order, the Secretary filed a
statement indicating that the parties had not reached an agreement resolving all of the issues in the
case, but agree that"... the only factual and legal issues remaining in dispute concern the amount
and the special assessment of the penalty and the degree of negligence assigned to each citation."
Accordingly, based upon the Parties' agreement, and the evidence of record, I find that Valley
Caliche did violate 30 C.F.R. §§ 56.14107(a) and 56.2003(a), and that these violations were
significant and substantial.

1028

Penalty
Citation No. 4447248
Subsequent to an investigation of a fatality that had occurred at Valley Caliche' s Beck
Quarry on March 24, 1997, MSHA Inspector Ronald M. Mesa issued Citation No. 4447248
alleging a violation of 30 C.F.R. § 56.14107(a) in that, in essence, the guard that was in place on
the east side of the tail pulley for the No. 38 conveyor belt was not adequate to prevent access to
the pinch point.
It is not contested that the violation was significant and substantial. Further, the violative
condition could have led to contact with a hazardous pinch point. Also, a fatality did occur. I
conclude that the gravity of the violation was relatively high.

The unguarded area at issue, located along the east side of the conveyor belt No. 38, was
more than 5 feet above the ground. According to Robert H. Thompson, Valley Caliche's
president and general manager, and Samuel Bazan, Valley Caliche's foreman, the area between
the west side of conveyor No. 35, and the east side of conveyor No. 38 is not used as a travelway.
Further, although the conveyor belt at issue has to be adjusted regularly to keep its alignment
straight, and to prevent material from falling off the belt, it may be properly aligned by adjusting
either the screw located on the west side of the belt, or the screw located on the east side of the
belt. Hence, it is not necessary to go to the east side of belt No. 38 in order to align the belt.
Further, the adjustment screw on the east side is located outside the guarded area. Moreover,
although the equipment at issue had been installed, according to Thompson, in late 1986 or early
1987, no citations for the violative condition were issued in an MSHA inspection 5 weeks prior to
the accident at issue. Within this context, I find that the level of Valley Caliche's negligence to
have been low. Con~idering the remaining factors set forth in section 1 lO(i) of the Federal Mine
Safety and Health Act of l 997("the Act"), I find that a penalty of $5,000.00 is appropriate for this
violation.
Citation No. 4447249
Mesa also issued Citation No. 4447249 alleging that material had accumulated in the area
between conveyor Nos. 35 and 38 in violation of section 56.20003(a), supra. Taking into account
that it is not contested that the violation was significant and substantial, I find that the level of
gravity of this violation was relatively high. According to Sergio Verastegui, and Jose Facundo,
Valley Caliche's belt cleaners, the belt at issue goes out of alignment three to four times a day
which causes spillage of material that they have to clean up to two to three times a day.
However, according to Bazan, material can fall on the floor within minutes if the belt is not in
proper alignment. Additionally, there is no evidence in the record as to how long the accumulated
material at issue had been in existence prior to the accident. In this connection, Thompson
testified that, based on interviews, the pile was not in existence at 8:45 a.m., when the area was
inspected the morning of the accident. Within this context, I conclude that the level of Valley
<

1029

Caliche's negligence was low. Taking into account the remaining factors set forth in section
1 lO(i) of the Act, I conclude that a penalty of $2,000.00 is appropriate for this violation.

ORDER
It is ORDERED that Citation Nos. 4447248 and 4447249 be AFFIRMED. It is
FURTHER ORDERED that, within 30 days of this Decision, Valley Caliche shall pay a total
civil penalty of $7,000.00.

~gerL

Administrative Law Judge
703-756-6215

Distribution:
Ernest A. Burford, Esq., Office of the Solicitor, U. S. Department of Labor, 525 Griffin Street,
Suite 501, Dallas, TX 75202 (Certified Mail)
Hector J. Torres, Esq., Atlas & Hall, L.L.P., 818 Pecan, McAllen, TX 78501 (Certified Mail)
dcp

1030

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 23, 1999

CNIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

DocketNo. PENN97-170
A. C. No. 36-06873-03656
Docket No. PENN 97-190
A. C. No. 36-06873-03657

TARGET INDUSTRIES , INC.,
Respondent

Docket No. PENN 97-194
A. C. No. 36-06873-03658
Docket No. PENN 98-8
A. C. No. 36-06873-03660
Target No. 1 Mine
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CNIL PENALTY PROCEEDING
Docket No. PENN 98-98
A. C. No. 36-06873-03664 A
Target No. 1 Mine

PHILLIP K. PETERSON, employed by
TARGET INDUSTRIES, INC.,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION, (MHSA)
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 98-104
A. C. No. 36-06873-03665 A

v.
Target No. 1 Mine
GREGORY L. GOLDEN, employed by
TARGET INDUSTRIES, INC.,
Respondent

1031

DECISION
Appearances: Richard T. Buchanan, Esq., Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania for Petitioner;
Joseph A. Yuhas, Esq., Barnesboro, Pennsylvania for Respondent.
Before:

Judge Barbour

These consolidated contest and civil penalty cases arise under sections 105(d) and 110(c)
of the Federal Miner Safety and Health Act of 1977 (30 U.S.C. §§ 815(c), 820(c)) (Mine Act or
Act). The Secretary of Labor (Secretary) on behalf of her Mine Safety and Health Administration
(MSHA) seeks the assessment of civil penalties against Target Industries, Inc. (Target or the
company), Phillip K. Peterson, and Gregory L. Golden for violations of mandatory safety
standards that allegedly occurred at Target's No. 1 Mine. fu addition, the Secretary alleges
certain of the violations were significant and substantial contributions to mine safety hazards
(S&S), were the result of the company's unwarrantable failure to comply, and were the result of
"knowing" actions by the individuals.
The company and the individuals respond by challenging the legal and factual basis of the
Secretary's allegations. They also argue that even if the violations occurred, the penalties
proposed by the Secretary are excessive.
The matters were consolidated for hearing and decision, and the cases were tried in
Morgantown, West Virginia. At the hearing, counsels advised me that three of the contested
violations had been settled (see Tr. 21). The settlements were read into the record (Tr. 412-421 ).
I will approve them at the end of the decision. Subsequent to the hearing counsels submitted very
helpful briefs.

THE ISSUES
The issues are the existence of the violations, their S&S and unwarrantable natures,
whether Peterson and Golden knowingly violated the cited standards, and the amounts of any civil
penalties that must be assessed against the company and the individuals, taking, into consideration
the statutory civil penalty criteria set forth in section 1lO(i) of the Act (30 U.S.C. §820(i)).

STIPULATIONS
At the hearing and on brief the parties stipulated as follows:
1. The Target No. 1 Mine is owned and operated by Target
Industries, Inc.

1032

2. Target is subject to the jurisdiction of the Mine Act, and
the Commission has jurisdiction over the proceedings.
3. Target is a corporation chartered under the laws of the
Commonwealth of Pennsylvania.
4. The subject citations and orders were properly served by
a duly authorized representative of the Secretary upon an agent of
Target at the date, time, and place stated therein, and may be
admitted into evidence for the purpose of establishing their
issuance, but not for the truthfulness or relevancy of any statements
asserted therein.
5. The documents offered as evidence are authentic, but the
parties do not agree as to their relevance, or to the truth of the
matters asserted therein.
6. The applicable history of previous violations of Target is
reflected in Government Exhibit 32 .
7. The allegations of Citations No. 7013512 and No.
7013513 are at issue only if the No. 2 and the No. 3 fans are found
to be "main mine fans" as that term is used in 30 C.F.R. Part 75.
8. Should the Judge find either Phillip Peterson or Gregory
Golden liable under section l lO(c) of the Act, they will be able to
pay the penalties assessed by the Secretary provided the payments
are made in installments over a period of time (See Tr. 17; Sec. Br.
2-3; Additional Stipulations of the Parties 1-2).

THE CENTRAL CONTROVERSY
The central controversy involves two bleeder fans at the mine, the No. 2 fan and the No. 3
fan . 1 The fundamental question is whether the fans were "main mine fans" as that term is used in
Subpart B of 30 C.F.R. Part 75 (Mandatory Safety Standards - Underground Coal Mines).

'Bleeder fans are surface fans which pull air from the bleeder entries, over the gob, and up
and out of the mine. "Bleeder entries " are defined as "Panel entries driven on a perimeter of a
block of coal being mined and maintained as exhaust airways to remove methane promptly from
the working faces to prevent buildup of high concentrations either at the face or in the main intake
airways" (American Geological Institute Dictionary of Mining, Mineral. and Related Terms 55
(2nd ed. 1997)).
1033

THE MINE AND ITS VENTILATION SYSTEM
The Target No. 1 Mine is an underground bituminous coal mine, located in Greene
County, Pennsylvania. At the mine, the extraction of coal is conducted using the room and pillar
method. Continuous mining machines drive the entries and remove the coal. Then, the coal is
transported to the surface.
The mine is ventilated by three surface fans, the largest of which is the No. 1 fan. The No.
1 fan exhausts air from the active workings via the return entries. On the mine map (Gov. Exh.
25) the No. 1 fan bears the designation "main mine fan". The No. 1 fan has the capacity to pull
approximately 120,000 cubic feet of air per minute (cfin). The air travels up and through a
borehole and out of the mine (Tr. 187). The diameter of the borehole is approximately 89 inches
(Tr. 116).
The mine also is ventilated by the two bleeder fans. The No. 2 fan and the No. 3 fan
exhaust air from the bleeder entries and the gob. On the mine map the No. 2 fan bears the
designation "Ventilation Borehole #2" (Gov. Exh. 25). It ventilates the three-left gob (Tr. 32,
39). It pulls approximately 4,000 to 5,000 cfrn of air.- The air travels through the bleeder entries,
over the gob, up a borehole, and out of the mine. The diameter of the borehole is approximately
12 inches (Tr. 111, 116).
On the mine map the No. 3 fan bears the designation "Ventilation Borehole #3" (Gov.
Exh. 25). The fan ventilates the four-left gob (Tr. 32). It pulls approximately the same quantity
of air as the No. 2 fan through the bleeder entries, over the gob, and up a similarly bore hole (Tr.
111, 116).2
All of the fans are equipped with pressure charts (also known as pressure gauges). The
charts record the operation, or the lack of operation, of the fans over seven consecutive days by
constantly recording the pressure of the air the fans are pulling (Tr. 44). If a fan ceases to
function, its chart indicates that no pressure is being produced. Likewise, if a fan slows and draws
less air, its chart records a diminution of pressure.
At the time the subject violations were issued, between 35 and 38 persons were employed
at the mine (Tr. 387). As a general rule, they worked on three shifts - two production shifts
and one maintenance shift. Thus miners usually were underground around-the-clock. The entire
mine was inspected by MSHA once every three months (Tr. I 04).

2

The mine liberates approximately 55,000 cfm of methane every 24 hours (Tr. 133). The
parties do not dispute that air in the bleeder entries and the gobs contains methane and that
ventilation of the bleeder entries and gobs reduces methane in the mine.

1034

THE I NSPECTIONS OF MARCH 3 AND MARCH 4, 1997

Ronald Hixson is a MSHA inspector and ventilation specialist. He is assigned to
MSHA's Rough Creek Field Office. The office is located in southwestern Pennsylvania and is
responsible for the administration of the Mine Act in the region. Hixson has worked in the office
since 1989. He has been a ventilation specialist since 1993. (Tr. 23-24). As a ventilation
specialist, he reviews and investigates new ventilation plans, existing plans submitted for
reapproval, and addendums to existing plans. The plans are submitted to MSHA by mine
operators (Tr. 24). 3

In early 1977, the Target No. 1 Mine was operating under a MSHA approved ventilation
plan when Target proposed moving a bleeder evaluation point (BEP). (Tr. 304-305; Gov. Exh.
22)4 The move required Target to amend its plan, and on March 3, Hixson went to the mine to
evaluate the proposal (Tr. 41).
Upon arriving at the mine, Hixson met Phillip Peterson. Peterson had worked at the mine
since March 1996. Prior to that, he owned his own surveying company. Peterson was
responsible for drafting the mine's ventilation plan and its addenda and for submitting the
proposals to MSHA. Peterson had a thorough understanding of the mine's ventilation system (Tr.
304).
Peterson also had another responsibility. In 1996, Peterson was told to conduct daily
examinations of the No. 2 and No. 3 bleeder fans (Tr. 305-307). A mine foreman told Peterson to
examine the fans after the foreman spoke with a state mine inspector and after the state inspector
advised the foreman the fans had to be examined daily. Because the foreman's directive followed
the conversation with the state inspector, Peterson testified he understood the examinations had
to be made in compliance with state, rather than with federal requirements (Tr. 306, 311-313).
After meeting Peterson, Hixson explained why he was at the mine and told Peterson that
he (Hixson) needed to take air readings underground at the four-left gob and on the surface at the
No. 3 fan (Tr. 41). The men decided to visit the surface installation first, and they drove
Peterson's Jeep to the fan.
The fan was located in a fan house - a metal building measuring approximately 10 feet
by 10 feet. The fan house was surrounded by a locked fence. As Hixson and Peterson stopped at
3

Mandatory safety standard 30 C.F.R. §75.370 requires a mine operator to develop and
follow a ventilation plan approved by the MSHA district manager.
4

Hixson described a BEP as a point where an operator can evaluate the direction and
content of the air in a bleeder (Tr. 40).

1035

the fan house, Hixson could not hear the fan (Tr. 42). A production crew was underground. The
crew had entered the mine around 7:00 a.m. (Tr. 310).
The men got out of the Jeep, and Peterson unlocked the gate. Hixson and Peterson went
into the fan house and found that the fan was not operating. Peterson restarted it by pressing the
fan's restart buttons. Meanwhile, Hixson looked at the fan's pressure chart (Tr. 42-43; Gov.
Exh. 26). Hixson saw that at approximately 2:00 p.m., on Thursday, February 27, the fan began
to record "no pressure", and that it continued to record a lack of pressure until Peterson restarted
the fan on March 3 (Tr. 41-45; Gov. Exh. 26). (An indication of "no pressure" meant that the fan
was not operating.)
Hixson knew that Peterson was supposed to examine the fan on a daily basis. Therefore,
Hixson asked Peterson if he had conducted an examination of the fan on February 28, the first full
day the fan would have had to be examined after it shut down (Tr. 46-47). According to Hixson,
Peterson replied that he did not have a key to the fan house gate on February 28, but that he had
seen and heard indications from outside the gate that the fan was running (Tr. 47-48).
Hixson also knew that Target had contracted with an off-site security firm,
Commonwealth Security Company (Commonwealth), to maintain an alarm system to monitor the
mine's fans. When a fan's pressure gauge showed a significant drop in air pressure, the firm
received a signal from the fan. Commonwealth then was supposed immediately to contact the
mine, which meant that a Commonwealth representative usually called either Junior Golden, the
company's president, or Gregory Golden, its maintenance foreman, to report the problem (Tr. 4849, 76-77). This system of reporting fan slowdowns and outages was accepted by MSHA while
Target was in the process of installing a direct line from the fans to the mine office in order to
provide an immediate signal to the office when the fans slowed or stopped (Tr. 89-90, 189, 194,
224). 5
Because Hixson was aware of the procedures involving Commonwealth, he asked
Peterson if the company had received an indication from Commonwealth that the No. 3 fan had
stopped, and Peterson told him that it had not (Tr. 49).
Hixson and Peterson then left the fan house and traveled back to the mine office, where
Hixson reviewed the mine examination books (Tr. 49). In particular, Hixson looked at a book
entitled Daily and Monthly Examination of Ventilation Equipment (Gov. Exh. 15; Tr. 11 9).
5

According to MSHA Inspector James Dickie, the system Target/Commonwealth was
accepted even though the Secretary's regulations required a signal "at the mine when the fan
slowed or stopped" (30 C.F.R. § 75.31 O(a)(3)). The system was allowed to continue while
Target completed technological changes at activate a signal to the mine (Tr. 186-187). {As of the
date of the hearing, a direct signal system was not yet in place for the No. 2 and the No. 3 fans
and MSHA was still accepting the arrangement {Tr. 192-193).)

1036

Hixson noted that on February 28, at 6:40 a.m., Peterson signed the book and recorded the
pressure gauge at the No. 3 fan as registering 8.6 inches (Tr. 52-53; Gov. Exh. 15 at 3). Hixson
was surprised, since he had read the gauge as registering zero not 8.6 inches, and since a reading
of 8.6 inches indicated the fan was in fact operating.
Hixson left the mine and returned to his office, where he discussed the situation involving
Peterson and the fan with his supervisor. Hixson returned to the mine the next day, March 4,
accompanied by his supervisor and by MSHA electrical inspector, Gene Kelly. The men wanted
to investigate further the status of the No. 3 fan (Tr. 65). To do so, they intended to test the
Target/Commonwealth signal system. They also wanted to speak again with Peterson.
Upon arriving at the mine, Hixson met Peterson and the men traveled to the No. 3 fan.
They entered the fan house, and they pulled the lines from the pressure gauge to the fan chart.
When the lines were pulled, the air pressure fell to zero, and a signal was sent immediately to
Commonwealth. In tum, Commonwealth called the mine office and reported the No. 3 fan had
sent a signal indicating it was "down" (Tr. 66).
Peterson and Hixson went back to the office, and Hixson again reviewed the ventilation
equipment examination books. He repeated his questions to Peterson about whether Peterson had
examined the No. 3 fan on February 28, and this time Peterson told Hixson "he did not want to
lie", that actually he had not made the examination on February 28, even though he indicated in
the examination book that he had (Tr. 67). He meant to do the examination, but he "just forgot"
(Tr. 314). He entered 8.6 inches of pressure in the book because that was the pressure the chart
usually recorded. He feared if he did not make an entry in the book, he would "get in trouble"
(Tr. 313, see also Tr. 315).
Meanwhile, Kelly who also looked at the examination books, found that Peterson had not
conducted an examination of the No. 2 fan on February 28, March 1, or March 2, 1997. He
based his finding upon the fact the examination book for the No. 2 fan was blank for those dates
(Tr. 70-71).
As a result of the inspections on March 3 and March 4, and the discussions with Peterson,
Hixson and Kelly issued several citations and an order to Target, charging the company with
various violations of the standards relating to main mine fans.

THE EVENTS OF APRIL 7, APRIL 8, AND APRIL 9. 1997
Due to the events in March, Target and Commonwealth agreed in writing to certain
additional procedures to be followed when Commonwealth received a signal that a fan at the mine
had slowed or stopped. The agreement stated that fan failure signals were not to be disregarded,
that when Commonwealth received a signal it would find and notify the mine site. If it could not
reach anyone at the mine, it would notify Gregory Golden. If it could not reach Gregory Golden,
it would find and notify Junior Golden (Gov. Exh. 23). MSHA did not consider the agreement to
1037

be part of the mine ventilation plan, but MSHA accepted the agreement until such time as Target
completed work on fully complying with section 75.310(a)(3) (Tr. 194).

In addition to the agreement, Target, through Gregory Golden, hired several new
employees to monitor the fans' operations. The new miners were stationed around-the-clock at
the No. 2 and No. 3 fans (Tr. 322-323). One of the employees was Donte Soucy, who described
his job as "check[ing] periodically and listen[ing] consistently ... [to] the [No. 3] fan" (Tr. 237).
He worked from 3 :00 p.m. to 11 :00 p.m. According to Gregory Golden, if the fan ceased to
operate Soucy's responsibility was to restart it. Ifhe was unsuccessful, Soucy was to call
Gregory Golden's office at the mine to tell Golden, or someone else, that the fan was not
operating (Tr. 401).
On April 7, 1997, Soucy was at the No. 3 fan when he heard it slow down. Soucy tried to
determine what was wrong, but the fan "picked back up" and resumed working properly (Tr.
235). Then, at 9:40 p.m., the fan completely stopped. Soucy could not restart it. Soucy claimed
that he tried to call the mine office several times to report that the fan was "down'', but he was
unable to get through. He also claimed that while the fan was stopped no one called him (Tr.
236).
The Secretary offered into evidence the logs and a transcript of the conversations between
the Commonwealth representative and the Goldens regarding the No. 3 fan. They revealed that at
9:45 p.m., the Commonwealth representative called Gregory Golden, reported the fan was down
and told Golden that she (the representative) would try to restart it (Id., Gov. Exh. 18 at 29-1,
Tr. 169, 173). At 9:47 p.m., the representative called Junior Golden and notified him about the
fan about the fact that she had called Gregory (Gov. Exh. 17 at 21-32, Gov. Exh. 18 at 29-2; Tr.
169-170, 172-175). The representative asked Junior Golden if he wanted to be called back when
the fan was restarted, and he responded "No, call Greg" (Gov. Exh. 18 at 29-2 ). At 10:35 p.m.
the representative again called Gregory Golden to report the fan had not been restarted. At 10:51
p.m., the representative made a final call to Gregory Golden stating that she could not restart the
fan. She added, "Someone there needs to check the fan to make sure there is not some kind of
equipment malfunction with the fan", and Gregory Golden replied, "Okay. I'll have somebody up
there in the morning" (Gov. Exh. 18 at 29-3 - 29-4; Tr. 173-174).
Immediately after the representative first notified Gregory Golden, Gregory Golden called
Junior Golden to tell him the fan was not working. Gregory Golden maintained that Junior
Golden told him to "take care of it. To take care of the call" (Tr. 164). Junior Golden, claimed
he told his son more, that he also told Gregory if he could not contact the mine, he should go to
the mine (Tr. 295-98, 391, 394). Gregory Golden believed that it would have taken him 30 to 40
minutes to reach the mine from his home (Tr. 402).
There were three separate telephone lines into the mine office and a separate line to each
of the borehole fans. Gregory Golden testified that he tried to call the mine office on all three of
its telephone lines. In addition, he tried to call his cellular telephone, which he had left at the
1038

mine. One line was busy. No one answered the other lines (Tr. 399-400, 407-408). He also
maintained that he tried to call the No. 3 fan, that the telephone rang, and that no one answered
(Tr. 400, 405, 408).
Gregory Golden understood that if miners were working underground when a main mine
fan shut down, they had be withdrawn from the mine beginning at least 15 minutes after the fan
shut down. He further understood that he was responsible for insuring the miners were
withdrawn, and that he was responsible for notifying the mine if the fan shut down (Tr. 406-407).
Despite this, Gregory Golden did not travel to the mine when he could not reach anyone by
telephone (Tr. 408). When asked why he did not go to the mine, he testified "I hired ... [Donte
Soucy] to be there to watch the fans and report to the mine site or to call me if something
happened to it 11 and "I assumed that the fan was running, that ... [Soucy] was there and
everything was all right" (Tr. 400-410, 409).
When the fan shut down at 9:40 p.m. on April 7, a production crew was working
underground. It would have taken between 30 and 45 minutes for all of the miners to leave the
mine. If the crew had left within 15 minutes of the fan ceasing to function, it would have been out
of the mine before its normal quitting time. As it was, the crew left at it its normal time and
therefore was underground for slightly more than an hour while the fan was not running (Tr. 163163, 177, 410). Gregory Golden knew that the crew was in the mine. He also knew that another
shift was scheduled to enter the mine at 11 :00 p.m. (Tr. 410).
On April 8, MSHA Inspector Dickie traveled to the mine to check on Target's progress in
developing information about the mine's fans, information that would be incorporated into the
mine's ventilation plan (Tr. 154, see also Tr. 155). When Dickie reached the mine office he spoke
with Peterson who told him the mine telephone system was out of order due to a transformer
problem (Tr. 155). State mine inspector Larry Miller also was in the office. Miller told Dickie
that when he, Miller, arrived at the mine at approximately 7:30 a.m. that morning, all of the
miners were above ground because the No. 3 fan was not operating (Tr. 156).
Dickie then looked at the mine fan examination book and saw a notation indicating the
No. 3 fan was "down" (Tr. 158; Gov. Exh. 27 at 32). Subsequently, Dickie also looked at the
fan's pressure chart (Gov. Exh. 13). The chart revealed that around 7:30 p.m. on Monday, April
7, the fan went off, then came back on. Later that evening it stopped for good (Tr. 161-162).
Dickie spoke with Carl Betchey, the foreman of the crew that was underground when the
fan ceased operating (Tr. 163). Betchey told Dickie that the miners had come out of the mine at
10:50 p.m. (Tr. 163). This was the time the second shift crew normally left the mine.
Dickie also spoke with Gregory Golden. Dickie asked him what he had done as a result of
the calls from Commonwealth, and Gregory Golden replied, "I didn't do anything" (Tr. 165).
Dickie then asked Gregory Golden if he notified anyone at the mine that the fan was off or that
the fan had a problem and needed to be checked, and Gregory Golden replied that he had not.
1039

Finally, he asked Gregory Golden if he "traveled to the mine to find out for [himself] ifthere was
a problem with the fan", and Golden stated he did not (Id.:.; see also Tr. 166).
On April 9, Dickie returned to the mine where he spoke with Junior Golden about
management's response to the shut down of the No. 3 fan. According to Dickie, Junior Golden
told him that he, Golden, was "tired of people not doing what they were supposed to do" (Tr.
181 ). Dickie asked Golden if he was referring to anyone in particular, and Golden said he was
referring to Gregory Golden (Id.). No one else was present during this conversation (Tr. 182),
and at the hearing Junior Golden denied he stated that he was referring to his son. Rather, he was
indicating his unhappiness with the new employees whom Target hired to monitor the operating
status of the borehole fans (Tr. 391-392).
WERE THE NO. 2 FAN AND THE NO. 3 FAN "MAIN MINE FANS''
A definition of the term "main mine fan" is found neither in the Act nor in the regulations,
even though sections 75.310, 75.311, 75.312, and 75.313 apply only to such fans and even
though the regulations repeatedly use the term. Lacking a statutory or a regulatory definition, I
must consider whether the Secretary elsewhere has set forth and made available to operators what
she believes the term to mean and/or whether the meaning of the term is clear from the context
within which it is used.
The Secretary's Program Policy Manual (PPM) is a publication authored by the Secretary
to explain to miners, operators, and the interested public the Secretary's interpretation and
application of her regulations. Like the Act and the regulations, the PPM lacks a definition or
explanation of the term "main mine fan" (see V PPM Part 75 at 33-34). However, the PPM is not
the sole repository of the Secretary's interpretations. MSHA makes available other publications
that explain how the agency views her regulations (see~ Department of Labor: MSHA
MSHA'S Equipment Guide for Metal and Nonmetal Mining (1992)).
Denis Swentosky, an MSHA ventilation supervisor, identified a passage from a booklet
entitled Ventilation[--] Questions and Answers (Tr. 266-267; Gov. Exh. 20). The booklet, in
which information is presented in the form of questions and answers, was published in 1996.
It states that on May 15, 1992, MSHA amended the standards for the ventilation of underground
coal mines, that prior to final promulgation of the amended standards, training sessions in the
standards were held for MSHA's inspectors, and that public informational meetings also were
held "to introduce the new standards to the industry and labor organizations" (Gov. Exh. 20 at 2).
The questions and answers in the publication are described as a compilation based on the sessions,
meeti!lgs, and subsequent discussions (Id.). The publication' s purpose is described as providing
"guidance and assistance to the mining community applying the new standards in the specific
cases represented by the questions." While the booklet states that it is "not a policy document and
cannot be enforced as such," it also states that its "questions and answers should be considered an
educational tool and an additional source of information" (Id. at 2). According to Swentosky the
booklet was "made available to operators of coal mines" (Tr. 298).
1040

The booklet makes clear that the Secretary considers the status of a "main mine fan" to be
determined by the impact of the fan on a mine's overall ventilation system. At page 6 of the
booklet, under questions regarding section 75.310, the following exchange appears:
Q.

Is a small, surface bleeder fan (i.e., 50,000 cfin) considered
a "main mine fan"?

A.

The determination of what is a main fan depends on the
impact a shutdown of the fan would have on the overall
ventilation system. If the impact of a shutdown on mine or
section ventilation is immediate and perceptible, the fan is a
main mine fan (Gov. Exh. 20 at 6).

The emphasis upon an "immediate and perceptible" impact on the mine's overall
ventilation system is consistent with the purpose of the regulations, as implied from the
regulations themselves. The inescapable conclusion drawn from Sections 75.310, 75.311, 75.312,
and 75.313 is that main mine fans serve dual and overlapping purposes. They are the primary
mechanisms which ventilate a mine, and through that ventilation they eliminate explosive and
toxic gases.

In her regulatory comments, the Secretary emphasized these purposes. She characterized
the fans regulated by sections 75.310, 75.311, 75.312 and 75.313 as "controlling the ventilation
at the [mine] and help[ing] assure that the miners have uncontaminated air at a11 times" (61 Fed.
Reg. 9765 (1996)). The Secretary also spoke of them as "providing ventilation to prevent
methane accumulations and possible explosions as well as providing miners with a healthful
working environment" (Id. at 9767). In addition, she noted that a main mine fan "provides the
pressure that causes air to move through the mine to dilute and carry away explosive and toxic
gases, dusts and fumes" Qd. at 9769). Thus, in the Secretary's view, a main mine fan was "critical
to mine ventilation and the prevention of methane accumulations and possible methane
explosions" (Id. at 9770), and the hazard of such a fan stopping was that it could "result in the
existence of unventilated areas and ... highly hazardous methane accumulations" (Id. at 9773).
The testimony confirms the No. 2 and No. 3 fans in fact played an important roll in
"controlling the ventilation at the [mine] and help(ed] assure that miners [had) uncontaminated air
at all times" and that they "provid[ed] ventilation to prevent methane accumulations and possible
explosions" (61 Fed. Reg. 9765 (1996)). In other words, the testimony confirms the No. 2 and
No. 3 fans had an "immediate and perceptible" impact on the mine's overall ventilation system
(Gov. Exh. 20 at 6).
Hixson emphasized that the fans pulled air and gases from the bleeder entries, across the
gob, and out of the mine (Tr. 55). Without the fans, the gobs would not have been sufficiently
ventilated (Tr. 112). There would not have been enough pressure to force sufficient air from the
mine and prevent methane from accumulating in the gobs. As a result, the ventilation system
1041

could have reversed, and methane could have seeped into active areas where men worked (Tr.
114-115, 134-135).
Dickie's testimony mirrored Hixson's but was more detailed. Dickie essentially confirmed
that Hixson's understanding of the fans' roll in the mine's overall ventilation system was correct.
Dickie persuasively described the No. 3 fan as pulling air that traveled over the four-left gob. In
addition, because the three-left and four-left gobs were not totally separated, he explained how
some of the air from three-left gob also was pulled over the four-left gob by the No. 3 fan (Tr.
205, 209-211). If the No. 3 fan failed there would be a "dead air space over ... [the four-left]
gob" (Tr. 211). Methane and carbon dioxide could accumulate and migrate back to the working
section {Tr. 212, 215). His testimony that the four left gob was producing approximately eight
cfin of methane per minute was not disputed (Tr. 212) nor was his testimony that when the fan
was operating the area stayed "fairly clear" {Tr. 212). However, if the fan was not running, the
gas would build until the volume got to the point where methane would migrate toward the
bleeder entries and, if the stoppings had cracks, or the floor heaved, or if man doors were left
open, the methane could travel to the working sections (Tr. 212, 215).
Further, John Urosek, chief of the ventilation division of MSHA's Safety and Health
Technologies Center, amplified on what could happen if the fans failed in that methane which
accumulated in the gob areas could be ignited by various potential ignition sources (Tr. 353-354).
Any resulting explosion could damage the ventilation controls, and potentially lethal gases could
endanger all of those in the active working sections (Tr. 354-355, 358-359, see also Tr. 361).6
Based upon this testimony, I am persuaded the No. 2 and No. 3 fans were "main mine
fans". Because they had an immediate and perceptible impact on the mine's overall ventilation
system they were subject to the main mine fan regulations.

NOTICE
Target contends that if this was so, the subject citations and orders nevertheless should be
vacated because the company was deprived of adequate notice of the meaning of term {Tar. Br.
18-21 ). According to Target, it was not until March 3 and 4, 1997, the dates when the first of the
subject citations and orders were issued, that MSHA viewed the fans as main mine fans. Prior to
that, MSHA inspectors did not serve Target with any citations or orders for violations of the main
mine fan regulations. Target especially notes that although Swentosky visited the mine on
June 21, 1996, and although the No. 2 fan and the No. 3 fan then did not comply in several ways
with the regulations governing main mine fans, Swentosky did not cite the fans (Tar. Br. 19-20).
Target asserts that "[t]he only conclusion that can be drawn from this is that MSHA did not
consider the fans to be main mine fans" and that "[a] reasonably prudent person would not have
6

While Urosek's focused his testimony on the hazards of methane, he noted as well that if
the fans ceased, the level of oxygen in the mine would start to decrease and carbon dioxide would
increase (Tr. 366-367).
1042

·'

believe, after ... Swentosky's visit[,] ... that MSHA considered the fans as main mine fans" (kl
20).
I disagree. In my view, a reasonably prudent person familiar with the mining industry and
with the ventilation system at the mine would have known from the Secretary's regulatory
comments and from the purpose of the main mine fan regulations, that the fans were subject to the
sections 75.310 through 75.313.
Moreover, and contrary to Target's assertion, the record supports the conclusion that
MSHA advised Target that MSHA considered the fans to be main mine fans. I credit
Swentosky's testimony that around April 1996, he spoke over the telephone with Junior Golden
about MSHA's requirements for the No. 2 and No. 3 fans and told Junior Golden that the fans
would have to meet the main mine fan requirements mandating the installation of explosion and
automatic closing doors and requiring a 15 feet offset {Tr. 260).7 Further, I credit his testimony
that on June 21, 1996, he followed up on the conversations by going to the mine and by speaking
with Junior Golden. The two discussed work Golden had started to install an explosion door for
one of the fans and whether there was enough room to offset a fan from the mine opening by at
least 15 feet {Tr.264, see also Tr. 285-286). Swentosky testified that during this visit he also told
Junior Golden that the fans were main mine fans (Tr. 392). Junior Golden could not recall the
latter conversation, but he did not deny that it occurred, and since the purpose of Swentosky's
visit was to check on specific things that are required for main mine fans, Swentosky's
recollection of what he told Golden rings true.

It is a fact that at the time of Swentosky's visit, the fans were not in compliance with many
of the main mine fan requirements and that Swentosky issued no citations (See Tr. 271). When
asked why, Swentosky stated that Junior Golden complained the previous owner of the mine had
not been made to comply with the requirements and that Golden took exception to Target being
made "suddenly" to "upgrade the fans" (Tr. 287). Swentosky candidly testified he believed
Golden had a "legitimate beef' and that MSHA decided to work with Golden to, in effect, "phase
in" compliance with the regulations (Tr. 287).
The problem is that the Act and the regulations do not provide for a gradual approach to
compliance with regard to sections 75.310 through 75. 313. If there are violations of the
regulations, either MSHA must cite the operator, or the operator must apply for a modification of
the applicable standard or standards (30 U.S.C. §§814(a), 81 l(c)). This is not to say that
MSHA's decision to "go slow" on mandating compliance was wrong. There are many
considerations that come into play when administering the Act. However, the fact that MSHA
decided to forego enforcement of the main mine fan regulations, while not reflecting a lack of
notice, may impact on the company's negligence and hence upon any penalties assessed should I
7

Section 75.31 O(a)(5) requires main mine fans to be protected by weak walls or explosion
doors, and section 75.310(a)(6) requires main mine fans to be "offset by at least 15 feet from the
nearest side of the mine opening".
1043

find the company failed to comply.
CONTESTED CITATIONS
DOCKET NO. PENN 97-170
Citation No.
7013405
7013408

Date
3/3/97
3/4/97

30 C.F.R. §
75.310(a)(3)
75.31 O(a)(3)

Proposed Penalty
$235
$204

Citation No. 7013405 states in part:
The fan signal device installed on the No. 3 borehole fan
... did not function as designed. [Commonwealth] either did not
get the required signal that the fan was not running or failed to
communicate to the person on duty at the mine that the fan was not
operating. This allowed men to be working underground with the
#3 borehole fan not operating. The system installed does not give
an audible or visual signal at the mine (Gov. Exh. 3).
The following day, the citation was modified to allege "the system failed to give a proper
signal that the fan was not operating from [2:00 p.m.] on 2/27/97 till 3/3/97 at [8:00 a.m.]. ...
The fan also does not have a s·igna1 system installed that reports to a surface location at the mine"
(Gov. Exh. 3).

Citation No. 7013408 states in part:
The No. 2 borehole fan on the surface ... is not equipped
with a signaling device that will give a signal at the mine when the
fan either slows or stops. The signaling device that is currently
installed is monitored at a location away from the mine. Any signal
is received by (Commonwealth] and they in tum phone the mine
site and alert them of the problem (Gov. Exh. 4).
The citations also allege that the violations were S&S.
Section 75.310(a)(3) requires in part that each main mine fan shall be"[e]quipped with an
automatic device that gives a signal at the mine when the fan either slows or stops[, and that a]
responsible person designated by the operator shall always be at a surface location at the mine
where the signal can be seen or heard while anyone is underground." Hixson maintained he issued
the citation regarding the No. 3 fan because "the company did not get a signal" and therefore was
"not alerted to the fact that the fan was down" (Tr. 76), and that he issued the citation regarding
the No. 2 fan because the "fan signaling system (did] not give an alarm at the mine" (Tr. 101).
1044

There is no dispute that each fan lacked "an automatic device that gives a signal at the
mine when the fan either slows or stops" (section 75.31 O(a)(3)). Rather than an automatic
device, Target relied on Commonwealth to act as a "middle man" by receiving the signal and by
then alerting Target officials. This system did not comply with the mandate of the standard that
each fan be equipped with a device that gives a signal "at the mine". Therefore, I find that in each
instance Target violated the standard.
A violation is significant and substantial, if based on the particular facts surrounding the
violation, there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature (Arch of Kentucky, 20 FMSHRC 1321, 1329 (December
18, 1998); Cyprus Emerald Resources. Inc., 20 FMSHRC 790, 816 (August 1998); National
Gypsum Co., 3 FMSHRC 822, 825 (April 1981)). In Mathies Coal Co., 6 FMSHRC 1 (January
1984), the Commission held that in order to establish a S&S violation of a mandatory standard the
Secretary must prove: (1) the existence of an underlying violation; (2) a discrete safety bazard that is, a measure of danger to safety contributed to by the violations; (3) a reasonable likelihood
that the hazard contributed to will result in an injury; and (4) a reasonable likelihood the injury in
question will be of a reasonable serious nature.
I conclude both violations posed a safety hazard that was reasonably likely to result in
injuries or death. First, there are few situations in mining more potentially dangerous than those
which can develop if a main mine fan slows or stops. As the Secretary's witnesses repeatedly
explained, in a mine that liberates methane, the gas can begin to build as soon as the fan
malfunctions and an explosion and fire can result. Indeed, the need to protect miners from the
hazard is the driving force behind the main mine fan regulations. ("The main mine fans serve a
vital role in providing ventilation to prevent methane accumulations and possible explosions" (61
Fed. Reg 9767 (1996).)
Without a signal to the mine, there is a greatly diminished possibility a person in authority
at the mine will know if a main mine fan is defective and will take corrective action, including
ordering miners to leave if the fan cannot timely be repaired. In fact, the circumstances
surrounding Citation No. 7013405 exemplify the hazard inherent in these violations. The No. 3
fan was off, yet miners repeatedly were underground between February 27 and March 3, despite
the fact the mine was liberating approximately 55,000 cfm of methane and was without the
capacity fully to exhaust the accumulating methane (Tr. 133). 8 Even without defective equipment
8

Hixson described the miners who worked underground while the No. 3 fan was off. On
Thursday, February 27, when the fan ceased to function, the day shift, a shift that mined coal from
7:00 a.m. to 3:00 p.m., was in the mine. The day shift was followed by the afternoon shift
(another production shift) which worked from 3:00 p.m. to 11 :00 p.m. Then, the midnight shift, a
maintenance shift, entered the mine, and the midnight shift worked until 7:00 a.m. on February 28.
The midnight shift was followed by the day shift and an afternoon shift on February 28. Then, on
(continued ...)
1045

underground that could serve as an ignition source, methane that has built to explosive levels still
could be ignited by a roof fall or by current produced by lightening (Tr. 353-354). I therefore
conclude the violations were S&S.

In addition, because the violations created the possibility that an entire work crew would
be injured or killed, the violations were very serious.
Finally, I conclude that the violations were the result of less than ordinary negligence on
Target's part. The testimony of Swentosky and Dickey makes clear that MSHA was "going
along" with the Target/Commonwealth system of notification until such time as a signal at the
mine could be installed (Tr. 271,197). While an operator exercising reasonable care would have
been in compliance or would have sought a modification of the standard, I believe that MSHA
made it appear to Target that the agency -- to some extent at least -- was willing to acquiesce in
the violation.
Citation No.
7013512
7013513

Date
3/4/97
3/4/97

30 C.F. R. §
75.312(c)
75.312(c)

Proposed Penalty
$50
$50

Citation No. 7013512 states "The No. 2 . .. fan was not stopped for testing of the
automatic fan signal device as required by ... [section] 75.312(c)", and Citation No. 7013513
alleges the No. 3 fan similarly was in violation (Gov. Exh. 5, Gov. Exh. 6).
The citations also allege that the violations were S&S.
The parties stipulated that the facts alleged in the violations are true and that the existence
of the violations depends upon whether the fans were "main mine fans" (Stip. 4). Having found
that Fan No. 2 and Fan No. 3 were "main mine fans", I further find the violations existed as
charged.

I also find that the violations were S&S and very serious. The standard requires an
automatic fan signal device to be tested "[a]t least every 31 days". A functioning, automatic
signal device is a nearly certain way to alert an operator if a main mine fan falters or fails. Testing
the device assures the operator the device is working as it should. Without a properly working
device, the chance of repairing a defective or failed fan or of removing miners from the hazards
attending such a fan are greatly lessened. When, as here, the mine liberates 55,000 cfin of
methane a day and the cited fans are among those removing that methane from the mine, it is
8
( .. •continued)

Saturday, March 1, a rock-dusting crew was in the mine. On Sunday, March 2, a midnight shift
entered at 11 :00 p.m. and the midnight shift stayed until the day shift entered on Monday
morning, March 3 (Tr. 62-63).
1046

reasonably likely the failure to test the signal devices can lead to the serious injury or death of
miners who are underground.
As with Citation No. 703450 and Citation No. 7013408, I find that the violations were
due to Target's low negligence. The company could hardly test a system it did not have, and it
did not have the required system because MSHA chose not to press the issue.9
Citation No.
701351 4

Date
3/4/97

30 C.F.R.§
75.3 12(a)

Proposed Penalty
$690

Citation No. 7013514 states:
The operator was unable to provide any evidence that the
daily examination had been conducted at the No. 2 bleeder fan on
[February 28, 1997, March 1, 1997, or March 2. 1997.] Miners
were working underground on [February 28, 1997 and March 1,
1997]. A mine examiner entered the underground workings to
conduct the preshift examination on [March 2, 1997] without the
No. 2 bleeder fan having been examined prior to his entrance (Gov.
Exh. 10).
The citation also alleges that the violation was S&S.
Section 75. 312(a) requires in pertinent part that "each main mine fan and its associated
components ....shall be examined for proper operation by a trained person designated by the
operator[,] ... at least once each day that the fan operates" except "when no one ... goes
underground".
Hixson, who discussed the citation with Kelly, testified that Citation No. 7013514 was
based upon an inspection of the fan examination books at the mine. The inspection revealed "no
entry or no record" indicating the examinations had been made (Tr. 71). Inspector Kelly inferred
from this that the examinations had not been made (Id.). Target offered no evidence to counter
the inference. Moreover, the record is clear that on Feburary 28, March 1, and March 2, miners
were underground (Seen. 8 infra). I find, therefore, that the violation existed as charged.
In addition, I find that it was S&S. As Hixson explained, the reason the law requires the
daily examination of main mine fans when miners are underground is "to insure that [the fans] ..
are running properly" (Tr. 71). The ventilation "pulls ... the bad air out (of] the entries to the
returns and to the surface and get[s] rid of it and keeps it off the miners" Qd.). Without the
examination, the safety of miners underground cannot be assured because, as the experience with
9

Although this finding departs from the inspector's (Gov. Exh. 6), the parties stipulated to
the facts stated on the citations, not to the inspector's evaluation of the facts.
1047

the No. 3 fan revealed, the fan may slow and/or stop and miners may be left underground despite
the fact that methane continues to accumulate. Serious injury or death is reasonably likely to
follow.
Further, the violation was very serious. It created the potential for multiple fatalities in
that it endangered up to a full production crew of miners.
I also find that Target was negligent in allowing the violation to exist because the violation
was caused by the company's failure to exercise the care required to insure the examinations were
made. I believe the company knew the Secretary considered the fans to be main mine fans. I
have credited Swentosky's testimony concerning his April 1996 discussion with Junior Golden
and his June 21, 1996 visit to the mine. It is clear that during the discussion and visit, the men
conferred about explosion door and offset requirements (Tr. 260-264). It is inconceivable to me
that Junior Golden did not understand that these were regulatory requirements for main mine fans.
Knowing the No. 2 fan was a main mine fan, the company should have made sure it was examined
as required. Target delegated the duty of examining the fans to Peterson (Tr. 51-53), but there is
nothing in the record to indicate Target took any steps to make certain Peterson fulfilled his duty.

DOCKET NO. PENN 97-194
Citation No.
7013407

Date
3/3/7

30 C.F.R. §
75.312(a)

Proposed Penalty
$1800

Citation No. 7013407 states in part:
The No. 3 borehole fan was examined on Monday, March 3,
1997. At the time of the exam the fan was found to be not running.
The pressure recording chart in the fan building indicated the fan
stopped at approximately ... [2:00 p.m.] on Thursday, February
27, 1997. The No. 3 borehole fan was not examined daily as
required on February 28, March 1, and March 2, 1997. However,
the men worked underground on those days. Citations No.
7013403 and 7013405 were issued in conjunction with this citation.
A proper daily exam of the fan and the pressure recording chart
would have shown the fari not operating and the signaling device
not working (Gov. Exh. 2).
On March 4, 1997, Hixson modified the citation by adding February 27, 1997, and March 3,
1997, as days when men worked underground due to the cited condition (Gov. Exh. 2 at 2). On
March 5, 1997, Hixson again modified the citation to state:
The record book located on the surface at the mine office for
1048

February 28, 1997 indicated that the fan was operating properly at
8.6 [inches] of pressure ... The evidence indicated that the fan was
not operating during that time period (Gov. Exh. 2 at 3).
The citation also alleges that the violation was S&S and the result of Target's
unwarrantable failure.
Section 75.312(a) requires in part that "[E]ach main mine fan and its associated
components, including devices for measuring or recording the ventilation pressure, shall be
examined for proper operation by a trained person designated by the operator." Section
75.312(f)(l) requires persons making the required examinations to certify that the examinations
have been made.
There is no doubt the violation occurred. The company did not challenge Hixson's
assertion that the fan was not examined as required (Tr. 45; Gov. Exh. 26). I fully credit Hixson's
testimony, based on his conversation with Peterson, that Peterson he did not examine the fan on
February 28 and that the entry Peterson made in the examination book purposefully was
misleading (Tr. 67). While Peterson may indeed have believed he would "get in trouble" if he did
not indicate he examined the fan, his fear is no excuse for failing to comply with the standard (Tr.
313, see also Tr. 315). Indeed, his false certification of an examination, no matter what its
motivation, was as much of a violation of section 75.312 (albeit of a different subsection of the
standard) as was his failure to conduct an examination.
I also conclude the violation was S&S and extremely serious. As the standard states, the
reason the law requ.ires a main mine fan to be examined daily is to assure the electrical and
mechanical reliability of the fan. Without the examination, the fan can falter or fail and the
operator can be unaware of the defect. As a result, miners may continue to work underground
while methane builds to a hazardous level.
When, as in the case of the Target No. 1 Mine, a mine is liberating approximately 55,000
cfm of methane every 24 hours and the No. 3 fan is one of the instruments that draw the methane
from the mine, the failure to examine the fan is reasonably likely to result in the serious injury or
deaths of miners who are working underground. Because proper operation of a main mine fan is
critical to the effective functioning of the mine's ventilation system, the violation can be a
significant factor in creating the potential for a full blown mine disaster.
The Commission has defined unwarrantable failure as aggravated conduct constituting
more than ordinary negligence (Emery Mining Corp., 9 FMSHRC 1997, 2001 (December 1987)).
The Commission also has stated that unwarrantable failure is conduct that is characterized by
reckless disregard, intentional misconduct, indifference or a serious lack of reasonable care
(Emery, 9 FMSHRC at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194
(February 1991)).

1049

The Commission has identified several factors to be considered in analyzing whether a
violation resulted from unwarrantable failure: among these are "the extensiveness of the violation,
the length of time the violative condition has existed, the operator's efforts to eliminate the
violative condition, and whether the operator has been placed on notice that greater efforts are
necessary for compliance" (Mullins and Sons Coal Co., 16 FMSHRC 192, 195 (February 1994)).
The culpability detennination required for a finding of unwarrantable failure is similar to gross
negligence or recklessness. It is more than a "knew or should have known" test (Virginia Crews
Coal Co., 15 FMSHRC 2103, 2107 _(October 1993)).
Peterson was responsible for the daily inspection of the fans. He had been assigned the
task by Target. He acted for Target. Not only did he fail to inspect the fan on February 28, he
purposefully falsified the examination book to indicate the examination was made. Peterson's
belief that he would "get in trouble" ifhe did not indicate he examined the fan suggests Peterson
knew full well the No. 3 fan had to be examined daily (Tr. 313, see also Tr. 315), and whether or
not he believed the examinations were required by state or federal authority is beside the point.
Therefore, I find that Peterson either purposefully failed to examine the fan or was recklessly
indifferent to his duty to do so, and I conclude that Peterson, and through Peterson, Target,
exhibited a serious lack of reasonable care and unwarrantably failed to comply with the standard.
In making this finding, I am mindful that the Commission previously has considered a high
degree of danger presented by the violation as a relevant consideration when determining the
existence of unwarrantable failure (see e.g., Midwest Material Co., 19 FMSHRC 30, 34-35
(January 1997)), and in my view, the violation was a critical factor in subjecting miners
underground to a situation that was potentially very hazardous.
I also believe the company was highly negligent. Peterson's lack of action in examining
the fan and his action in misleading others by making it appear otherwise are attributable to
·
Target.
Order No.
7013403

Date
31317

30 C.F.R. §
75.31 l(a)

Proposed Penalty
$2000

Order No. 7013403 states in part:
The No. 3 borehole fan located on the surface of Target No.
1 Mine was not continuously operated while men were
underground. When we arrived at the [No.] 3 fan[,] the fan was
not running. The pressure recording chart showed the fan went
down at approximately 2 PM on Thursday[,] February 27, 1997.
The fan was restarted by Phil Peterson at approximately [8:00 a.m.]
on March 3, 1997. The mine operator was instructed that due to
the signal system's failure to signal that the fan was down a fan
attendant would have to monitor the fan until the system could be
1050

checked out and verified to be working properly (Gov. Exh. 1).
The order originally was issued as a citation. The next day it was modified to an order
issued pursuant to section 104(d)(l) of the Act (30 U.S.C. § 814(d)(l)). As modified, the order
noted that men were working underground from the time the fan went down until it was restarted.
The order also alleged that the violation was S&S and the result of Target's unwarrantable failure
(Gov. Exh. 1 at 2).
Section 75.31 l(a) requires the continuous operation of each main mine fan, except as
otherwise approved in the ventilation plan or when the fan is being tested or when it is being
repaired underground. There is no dispute that the No. 3 fan was not continuously operated
during the periods asserted, that its stoppage was not approved in the ventilation plan, and that it
was not being tested or repaired. Therefore, the Secretary established the violation.
Because the fan was not operating, methane was not being removed from the bleeder
entries and from the gob as contemplated under the mine's ventilation plan. In addition, miners
were working underground while the methane was accumulating. On February 28, at least, the
methane was building while some of the miners were extracting coal, and the extraction of coal
involves the use of many potential ignition sources. Moreover, even without an electrical
malfunction of mining equipment to serve as an ignition source, accumulated methane could have
been ignited by other sources (Tr. 353-354). Given these factors, I find the violation was
reasonably likely to have result in the injury or death of those underground. Accordingly, I find
that the violation was S&S.
Also, because of the gravity of the hazard engendered by the violation and the number of
miners endangered, I find that the violation was very s.erious.
As stated, I believe Peterson understood he was supposed to examine the fan. He was the
agent to whom Target assigned the task. He failed in this regard, and he purposefully falsified the
examination book to indicate he acted otherwise. It is reasonable to infer that if he had made the
examination, the fact that the fan was not working would have been detected and corrected. I
therefore find the violation was due to Peterson's reckless indifference to the requirements of
Section 75. 31 l(a) and to his serious lack ofreasonable care. Since Peterson was acting for
Target, I conclude that Target unwarrantably failed to comply as charged.
I also conclude that Target, through Peterson, was highly negligent in allowing the
violation.

1051

DOCKET NO. PENN 98-8

Order No.
7074002

Date
4/8/97

30 C.F.R. §
75.313(c)(l)

Proposed Penalty
$3,000

Order No. 7074002 states in part:
The No. 3 Bleeder Fan, which is a main mine fan, began to
experience mechanical problems and initially shut down at
approximately 7:30 p.m. on 417/97. Men were in the mine
producing coal on the 4 left section .... Commonwealth Security,
which is contracted to monitor the fan operation, contacted the
Mine Operator by phone, and informed him that they received a
signal that the No. 3 fan was not operational. The operator, Junior
Golden, talked to his son, Greg Golden about the signal received by
Commonwealth ... Discussion with Greg [Golden] revealed that
he decided not to travel to the mine or contact anyone at the mine
to inform them of these findings. No action was taken as a result
(Gov. Exh. 28).[ 10]
The order also alleges that the violation was S&S and the result of Target's unwarrantable
failure.
Section 75. 313(c)(l) requires that miners be withdrawn from the mine "[i]fventilation is
not restored within 15 minutes after a main mine fan stops". On April 7, miners were not
withdrawn within 15 minutes of 9:40 p.m. In fact, the 10 miners who were underground were not
withdrawn at all in response to the fan's failure. Rather, they left the mine because their shift
ended. They left almost an hour after they should have started to leave when ventilation was not
restored. (Tr. 162-163, 177, 410). Therefore, I find that the violation existed as charged.
The failure to begin the withdraw the miners after 15 minutes when the No. 3 fan was not
restarted, subjected the miners to those obvious hazards attending accumulating methane, hazards
which can culminate in an explosion or fire. The failure to withdraw the miners meant that such
consequences were reasonably likely to occur, given the propensity of the mine to liberate
10

In further explaining the order, Dickie testified that on April 7, the No. 3 fan started to
experience problems at 7:30 p.m. and "went down around 9:30, 9:45 [p.m.]". The parties
stipulated that, in fact, the fan shut down at 9:40 p.m. and that at 9:45 p.m. a representative of
Commonwealth spoke with Gregory Golden (Tr. 169). Because there is no disagreement about
the fact that the fan shut down for good at 9:40 p.m., the Secretary's motion to amend Order No.
7074002 and Order No. 7074003 (discussed below) to reflect this fact is granted (see Sec. Br. 16
n.l)
1052

methane. It can not be argued seriously that this par6cular violation at this particular mine was
not S&S.
In addition, given the number of miners subjected to the hazard and the gravity of the
hazard (serious injury or death from an explosion and/or fire) the violation was extremely
senous.
The violation also was the result of the unwarrantable failure of Target to comply
with the standard. Gregory Golden was a foreman and an agent of Target. He was alerted
within 5 minutes after the fan ceased to function (Tr. 169). He was the person Target
designated as the first to be contacted in the event the fan shut down (Gov. Exh. 23).
Commonwealth understood this, Target understood this, and MSHA understood this (Tr.
194, 318-319). The arrangement was agreed to in order to prevent a repetition of the
events of February 27 through March 3, when miners had been left underground after the
fan failed. While Target hired employees, including Soucy, to monitor the bleeder fans
around-the-clock, the Goldens, especially Gregory, bore the ultimate responsibility to insure
compliance.
I believe that Junior Golden told Gregory to go to the mine if he could not reach
anyone there by telephone (Tr. 295-98, 391, 394). lalso believe that although Gregory
Golden tried to telephone the mine about the fan's failure, he deliberately chose not to go to
the mine when he could not get through by telephone. He attempted to shift the
responsibility to Soucy, because Soucy was hired "to be there to watch the fans and report
to the mine site or to call ... if something happened to [the fan]", but, as stated, Golden,
not Soucy, was responsible (Tr. 400-401).
As a result of Gregory Golden's decision to forego a trip to the mine, the miners
remained underground after they should otherwise have started to leave. While Golden
estimated it would have taken him 30 to 40 minutes to reach the mine from his home, even if
it had taken him 40 minutes, he would have been at the mine before the miners left of their
own accord at the end of the shift.
Given the fact Gregory Golden knew miners were underground when the fan failed
and that he also knew another crew of miners would enter the mine when the present crew
left, his failure to insure that miners were exiting the mine can be attributed to his, and thus
to Target's, reckless indifference to the requirements of the standard.
I also conclude the company, through Golden, was highly negligent in allowing the
violation to exist.
Order No.
7074003

Date
4/9/97

30 C.F.R. §
75.3 11(d)

1053

Proposed Penalty
$3,000

Order No. 7074003 states in part:
Commonwealth Security, the company which is contracted to
monitor the [b)leeder [f]ans operation of this mine, received a signal
at approximately 7:30 P.M. on 417/97, that the No. 3 Bleeder Fan,
which is a main mine fan, was not operational. At this time
Commonwealth Security contracted the Mine Operator, by phone,
and informed him that they received the signal of the problem with
the fan.
Discussion with Greg Golden ... revealed that he decided not to
travel to the mine or contact anyone at the mine to inform them of
this information received from Commonwealth Security. No action
was taken as a result.
The mine operator failed to notify the [m]ine [f]oreman at the mine,
of the problem with the fan. Men were working in the mine
producing coal at this time (Gov. Exh. 29).
The order also alleges that the violation was S&S and the result of Target's unwarrantable
failure.
Section 75.31 l(d), requires in part: "If an unusual variance in the mine ventilation
pressure is observed, or if an electrical or mechanical deficiency of a main mine fan is detected,
the mine foreman or equivalent mine official ... shall be notified immediately, and appropriate
action or repairs shall be instituted promptly."
Dickie testified without dispute that on April 7, Carl Betchey was acting as the mine
foreman when the fan stopped and that Betchey was not notified immediately (Tr. 183). Further,
repairs of the fan were not instituted promptly (Tr. 184). On the basis of Dickie's uncontradicted
testimony, I find that the violation existed as charged.
The purpose of the notification requirement is, as the standard states, that "appropriate
action or repairs ... be instituted promptly" (30 C.F.R. §75.31 l(d)). The goal is to minimize to
the greatest extent possible the amount of time a fan is malfunctioning. Failure to notify the
foreman or others means that in all likelihood timely repairs will not be initiated. (Foremen and
other mine officials are not clairvoyant and they cannot act in response to a situation of which
they are ignorant.) In tum, this means that miners will be subjected to rising levels of methane
and the previously discussed hazards attending such a situation.

In view of the methane liberated by this mine, in view of the fact the fan's failure
diminished the capacity of the mine's ventilation system to remove the methane, in view of the
fact miners were working underground when the foreman was not notified, and in view of the fact
1054

another crew shortly was scheduled to replace those underground, I find that the failure to notify
the foreman or other equivalent official meant that it was reasonably likely miners would continue
to work in the presence of the accumulating methane, and that the m iners were subjected to the
reasonable possibility of a mine explosion or fire. The violation was S&S.
Also, and for the same reasons as stated regarding Order No. 7074002, the violation was
extremely serious.
Further, the violation was the result of Target's unwarrantable failure to comply with the
standard. The record does not contain the slightest indication that anyone acting on Target's
behalf tried immediately to notify Betchey or an "equivalent mine official". While Gregory
Golden testified he attempted to telephone Soucy, Soucy certainly did not hold a position of
authority. Rather, as Dickie correctly stated, Gregory Golden "was the person that had the
information to affect (the withdrawal of miners] ... and he chose not to do anything about it" (Tr
184-185). Golden's inaction was attributable to Target. Therefore, I conclude that Target was
recklessly indifferent to its notification responsibilities as well as to its concomitant responsibility
to promptly institute remedial measures. In making this finding, I also have considered the high
degree of danger to which Target's lack of action subjected its miners.
Finally, I conclude that Target, through Golden, was highly negligent in allowing the
violation to exist.

SECTION ttO(C) CASES
THE LAW
Section 1 IO(c) of the Act provides for the assessment of a civil penalty when an agent of a
corporation "knowingly [has] authorized, ordered, or carried out" a violation of a mandatory
health or safety standard (30 U.S.C. §820(c)). In order to sustained her allegations, the Secretary
must prove that Target is a corporation, Peterson and Gregory Golden were Target's agents, and
that they "knowingly" violated the standards.
The parties have stipulated that Target is a Pennsylvania corporation (Stip. 3), and the
record supports the conclusion that Peterson and Golden were its agents. Peterson acknowledged
that he was responsible for "drawing up the mine's ventilation plan and submitting ... [the plan]
to ... [MSHA]" (Tr. 304). He also agreed that he reviewed the plan to assure it was in
compliance with MSHA's requirements as he understood them (Tr. 305). Further, from the fall
of 1996, he was responsible for the daily examination of the No. 2 and No. 3 fans at the mine (Tr.
306).
Target argues that Peterson could not have been its agent because he was "not directed to
make fan examinations to satisfy federal requirements" (Target Br. 25). I do not agree. Rather,
as the testimony shows, Peterson's function at the mine was that which "involved a level of
responsibility normally delegated to management personnel" (Ambrosia Coal & Construction Co.,
1055

18 FMSHRC 1552, 1560 (September 1996) (quoting U.S. Coal. Inc. 17 FMSHRC 1684, 1688
(October 1995)) Peterson's understanding as to which authority required the examinations is
irrelevant to whether he acted at such a level.
As for Gregory Golden, who was the maintenance foreman at the mine (Tr. 318), and who
had authority to hire other employees (Tr. 294-295), he too was an agent.
The questions then are whether the agents knowingly ordered, authorized, or carried out
violations of section 75.312(a), section 75. 313(c)(l), and section 75. 31 l(d).
The Commission has approved the description of "knowingly" found in U.S. v. Sweet
Briar. Inc., 92 F. Supp. 777 (W.D.S.C. 1950), wherein the court stated that the word:
does not have .any meaning of bad faith or evil purpose or of
criminal intent. Its meaning is rather that used in contract law,
where it means knowing or having reason to know. A person has
reason to know when he has such information as would lead a
person exercising reasonable care to acquire knowledge of the fact
in question or to infer its existence (92 F. Supp. At 780).
The Commission has found that this interpretation "is consistent with both the statutory language
and the remedial intent of the ... Act" (Kenny Richardson, 3 FMSHRC 8, 16 (January 1981)
(aff don other grounds, 689 F.2d 623 (61h Cir. 1982), cert denied, 461 U.S. 928 (1983)). The
Commission has explained:
If a person in a position to protect employee safety and
health fails to act on the basis of information that gives him
knowledge or reason to know of the existence of a violative
condition, he has acted knowingly and in a manner contrary to the
remedial nature of the statute (Kenny Richardson, 3 FMSHRC at
16).

In addition, the Commission has held that to violate section 1 lO(c), the person's conduct
must be "aggravated", i.e., it must involve more than ordinary negligence (Wyoming Fuel Co., 16
FMSHRC 1618, 1630 (August 1994); Beth Energy Mines. Inc., 14 FMSHRC 1232, 1245
(August 1992)).
DOCKET NO. PENN 98-98

Order No.
7013407

.Date
3/3/97

30 C.F.R. §
75.312(a)

Assessment
$500

The Secretary alleges that Peterson knowingly violated section 75.312(a) when he failed
1056

to examine the No. 3 fan on February 28, March 1, and March 2. I have found that the violation
occurred. I also find that Peterson acted knowingly. Target again argues that Peterson did not
understand the examination was required by federal regulation (Target Br. 25), but even if this
was so, ignorance of a standard is not a valid defense. Rather, as the Secretary correctly points
out, "[T]he Secretary must prove ... that an individual knowingly acted, not that the individual
knowingly violated the Jaw (Warren Steen Construction, Inc., 14 FMSHRC 1125, 1131 (July
1992)).
For section 1lO(c) purposes a violative omission is equivalent to a violative commission.
Peterson did not conduct the daily examination of the No. 3 fan as charged, and I conclude his
attempt to conceal his failure of February 28 permits the inference that Peterson realized he failed
to act as he should (Tr. 313, see also Tr. 315).
DOCKET NO. PENN 98-104

Order No.
7074002
7074003

Date
4/9/97
4/9/97

30 C.F.R. §
75.313(c)(l)
75.31 l(d)

Proposed Penalty
$500
$1,000

The Secretary alleges that Gregory Golden knowingly violated section 75.313(c)(l) when
he failed to go to the mine upon being notified by Commonwealth that the No. 3 fan had ceased
to function and that he knowingly violated section 75.31 l(d) when he failed to notify Betchey (or
a designated person acting for Betchey) that the No. 3 fan had ceased to function.
I have found both violations occurred, and I conclude that the Secretary has established
that they were knowing. Gregory Golden was alerted within 5 minutes after the fan stopped
(Tr. 169). He was the person designated the primary official to be contacted in the event a fan
shut down (Gov. Exh. 23). I have credited the fact that Junior Golden told his son if a fan failed
he should go to the mine provided he could not reach the mine by telephone (Tr. 295-98, 391,
394). Gregory Golden's own testimony is that he tried to call the mine and that no one answered.
Gregory Golden knew miners were underground, yet when he could not reach the mine he
deliberately chose to stay home. He was, to paraphrase the Commission, a person in a position to
protect employee safety who failed to act on the basis of information that gave him reason to
know of the existence of a violative condition (see Kenny Richardson, 3 FMSHRC 8,16 (January
1981), affd 689 F.2d 632 (6th Cir. 1982, cert. denied, 461 U.S. 928 (1983)).
In addition, although Gregory Golden knew the fan had stopped, he did not know if
Betchey or another designated person had been notified. Just as with the violation of section
75.313(c)(l), I conclude the violation of section 75.31 l(d) was the result of Gregory Golden's
deliberate decision to stay home. Had he gone to the mine, Betchey or someone else in authority,
would have been alerted to the condition of the fan. In the face of what he knew, Gregory
Golden knowingly violated section 75.311 (d).

1057

CIVIL PENALTY ASSESSMENTS
In assessing a civil penalties for the violations, the Act mandates that I consider all of the
criteria enumerated in section 11 O(i) (30 U.S.C. §820(i)). I have made findings regarding the
gravity and negligence of the violations. I also find that Target had an applicable history of 84
violations at its No. 1 Mine (Tr. 17; Gov. Exh. 32). The Secretary did not characterize this
previous history, but in proposing penalties the Secretary, through her penalty point system,
indicated that she regarded the number as moderate. Further, the Secretary indicated that Target
is of a medium size. For its part, Target does not maintain that the size of any penalty assessment
will effect its ability to continue in business, and the parties have stipulated that Peterson and
Gregory Golden will be able to pay any penalties assessed, provided such payments are made over
time (Additional Stipulations 2).

DOCKET NO. PENN 97-170
Citation No.
7013450
7013408

Date
3/3/97
3/4/97

30 C.F.R. §
75.310(a)(3)
75.310(a)(3)

Proposed Penalty
$235
$204

I have found the violations were very serious. I also have found they were the result of
less than ordinary negligence on Target's part. Given these factors, the medium size of the
company, its moderate history of previous violations, and its rapid abatement of the violations, I
conclude an assessments of $100 is appropriate for each violation.

Citation No.
7013512
7013513

Date
3/4/97
3/4/97

30 C.F.R. §
75.312(c)
75.312(c)

Proposed Penalty
$50
$50

I have found the violations were very serious. I also have found they were the result of
less than ordinary negligence on Target's part. Given these factors, the medium size of the
company, its moderate history of previous violations, and its rapid abatement of the violations, I
conclude an assessment of $100 is appropriate for each violation.

Citation No.
7013514

Date
3/4/97

30 C.F.R. §
75.312(a)

Proposed Penalty
$690

I have found the violation was very serious. I also have found it was due to Target's
ordinary negligence. Given these factors, the medium size of the company, its moderate history of
previous violations, and its rapid abatement of the violation, I find an assessment of $200 is
appropriate for the violation.

1058

DOCKET NO. PENN 97-194
Citation/Order No.
7013407
7013403

Date
3/3/7
3/3/7

30 C.F.R. §
75.312(a)
75.31 l(a)

Proposed Penalty
$1800
$2,000

I have found the violations were extremely serious. I also have found they were due to
Target's reckless disregard of the standards. Given these factors, the medium size of the
company, its moderate history of previous violations, and its rapid abatement of the violations, I
find an assessment of $1,500 is appropriate for each violation.

DOCKET NO. PENN 98-8
Order No.
7074002
7074003

Date
4/8/97
4/9/97

30 C.F.R. §
75.313(c)(l)
75.31 l(d)

Proposed Penalty
$3,000
$3,000

I have found the violations were extremely serious. I also have found they were due to
Target's reckless disregard of the standard. Given these factors, the medium size of the company,
its moderate history of previous violations, and its rapid abatement of the violations, I find an
assessment of $1,500 is appropriate fo r each violation.

DOCKET NO. PENN 98-98
Citation No.
7013407

Date
3/3/97

30 C.F.R. §
75.312(a)

Proposed Penalty
$500

I have found the violation was extremely serious violation and that Peterson exhibited
more than ordinary negligence in violating the standard. The violation was abated in good faith.
There is no indication that Peterson has a past history of violating the standards. Further, the
parties agree Peterson is able to pay a civil penalty, provided payments are ordered on a
structured basis. I find that an assessment of $300 is appropriate for the violation.

DOCKET NO. PENN 98-104
Order No.
7074002
7074003

Date
4/9/97
419197

30 C.F.R. §
75.313(c)(l)
75.31 l(d)

Proposed Penalty
$500
$1,000

I have found that the violations were extremely serious and that Gregory Golden exhibited
more than ordinary negligence in violating the standards. The violations were abated in good
faith. There is no indication that Gregory Golden has a past history of violating the standards.
1059

Further, the parties agree Golden is able to pay a civil penalty, provided payments are ordered on
a structured basis. As a foreman at the mine, Gregory Golden's duty of care was more than
Peterson's, and I find an assessment of $500 is appropriate for each violation.
SETTLED VIOLATIONS
DOCKET NO. PENN 97-190
Citation No.
7013386
7013388

Date
317197
317197

30 C.F.R. §
75.36l(a)
75.370(a)(l)

Assessment
$900
$600

Settlement
$630
$420

DOCKET NO. PENN 97-194
Order No.
7013384

Date
317197

30 C.F.R. §
75.400

Assessment
$1,000

Settlement
$700

These settlements were explained on the record and they are APPROVED (Tr. 412-421).

ORDER
DOCKET NO. PENN 97-170
Citation No.
7013450
7013408
70135 12
7013513
7013514

Date
3/3/97
3/4/97
3/4/97
3/4/97
3/4/97

30 C.F.R. §
75.31 O(a)(3)
75.31 O(a)(3)
75.312(c)
75.3 12(c)
75.312(a)

Assessed Penalty
$100
$100
$100
$100
$200

Target IS ORDERED to pay a civil penalty of $600 within 30 days of the date of this
decision.
DOCKET NO. PENN 97-190
Citation No.
7013386
7013388

Date
3/7/97
317/97

30 C.F.R. §
75.361(a)
75.370(a)(l)

Settlement
$630
$420

Target IS ORDERED to pay a civil penalty of $1,050 within 30 days of the date of this
decision.

1060

DOCKET NO. PENN 97-194

Citation/Order No.
7013407
7013403

Date
31317
3/3/7

30 C.F.R. §
75.3 12(a)
75.31 l(a)

Assessed Penalty
$1,500
$ 1,500

Order No.
7013384

Date
3/7/97

30 C.F.R. §
75.400

Settlement
$700

Target IS ORDERED to pay a civil penalty of $3,700 within 30 days of the date of this
decision.
DOCKET NO. PENN 98-8

Order No.
7074002
7074003

Date
4/8/97
419197

30 C.F.R. §
75.313(c)(l)
75.31l(d)

Assessed Penalty
$ 1,500
$1,500

Target IS ORDERED to pay a civil penalty of $3,000 within 30 days of the date of this
decision.
DOCKET NO. PENN 98-98

Citation No.
7013407

Date
313197

30 C.F.R. §
75.312(a)

Assessed Penalty
$300

Peterson IS ORDERED to pay a civil penalty of $300 by paying $75.00 on November 1,
1999; $75.00 on December 1, 2000; $75.00 on January 2, 2000; and $75.00 on February 1, 2000.

DOCKET NO. PENN 98-104

Order No.
7074002
7074003

Date
4/9/97
4/9/97

30 C.F.R. §
75.313(c)(l)
75.3 1 l(d)

Assessed Penalty
$500
$500

Gregory Golden IS ORDERED to pay a civil penalty of $1,000 by paying $250 on
November 1, 1999; $250 on December l, 1999; $250 on January 2, 2000; and $250 on
February 1, 2000.

1061

All payments shall be made to MSHA and upon receipt of full payment for each
case, each case will be DISMISSED.

__i1,J1 d !Jc~v~
David Barbour
Administrative Law Judge

Distribution:
Richard T. Buchanan, Esq., Office of the Solicitor, U.S. Department of Labor, 14480 Gateway
Building, 3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Joseph A. Yuhas, Esq., 1809 Chestnut Avenue, Barnesboro, PA 15714 (Certified Mail)
nt

1062

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 24, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on behalf
of STEVEN SHAFFER,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No. LAKE 99-88-DM
NCMD 98-04
Portable No. 2
Mine ID 11-03204

SPROULE CONSTRUCTION CO.,
Respondent

DECISION
Appearances: Denise C. Hockley-Cann, Esq., Office of the Soiicitor, U.S. Department of Labor,
. Chicago, Illinois for Complainant;
Richard P. Reichstein, Esq., Chicago, Illinois for Respondent.
Before:

Judge Bulluck

This case concerns a discrimination proceeding filed pursuant to Section 105(c) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. §815(c)(3). The Secretary, on behalf of
Steven Shaffer, alleges that Shaffer was unlawfully discharged on May 29, 1998, and seeks
reinstatement of Shaffer with back pay, interest and benefits, and expungement of Shaffer's
personnel record of all references to the incidents surrounding the protected activity.
Additionally, the Secretary seeks orders directing Sproule to cease and desist discriminatory
activities directed at all miners, posting of a notice of violation, and imposition of a $1,500.00
civil penalty.
A hearing on the merits was convened on August 3, 1999, in Dubuque, Iowa, during
which MSHA Inspector Stephen Field testified. Based on information gleaned from the
inspector's testimony, the Parties entered into a discussion and negotiated a settlement. Under
the terms of the agreement, Sproule is required to take the following action:
1. pay to the Secretary, for the benefit of Steven Shaffer, the sum of $2,000.00;
2. expunge Steven Shaffer's personnel file of any and all references to the incidents giving
rise to his May 29, 1998 discharge;

1063

3. post a "Notice to all Employees" affirming its commitment to section 105(c) of the
Mine Act, and setting forth miners' rights under section 105(c); and
4. pay a civil money penalty in the amount of $750.00 for the discrimination violation.
The settlement was approved at hearing, and that determination is hereby confirmed.

ORDER

The settlement is appropriate and is in the public interest . WHEREFORE, the approval
of settlement is GRANTED, and it is ordered that Sproule comply with the terms of the
settlement agreement, as set forth above, and pay a civil penalty of $750.00 within 30 days of the
date of this decision. Upon Sproule's compliance with all terms of settlement, this proceeding is
DISMISSED.

~fw~~~
Administrative Law Judge
(703) 756-6210

Distribution:
Denise C. Hockley-Cann, Esq., Janet M. Graney, Esq., Office of the Solicitor, U.S. Department
of Labor, 230 S. Dearborn Street, 81h Floor, Chicago, IL 60604 (Certified Mail)
Richard P. Reichstein, Esq.,, Chicago, IL 60602 (Certified Mail)

Mr. Steven Shaffer, P. 0. Box 3302, Dubuque, IA 3302-52004 (Certified Mail)
nt

1064

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

September 30, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. LAKE 98-253-M
A. C. No. 20-01579-05513

v.
Millington Pit & Mill
MILLINGTON GRAVEL COMPANY,
Respondent

DECISION
Appearances: Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois for Petitioner;
Fred S. Ward, owner, prose, Millington Gravel Company, Millington, Michigan.
Before:

Judge Barbour

This civil penalty proceeding arises under section 105(d) of the Federal Mine Safety and
Health Act of 1977 (30 U.S.C.§815(d)) (Mine Act or Act). The Secretary of Labor (Secretary),
on behalf of her Mine Safety and Health Administration (MSHA), seeks the assessment of a civil
penalty against Millington Gravel Company (Millington or the company) for an alleged violation
of30 C.F.R. § 56.11001, a mandatory safety standard for surface metal and nonnrnetal mines
requiring that "a safe means of access shall be provided and maintained to all working places."
The Secretary alleges the violation occurred at the company's Millington Pit and Mill, a gravel
and stone extraction and processing facility located in Tuscola County, Michigan. The Secretary
also alleges that the violation was due to Millington's high negligence. She proposes the company
be assessed a civil penalty of $500.
Millington denies that it violated the standard and alternatively argues that the proposed
penalty is excessive.
The case was heard in Saginaw, Michigan. At the conclusion of the hearing the parties
waived the submission of briefs (Tr. 54).

THE CONTROVERSY
The dispute is the result of MSHA's inspection of a mine facility that is used to screen
sand and stone. The facility is large and multileveled. The material is sorted according to size.
1065

On its upper level (upper deck) are walkways around its outer perimeter. Near the end of the
north walkway the inspector found a hole in the walkway floor. The parties are at odds over
whether the damaged walkway violated the cited standard.
THE EVIDENCE

Ronald J. Baril, Sr. is a MSHA inspector who works in the agency's Lansing, Michigan
office. Baril has inspected mines for the past 23 years. On June 3, 1998, he went to the
Millington Pit and Mill.
Sand and stone is extracted at the mine. It is moved by front end loader to a hopper.
From the hopper, a series of conveyor belts carry the material to processing equipment where it is
washed and sized. The processed material then is stockpiled and sold {Tr. 13, 35).
The mine was described by Baril as a "very small" facility (Tr. 13). Barill believed that the
no more than two miners were employed there {Tr. 13).
After arriving at the mine, Baril went to the mine office where he met Frederick Ward,
Millington's owner. Baril and Ward began a pre-inspection conference. As a part of the
conference Baril was required to check various records that are maintained by the company. Baril
found that the records were in order (Tr. 11).
Baril then joining Robin Dege, a mine employee who described himself as the plant
superintendent. Baril and Dege walked to the area of the mine where sand and stone are
processed (Tr. 13, 34-35). The men stopped at the screening facility.
At the upper level of the facility, material is dropped by conveyor belt onto the top screens
where it is shaken and where it starts the process of falling through other screens with increasingly
smaller grids. Baril and Dege first viewed the screening facility from ground level. Then, they
proceeded up a ladder leading to the upper deck (Tr. 14). Once on the top, Baril inspected the
walkway around the perimeter of the deck. The walkway was constructed of metal grating, and it
provided access to the top screens and to the facility's upper mechanical parts.
Baril noticed that the walkway was completely railed along all of its sides and was well
maintained on its west side. However, when he traveled to the north side, he observed that at the
eastern end of the walkway, a section of the floor had separated from the rest of the grating. The
floor was bent at a 45 degree angle toward the ground. The result was an opening in the floor
that measured two feed wide by four feet long {Tr. 16, 18; see Exh. P-1 ).
Dege told Baril the walkway had been damaged by a rock, and that the hole had existed
for "over a year" {Tr. 16, 17). Baril asked Dege if miners often traveled in the damaged area of
the walkway, and Dege said that they did not (Tr. 17). As Baril recalled, Dege maintained that
the only miners who went to the area were those who "had to go up there to change screens"
1066

(Id.). Baril also questioned Dege as to the distance between the walkway and the ground below.
According to Baril, Dege estimated that it was "about 20 feet" (Tr. 18). Finally, Baril noted that
there were no barricades across the walkway to block access to the damaged area (Tr. 20).
As a result of what he saw and what he learned from Dege, Baril cited Millington for a
violation of section 56.11001. He believed the condition of the walkway floor indicated that there
was no safe access to an area where miners occasionally had to work changing the screens (Tr.
19). However, because miners were on the upper deck on "very rare occasions", he also believed
it was :unlikely that there would be an accident due to the condition of the walkway (Tr. 24).
Baril further found that Millington was highly negligent in allowing the violation to exist.
He based the finding on the fact that Dege told him the walkway floor had been damaged for at
least a year (Tr. 23). Despite the finding, Baril believed the company honestly did not realize the
condition of the walkway was a violation of the regulation. Rather, in view of the infrequent
visits of miners to the walkway, the company simply did not feel that it was important to repair
the damage (Tr. 24).
Baril gave the company two days to correct the condition. Millington's response was
more rapid. It corrected the situation the same day by railing-off the damaged area (Tr. 25, see
Gov. Exh. P-1).
Dege also was called as a witness by the Secretary. Dege was asked how often the upper
·deck screens were changed. He testified that they were replaced every two years, depending on
how much the mine was operated (Tr. 36). Later, he appeared to qualify this testimony when he
maintained they were changed every year and a half to two years (Tr. 39). 1 In addition, he
testified that although another miner worked at the mine, he, Dege, was the person who usually
went to the upper deck (Id.).
Dege agreed that there was a hole in the walkway. He further agreed that Baril accurately
described its location and its size, and that access to the damaged area of the walkway was not
barred (Tr.37, 41). He stated that the distance from the walkway to the ground was between 15
and 20 feet (Tr. 37). Dege was asked why the walkway was not repaired, and he replied,
"Neglect I guess. We didn't go up there that often ... [s]o I didn't figure it was that important to
fix it" (Tr. 37).

1

Although Ward, who also testified, asserted the upper deck screens changed "maybe once
or twice" in 30 years (Tr. 44), I regard his testimony as hyperbole. Dege was the person to whom
Ward assigned the on-site management of the operation, Dege had acted in that roll for 13 years,
and Dege knew how the mine functioned (Tr. 35).
1067

THE CITATION
Citation No.
4106469

Date
6/3/98

30 C.F.R. §
56.11001

Proposed Penalty
$500

The citation states:
The roller screen deck along the north walkway at the N.E.
end of this deck, a 4 foot length of 2 feet wide metal floor was
found bent down on a 45 degree angle.
Although this section is beyond where servicing may be
performed on an infrequent basis, an employee could trip & fall 20
feet to the ground below. The company stated that this condition
existed for about one year (Gov. Exh. P-2).

THE VIOLATION
To prove a violation of section 56.11001, the Secretary must establish the area involved
was a "means of access" to a "working place" and that the means of access was not "safe". To
demonstrate the cited area was a "means of access", the Secretary show that there was a
reasonable possibility a miner would use the area involved as a way to reach or to leave a working
place(~ Homestake Mining Co., 4 FMSRHC 146, 151(February1982); The Hanna Mining
,CQ,_, 3 FMSHRC 2045, 2046 (September 1981)). To show the means of access was not "safe",
the Secretary must prove that a reasonably prudent person familiar with industry standards, and
the factual circumstances surrounding the allegedly unsafe condition, would have recognized a
hazard warranting correction(~ ~.Alabama By-Products Corporation, 4 FMSHRC 2128,
2129 (applying the "reasonably prudent person test" to a standard requiring machinery and
equipment to be maintained in "safe operating condition" (30 C.F.R. §75. l 725(a)). Finally, the
Secretary's proof also must meet the regulatory definition of "working place"; in other words, it
must lead to the conclusion that the damaged part of the walkway was "a place in or about a mine
where work is being performed" (30 C.F.R. §56.2).
There can be no question that the cited walkway area was unsafe. The opening was large
enough to allow a miner to fall through. If a miner fell, there was nothing to prevent him or her
from dropping straight to the ground below. Dege testified the drop would have been between 15
and 20 feet. (Tr. 37). At either distance, the result could have been a serious injury.
The critical question is whether the Secretary established that there was a reasonable
possibility a miner would use the area involved as a way to reach or to leave a working place -that is as a way to reach or to leave a place where work is or would be performed. I conclude
that she did. As Dege's testimony established, although the screens were changed infrequently, at

1068

\

intervals of between 18 to 24 months, Dege had to go "up there" to do the work (Tr. 37, 39).2
Dege's testimony is consistent with Baril's version of what Dege told him -- that "the only time
people would have to go up there is to change the screen" (Tr. 17). The fact that the cited
portion of the walkway was used rarely does not detract from the fact that on those occasions
when the screens were changed, it served as a means to reach or to leave a working place. 3

GRAVITY AND NEGLIGENCE
The gravity of a violation is determined by focusing on the effect of the h azard if it
occured (Cf. Consolidation Coal Co., 18 FMSHRC 1541, 1550 (September 1996)). Here, there
was primarily one miner (Dege) who was in danger of inadvertently falling through the hole in the
walkway when he used the walkway while changing the screens. Should he have lost his balance
or have slipped and fallen through the hole, Dege easily could have been seriously injured.
Accordingly, I find the violation was serious.

NEGLIGENCE
I also find that the violation was result of minimal negligence on Millington's part. The
chance that Dege, or that anyone else, would have fallen through the hole was remote at best.
Dege was aware of the hole and of its location, which means that on those very few occasions
when he would have been in the damaged area, he would have been forewarned about the hazard.
In addition, the damaged area visually was obvious, which would have served as an additional
reminder of the hazard.
It is true that for at least a year the company knew about the violation and did nothing to
correct it (Tr. 37). Its failure, as Dege recognized, showed a lack of care (Tr. 37). However,
given the very remote chance the hazard would have resulted in an actual accident, I conclude the
company's lack of care was minimal.

OTHER CIVIL PENALTY CRITERIA

2

The totality ofDege's testimony made clear that the rate at which the screens were
changed depended on the length of time the screening faci lity operated. Operations at the mine
vari ed with the seasons and the weather, I therefore find that his testimony the changes occurred
at rates of between a year and a half to two years to be more credible than his testimony that the
screens were changed every two years (See Tr. 36).
3

While the citation itself states that the damaged area was "beyond where servicing may be
performed on an infrequent basis", the word "servicing" refers to routine maintenance of the
faci lity's mechanisms - something that did not require use of the damaged area rather then
to the changing of the facility's screens.

1069

The company is very small (Tr. 13), and it has a moderate history of previous violations
(Tr 31; Gov. Exh. P-3 (indicating 9 citations issued between June 3 1996 and June 3, 1998)). In
addition, the company abated the violation in half the time given by the inspector.
Finally, I note that although Ward stated payment of the proposed penalty would put the
company out of business, he offered no proof in this regard, and I find that the size of penalty
assessed will have not affect adversely the company' s continuing operation.

PENALTY ASSESSMENT
. I conclude that despite the serious nature of the violation, the company's minimal
negligence, its small size, its moderate previous history, and its expedited abatement of the
violation warrant the assessment of a civil penalty of $50.

ORDER
Within 30 days of the date of this decision, Millington will pay the Secretary $50 for its
violation of section 56.11001 as set forth in Citation No. 4106469, and upon payment of the
assessed penalty this proceeding is DISMISSED.

j)W!d f: _8cvibtJvlLDavid F . Barbour
Administrative Law Judge

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of Labor, 230 S. Dearborn Street,
81h Floor, Chicago, IL 60604 (Certified Mail)
Fred S. Ward, Millington Gravel Company, 4566 Birch Run Road, Millington, MI 48746
(Certified Mail)
\nt.

ou.S. GOVERNMENT PRINTING OFFICE:

1070

1999-461 - 1~4 - 12812 ·

